Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 1 of 126 Page ID #:1



   1   XAVIER BECERRA
       Attorney General of California
   2   MICHAEL L. NEWMAN
       Senior Assistant Attorney General
   3   SARAH E. BELTON
       Supervising Deputy Attorney General
   4   VIRGINIA CORRIGAN (SBN 292035)
       VILMA PALMA-SOLANA (SBN 267992)
   5   MARISOL LEÓN (SBN 298707)
       REBEKAH A. FRETZ (SBN 300478)
   6   JULIA HARUMI MASS (SBN 189649)
       Deputy Attorneys General
   7     1515 Clay Street, 20th Floor
         P.O. Box 70550
   8     Oakland, CA 94612-0550
         Telephone: (510) 879-3300
   9     Fax: (510) 622-2270
         E-mail: Julia.Mass@doj.ca.gov
  10   Attorneys for Plaintiff State of California
  11   (Additional counsel listed on signature page)
  12

  13
                      IN THE UNITED STATES DISTRICT COURT
  14                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
  15

  16

  17
         STATE OF CALIFORNIA,                        Case No.
  18     COMMONWEALTH OF
         MASSACHUSETTS, STATE OF
  19     CONNECTICUT, STATE OF
         DELAWARE, DISTRICT OF COLUMBIA,             COMPLAINT FOR
  20     STATE OF ILLINOIS, STATE OF                 DECLARATORY AND
         MAINE, STATE OF MARYLAND, STATE             INJUNCTIVE RELIEF
  21     OF MICHIGAN, STATE OF
         MINNESOTA, STATE OF NEVADA,
  22     STATE OF NEW JERSEY, STATE OF
         NEW MEXICO, STATE OF NEW YORK,
  23     STATE OF OREGON,
         COMMONWEALTH OF
  24     PENNSYLVANIA, STATE OF RHODE
         ISLAND, STATE OF VERMONT,
  25     COMMONWEALTH OF VIRGINIA, and
         STATE OF WASHINGTON,
  26
                                       Plaintiffs,
  27
                      v.
  28

                                                            COMPLAINT FOR DECLARATORY AND
                                                                         INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 2 of 126 Page ID #:2



   1    KEVIN K. MCALEENAN, in his official
        capacity as Acting Secretary of
   2    Homeland Security; U.S.
        DEPARTMENT OF HOMELAND
   3    SECURITY, ALEX M. AZAR, II, in his
        official capacity as Secretary of Health
   4    and Human Services; U.S.
        DEPARTMENT OF HEALTH AND
   5    HUMAN SERVICES; MARK A.
        MORGAN, in his official capacity as
   6    Acting Commissioner for U.S.
        Customs and Border Protection; U.S.
   7    CUSTOMS AND BORDER
        PROTECTION; MATTHEW T.
   8    ALBENCE, in his official capacity as
        Acting Director for U.S. Immigration
   9    and Customs Enforcement; U.S.
        IMMIGRATION AND CUSTOMS
  10    ENFORCEMENT; JONATHAN HAYES,
        in his official capacity as Director of
  11    the Office of Refugee Resettlement;
        OFFICE OF REFUGEE
  12    RESETTLEMENT,
  13                                 Defendants.
  14

  15

  16                                    INTRODUCTION
  17         1.     Plaintiffs State of California, Commonwealth of Massachusetts, State
  18   of Connecticut, State of Delaware, District of Columbia, State of Illinois, State of
  19   Maine, State of Maryland, State of Michigan, State of Minnesota, State of Nevada,
  20   State of New Jersey, State of New Mexico, State of New York, State of Oregon,
  21   Commonwealth of Pennsylvania, State of Rhode Island, State of Vermont,
  22   Commonwealth of Virginia, and State of Washington (collectively, States) bring
  23   this action to challenge a new U.S. Department of Homeland Security and U.S.
  24   Department of Health and Human Services rule that purports to implement a long-
  25   standing settlement agreement that “sets out nationwide policy for the detention,
  26   release, and treatment of minors in [immigration] custody” for over 20 years.
  27   Stipulated Agreement, Flores v. Reno, Case No. CV 85-4544 RJK (Px) (C.D. Cal.
  28   filed Jan. 17, 1997) (the Flores Agreement). In fact, the rule as promulgated

                                               1             COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 3 of 126 Page ID #:3



   1   violates a number of the Flores Agreement’s critical protections for immigrant
   2   children’s safety and well-being, intrudes into the core state function of licensing
   3   care facilities for children, and will cause irreparable harm to immigrant children,
   4   their parents, and the States which will welcome them upon their release from
   5   federal custody.
   6         2.     The new rule, Apprehension, Processing, Care, and Custody of Alien
   7   Minors and Unaccompanied Alien Children, 84 Fed. Reg. 44,392 (Aug. 23, 2019),
   8   (Rule), contravenes the Flores Agreement’s terms by stripping children in
   9   immigration custody of protections ensuring their placement in the least restrictive
  10   setting consistent with their best interests and their prompt release from federal
  11   custody whenever possible. Instead, the Rule permits and calls for the prolonged
  12   and indefinite detention of immigrant children in detention facilities.
  13         3.     The Rule removes the Flores Agreement’s core mechanism for
  14   ensuring the safety and well-being of children in immigration custody: state
  15   licensing and oversight. By replacing state licensing and enforcement of state child
  16   welfare laws with audits by federal contractors, the Rule will prevent the States
  17   from fulfilling their historical and ongoing responsibility to protect the health,
  18   safety, and welfare of all children, including immigrant children held in care
  19   facilities and with foster care families within their boundaries.
  20         4.     The Rule’s imposition of indefinite and prolonged detention of
  21   children and families in prison-like conditions will harm the mental and physical
  22   health of children and their parents, many of whom will ultimately be released to
  23   communities within the States. The long-term impact of these harms will be borne
  24   by the States, which have robust programs and services to support the mental and
  25   physical health of their residents, including newly arrived immigrants.
  26         5.     Although the federal government claims these changes are required to
  27   avoid forcibly separating families that are apprehended together, this claim is belied
  28   by the Defendant agencies’ disregard for compelling evidence that less restrictive
                                                2             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 4 of 126 Page ID #:4



   1   alternatives to detention have proven effective at ensuring that families participate
   2   in their immigration proceedings.
   3         6.     The Rule’s creation of a parallel federal licensing scheme for the
   4   residential care of dependent children is ultra vires, outside Defendants’ statutory
   5   authority, and intrudes on the States’ sovereign interests—and the District of
   6   Columbia’s quasi-sovereign interest—in enforcing their respective child welfare
   7   standards.
   8         7.     Defendants’ actions in promulgating the Rule are arbitrary and
   9   capricious, an abuse of discretion, contrary to law, in excess of statutory authority,
  10   and contrary to constitutional right in violation of the Administrative Procedure
  11   Act. The Rule is not justified by a change of circumstances or other reasoned basis
  12   for departing from the requirements and protections of the Flores Agreement.
  13         8.     The Rule contemplates the indefinite and prolonged detention of
  14   families and children in prison-like facilities without individualized determinations
  15   regarding flight risk or danger to the community. Defendants’ stated goal of
  16   deterring noncitizens from coming to the United States is also an impermissible and
  17   illegitimate basis for civil detention. As a result, the Rule violates the Due Process
  18   Clause of the U.S. Constitution.
  19         9.     The States seek a preliminary and permanent relief to prohibit
  20   Defendants from implementing the Rule, an order vacating the Rule, and a
  21   declaratory judgment that the Rule is invalid.
  22                                      JURISDICTION
  23         10.    This Court has jurisdiction over the claims alleged in this Complaint
  24   pursuant to 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 2201 (declaratory
  25   relief), and 5 U.S.C. §§ 701-706 (Administrative Procedure Act).
  26                  VENUE AND INTRA-DISTRICT ASSIGNMENT
  27         11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e). This is
  28   a civil action in which Defendants are agencies of the United States or officers of
                                               3             COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 5 of 126 Page ID #:5



   1   such an agency and Plaintiff State of California resides in this district.
   2         12.    Under General Order 19-03, assignment to the Western Division is
   3   proper because the Attorney General of California, counsel for Plaintiff State of
   4   California, has an office in the Western Division but not in the other divisions of
   5   the district. The U.S. Attorney for the Central District of California also has its
   6   main office in the Western Division. In addition, a Notice of Related Case to a case
   7   currently pending in the Western Division is being filed concurrently herewith, on
   8   the grounds that this case requires resolution of substantially similar questions of
   9   law as those presented in Flores v. Barr, Case No. 2:85-cv-04544-DMG.
  10                                         PARTIES
  11         13.    Plaintiff State of California is a sovereign state of the United States of
  12   America. California Attorney General Xavier Becerra brings this action in
  13   furtherance of his duty, under art. V, § 13 of the California Constitution, to see that
  14   the laws of the State are uniformly and adequately enforced. This challenge is
  15   brought pursuant to the Attorney General’s independent constitutional, statutory,
  16   and common law authority to represent the public interest.
  17         14.    Plaintiff Commonwealth of Massachusetts is a sovereign state of the
  18   United States of America. Massachusetts Attorney General Maura Healey has both
  19   statutory and common law authority to bring lawsuits to protect the interests of the
  20   Commonwealth of Massachusetts and the public interest of the people. Feeney v.
  21   Commonwealth, 366 N.E.2d 1262, 1265-66 (Mass. 1977); Mass. Gen. Laws Ch. 12,
  22   §§ 3, 10.
  23         15.    Plaintiff State of Connecticut is a sovereign state of the United States
  24   of America. Connecticut Attorney General William Tong brings this action to
  25   protect the interests of the state as the state’s chief legal officer under Conn. Gen.
  26   Stat. § 3-124 et seq.
  27         16.    Plaintiff State of Delaware brings this action by and through its
  28   Attorney General Kathleen Jennings. The Attorney General is the chief law
                                                4             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 6 of 126 Page ID #:6



   1   enforcement officer of the State of Delaware and has the authority to file civil
   2   actions in order to protect public rights and interests. Del. Const., art. III; Del.
   3   Code Ann. tit. 29, § 2504.
   4            17.   Plaintiff the District of Columbia (the District) is a municipal
   5   corporation empowered to sue and be sued, and is the local government for the
   6   territory constituting the permanent seat of the federal government. The District
   7   brings this case through the Attorney General for the District of Columbia, who is
   8   the chief legal officer for the District and possesses all powers afforded the
   9   Attorney General by the common and statutory law of the District. The Attorney
  10   General is responsible for upholding the public interest and has the authority to file
  11   civil actions in order to protect the public interest. D.C. Code § 1-301.81(a)(1).
  12            18.   Plaintiff State of Illinois is a sovereign state of the United States of
  13   America. Attorney General Kwame Raoul is the chief legal officer of the State, Ill.
  14   Const. art. V, § 15, and is authorized to pursue this action under 15 Ill. Comp. Stat.
  15   205/4.
  16            19.   Plaintiff State of Maine, represented by and through its Attorney
  17   General, is a sovereign state of the United States of America. The Attorney
  18   General of Maine, Aaron M. Frey, is a constitutional officer with the authority to
  19   represent the State of Maine in all matters and serves as its chief legal officer with
  20   general charge, supervision, and direction of the State’s legal business. Me. Const.
  21   art. IX, § 11; Me. Rev. Stat., tit. 5 §§ 191 et seq. The Attorney General’s powers
  22   and duties include acting on behalf of the State and the people of Maine in the
  23   federal courts on matters of public interest. The Attorney General has the authority
  24   to file suit to challenge action by the federal government that threatens the public
  25   interest and welfare of Maine residents as a matter of constitutional, statutory, and
  26   common law authority.
  27            20.   Plaintiff State of Maryland is a sovereign state of the United States of
  28   America. Maryland is represented by and through its chief legal officer, Attorney
                                                  5             COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 7 of 126 Page ID #:7



   1   General Brian E. Frosh. Under the Constitution of Maryland, and as directed by the
   2   Maryland General Assembly, the Attorney General has the authority to file suit to
   3   challenge action by the federal government that threatens the public interest and
   4   welfare of Maryland residents. Md. Const. art. V, § 3(a)(2); 2017 Md. Laws, J.
   5   Res. 1.
   6         21.    Plaintiff State of Michigan is a sovereign state of the United States of
   7   America. In Michigan, the Attorney General, Dana Nessel, is the chief law
   8   enforcement of the State, Fieger v. Cox, 734 N.W.2d 602, 604 (Mich. Ct. App.
   9   2007), and the Attorney General has the authority to intervene in any action in
  10   which the Attorney General believes the interests of the People of the State of
  11   Michigan are implicated, Mich. Comp. Laws § 14.28.
  12         22.    Plaintiff State of Minnesota is a sovereign state of the United States of
  13   America. Attorney General Keith Ellison is the chief legal officer of the State of
  14   Minnesota and his powers and duties include acting in federal court in matters of
  15   State concern and to protect Minnesota residents. Minn. Stat. § 8.01.
  16         23.    Plaintiff State of Nevada, represented by and through its Attorney
  17   General, is a sovereign state of the United States of America. Attorney General
  18   Aaron D. Ford is the chief legal officer of the State of Nevada and has the authority
  19   to commence actions in federal court to protect the interests of Nevada. Nev. Rev.
  20   Stat. 228.170.
  21         24.    Plaintiff State of New Jersey, represented by and through its Attorney
  22   General, is a sovereign state of the United States of America. Attorney General
  23   Gurbir S. Grewal is New Jersey’s chief legal officer and is authorized to pursue this
  24   action on behalf of the State. N.J. Stat. Ann. § 52:17A-4(e), (g).
  25         25.    Plaintiff State of New Mexico is a sovereign state of the United States
  26   of America. Attorney General Hector Balderas is the chief legal officer of the State
  27   of New Mexico. He is authorized to prosecute all actions and proceedings on
  28   behalf of New Mexico when, in his judgment, the interest of the State requires such
                                               6             COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 8 of 126 Page ID #:8



   1   action. N.M. Stat. Ann. § 8-5-2(B). This challenge is brought pursuant to Attorney
   2   General Balderas’s statutory and common law authority.
   3         26.    Plaintiff State of New York, represented by and through its Attorney
   4   General, Letitia James, is a sovereign state of the United States of America. The
   5   Attorney General is New York State’s chief law enforcement officer, and is
   6   authorized to pursue this action pursuant to N.Y. Exec. Law § 63.
   7         27.    Plaintiff State of Oregon is a sovereign state of the United States of
   8   America. The Attorney General of Oregon, Ellen Rosenblum, is the chief law
   9   officer of Oregon and is empowered to bring this action on behalf of the State of
  10   Oregon, the Governor, and the affected state agencies under Or. Rev. Stat. §§
  11   180.060, 180.210, and 180.220.
  12         28.    Plaintiff Commonwealth of Pennsylvania is a sovereign state of the
  13   United States of America. This action is brought on behalf of the Commonwealth
  14   by Attorney General Josh Shapiro, the “chief law officer of the Commonwealth.”
  15   Pa. Const. art. IV, § 4.1. Attorney General Shapiro brings this action on behalf of
  16   the Commonwealth pursuant to his statutory authority. 71 Pa. Stat. § 732-204(c).
  17         29.    Plaintiff State of Rhode Island is a sovereign state of the United States
  18   of America. Attorney General Peter Neronha has the authority to bring action on
  19   behalf of the State in accordance with the powers and duties of the Attorney
  20   General, as derived from Article IX, Section 12 of the Constitution of the State of
  21   Rhode Island, Chapter 9 of Title 42 of the General Laws of Rhode Island, as
  22   amended, and the Common Law.
  23         30.    Plaintiff State of Vermont is a sovereign state of the United States of
  24   America. The Attorney General is the State’s chief legal officer and has the
  25   authority to file civil actions to protect Vermont’s rights and interests. Vt. Stat.
  26   Ann. tit. 3, §§ 152, 157.
  27         31.    Plaintiff Commonwealth of Virginia is a sovereign state of the United
  28   States of America. Attorney General Mark Herring is the chief legal adviser to the
                                                7             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 9 of 126 Page ID #:9



   1   Commonwealth of Virginia. His powers and duties include acting in federal court
   2   on behalf of the Commonwealth on matters of public concern.
   3         32.    Plaintiff State of Washington is a sovereign state of the United States
   4   of America. The Governor is the chief executive officer of the State, responsible
   5   for overseeing its operations and ensuring that its laws are faithfully executed. The
   6   Washington State Attorney General is the chief legal advisor to the State. The
   7   Washington State Attorney General’s powers and duties include acting in federal
   8   court on matters of public concern. Wash. Rev. Code § 43.10.030(1).
   9         33.    Defendant Kevin V. McAleenan is the Acting Secretary of the U.S.
  10   Department of Homeland Security and is responsible for its functions and the
  11   functions of its component organizations. He is sued in his official capacity.
  12         34.    Defendant U.S. Department of Homeland Security (DHS) is a federal
  13   agency charged with, inter alia, the administration and enforcement of federal
  14   immigration law. DHS promulgated the rule entitled Apprehension, Processing,
  15   Care, and Custody of Alien Minors and Unaccompanied Alien Children, 84 Fed.
  16   Reg. 44,392 (Aug. 23, 2019), that is challenged in this litigation.
  17         35.    Defendant Alex M. Azar, II, is the Secretary of the U.S. Department of
  18   Health and Human Services and is responsible for its functions and the functions of
  19   its component organizations. He is sued in his official capacity.
  20         36.    Defendant U.S. Department of Health and Human Services (HHS) is a
  21   federal agency charged with, inter alia, the care and custody of unaccompanied
  22   immigrant children. HHS promulgated the rule entitled Apprehension, Processing,
  23   Care, and Custody of Alien Minors and Unaccompanied Alien Children, 84 Fed.
  24   Reg. 44,392 (Aug. 23, 2019), that is challenged in this litigation.
  25         37.    Defendant Mark A. Morgan is the Acting Commissioner of U.S.
  26   Customs and Border Protection and is responsible for its functions, including initial
  27   detention and transfer of immigrant children and families. He is sued in his official
  28   capacity.
                                               8             COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 10 of 126 Page ID #:10



    1         38.    Defendant U.S. Customs and Border Protection (CBP) is the
    2   component agency of DHS that is responsible for the temporary detention of
    3   children and families encountered at the border and for transfer of immigrant
    4   children and families to Immigration and Customs Enforcement or Office of
    5   Refugee Resettlement custody. CBP is the successor to the U.S. Immigration and
    6   Naturalization Service with respect to the Flores Agreement’s provisions regarding
    7   initial detention and transfer of immigrant children.
    8         39.    Defendant Matthew T. Albence is the Acting Director of U.S.
    9   Immigration and Customs Enforcement and is responsible for its functions,
   10   including detention of immigrant children and families in its custody. He is sued in
   11   his official capacity.
   12         40.    Defendant U.S. Immigration and Customs Enforcement (ICE) is the
   13   component agency of DHS that is responsible for the custody of accompanied
   14   children and families that remain detained pending adjudication of their asylum or
   15   other applications or removal proceedings and the successor to the U.S.
   16   Immigration and Naturalization Service with respect to the Flores Agreement’s
   17   application to accompanied immigrant children.
   18         41.    Defendant Jonathan Hayes is the Director of the Office of Refugee
   19   Resettlement and is responsible for its functions, including the care and custody of
   20   unaccompanied immigrant children. He is sued in his official capacity.
   21         42.    Defendant Office of Refugee Resettlement (ORR) is the component
   22   agency of HHS that is responsible for the care and custody of unaccompanied
   23   immigrant children and the successor to the U.S. Immigration and Naturalization
   24   Service with respect to the Flores Agreement’s application to unaccompanied
   25   immigrant children.
   26

   27

   28

                                                9               COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 11 of 126 Page ID #:11



    1                                      BACKGROUND
    2   I.    THE STATES’ ROLE IN ESTABLISHING AND ENFORCING STANDARDS OF
              CARE FOR DEPENDENT CHILDREN
    3
               43.   The States have a compelling interest in protecting the physical,
    4
        emotional, and psychological health of children within their borders.
    5
               44.   Ensuring child welfare, including establishing and enforcing standards
    6
        for care and licensing residential placements for dependent children, is a police
    7
        power traditionally vested in and reserved to the states.
    8
               45.   Each of the States has comprehensive standards and licensing
    9
        procedures to ensure that residential placements for dependent children provide
   10
        care and services in settings that further the best interests of the child.
   11
               46.   Since 1997, the States’ standards have also governed residential
   12
        placements for children in federal immigration custody within each of the States for
   13
        children placed in state-licensed facilities pursuant to the Flores Agreement and
   14
        federal law. See, e.g., Flores v. Lynch, 828 F.3d 898, 906 (9th Cir. 2016) (“obvious
   15
        purpose” of requiring placement of unaccompanied immigrant children in state-
   16
        licensed facilities is to “use the existing apparatus of state licensure to
   17
        independently review detention conditions”).
   18
        II.   FLORES V. RENO LITIGATION AND SETTLEMENT AGREEMENT
   19
               47.   In 1984, the Western Region of the U.S. Immigration and
   20
        Naturalization Service (INS), ICE’s predecessor agency, adopted a policy
   21
        prohibiting the release of detained children to anyone other than “a parent or lawful
   22
        guardian, except in unusual and extraordinary cases.” Reno v. Flores, 507 U.S. 292,
   23
        296 (1993) (internal quotations omitted).
   24
               48.   The next year, four immigrant children filed a class action lawsuit in
   25
        the U.S. District Court for the Central District of California, challenging the policy
   26
        and the detention conditions to which they were subjected as a result of the policy.
   27
               49.   After significant litigation, the parties reached an agreement, which
   28

                                                10              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 12 of 126 Page ID #:12



    1   was approved by the Court in 1997. The Flores Agreement defined the plaintiff
    2   class as “All minors who are detained in the legal custody of the INS.” Flores
    3   Agreement ¶ 10.
    4         50.    The Flores Agreement requires that the INS—and its successor
    5   agencies, DHS and HHS—hold detained children in facilities that are safe and
    6   sanitary and that are consistent with the agencies’ concern for the particular
    7   vulnerability of children. Id. ¶ 12A. Within five days of initial detention, the
    8   agencies must transfer the child to a “licensed program,” except “in the event of an
    9   emergency of influx of minors into the United States,” in which case the agencies
   10   must make the required placement “as expeditiously as possible.” Id.
   11         51.    The Flores Agreement states a “general policy favoring release,” such
   12   that when detention is not required to secure a child’s timely appearance in
   13   immigration proceedings or to ensure the child’s safety or the safety of others, “the
   14   [agencies] shall release a minor from [their] custody without unnecessary delay, in
   15   the following order of preference, to:
   16                   a. a parent;
   17                   b. a legal guardian;
   18                   c. an adult relative (brother, sister, aunt, uncle, or grandparent);
   19                   d. an adult individual or entity designated by the parent or legal
   20                      guardian [in a signed declaration before an immigration or
   21                      consular officer or with proof of paternity or guardianship];
   22                   e. a licensed program willing to accept legal custody; or
   23                   f. an adult individual or entity seeking custody, in the discretion of
   24                      the INS, when it appears that there is no likely alternative to
   25                      long term detention and family reunification does not appear to
   26                      be a reasonable possibility.” Id. ¶ 14.
   27         52.    The Flores Agreement defines the term “licensed program” as “any
   28   program, agency or organization that is licensed by an appropriate State agency to
                                                 11           COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 13 of 126 Page ID #:13



    1   provide residential, group, or foster care services for dependent children, including
    2   a program operating group homes, foster homes, or facilities for special needs
    3   minors,” and states that all such programs “shall be non-secure as required under
    4   state law; provided however, that a facility for special needs minors may maintain
    5   that level of security permitted under state law which is necessary for the protection
    6   of minors or others in appropriate circumstances . . . .” Id. ¶ 6.
    7         53.    The Flores Agreement requires Defendant agencies to make
    8   “reasonable efforts to provide licensed placements in those geographical areas
    9   where the majority of minors are apprehended,” specifically including “southern
   10   California.” Id. ¶ 6.
   11         54.    In 2001, the parties to the Flores Agreement signed an addendum
   12   stipulating that the agreement would remain in place until 45 days after defendants’
   13   publication of final regulations implementing the agreement, and stating that
   14   notwithstanding the termination date, “the INS shall continue to house the general
   15   population of minors in INS custody in facilities that are state-licensed for the care
   16   of dependent minors.” The terms of this addendum were incorporated into a
   17   binding court order.
   18         55.    A true and correct copy of the Flores Agreement is attached hereto as
   19   Exhibit A and incorporated by this reference.
   20   III. THE HOMELAND SECURITY ACT AND THE WILLIAM WILBERFORCE
             TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT OF 2008
   21
              56.    With the Homeland Security Act of 2002, Congress dissolved the INS
   22
        and transferred its authority to DHS. Pub. L. No. 107-26, 116 Stat. 2135; see 6
   23
        U.S.C. §§ 111, 231, 291. Congress also delegated the care and custody of
   24
        unaccompanied immigrant children to ORR. INS’s obligations under the Flores
   25
        Agreement were preserved and transferred to DHS and ORR through the savings
   26
        provisions of the Homeland Security Act. 6 U.S.C. § 552(a)(1) (incorporated by
   27
        reference into 6 U.S.C. § 279(f)(2)).
   28

                                                12             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 14 of 126 Page ID #:14



    1         57.    In 2008, Congress enacted the William Wilberforce Trafficking
    2   Victims Protection Reauthorization Act of 2008 (TVPRA), Pub. L. No. 110-457,
    3   122 Stat. 5044 (principally codified in relevant part at 8 U.S.C. § 1232). The
    4   TVPRA conferred responsibility for the care and custody of “unaccompanied alien
    5   children” on the Secretary of HHS. It also incorporated by reference and partially
    6   codified the Flores Agreement by creating statutory standards for the treatment of
    7   unaccompanied children. The TVPRA did not diminish the federal government’s
    8   obligations under the Flores Agreement with respect to unaccompanied or
    9   accompanied children.
   10         58.    ORR contracts with state-licensed public and private facilities to
   11   provide care and custody to unaccompanied immigrant children until they can be
   12   placed with a sponsor.
   13         59.    Under the TVPRA, a child’s status as “unaccompanied” is established
   14   at the time of initial contact with immigration authorities. Federal agencies such as
   15   the U.S. Citizenship and Immigration Service (USCIS) treated individuals initially
   16   designated unaccompanied as such for purposes of adjudicating applications for
   17   immigration benefits absent a change in designation. In approximately 2017, as a
   18   matter of practice, USCIS began to reassess a child’s status as unaccompanied at
   19   the time a child filed an application with USCIS. USCIS formalized this change in
   20   a policy memorandum in 2019. USCIS, Updated Procedures for Asylum
   21   Applications Filed by Unaccompanied Alien Children (May 31, 2019),
   22   https://www.uscis.gov/sites/default/files/USCIS/Refugee%2C%20Asylum%2C%20
   23   and%20Int%27l%20Ops/Asylum/Memo_-_Updated_Procedures_for_I-
   24   589s_Filed_by_UACs_5-31-2019.pdf.
   25   IV. FEDERAL FAMILY DETENTION
   26         60.    Prior to 2001, families apprehended for entering the United States
   27   without authorization were most often released rather than detained.
   28         61.    However, beginning in 2001, ICE began detaining a limited number of
                                              13             COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 15 of 126 Page ID #:15



    1   families in detention facilities (referred to as “Family Residential Centers” by ICE)
    2   in Pennsylvania, Texas, and New Mexico.
    3         62.    All of these family detention facilities have come under intense
    4   criticism for poor conditions that cause harm to children.
    5         63.    Whether or not the so-called Family Residential Centers are locked,
    6   immigrants detained there—including children—are not free to leave.
    7         64.    Legal advocates—including class counsel in Flores—have challenged
    8   family detention facilities as violating the Flores Agreement and other legal
    9   mandates.
   10         65.    In February 2007, the Women’s Refugee Commission and Lutheran
   11   Immigration and Refugee Service published a report detailing “prison-like”
   12   conditions in family detention facilities in Pennsylvania and Texas, as well as
   13   developmental harm inflicted on children by being held in family detention.
   14         66.    In late 2007, pursuant to a settlement agreement that resolved a case
   15   challenging conditions at a 500-bed family detention facility in Texas, ICE adopted
   16   “ICE/DRO Residential Standards” for family detention (ICE Residential
   17   Standards, also referred to as Family Residential Standards). USCIS, Family
   18   Residential Standards, https://www.ice.gov/detention-standards/family-residential
   19   (last updated Jan. 3, 2018). These standards fall short of the requirements of the
   20   Flores Agreement by failing to provide for individual needs assessments; minimum
   21   hours of recreation; individual and group counseling services; and privacy for
   22   family visitation and correspondence, among other important protections.
   23         67.    In October 2014, the Women’s Refugee Commission and Lutheran
   24   Immigration & Refugee Service published a report finding that family detention
   25   facilities in Artesia, New Mexico and Karnes City, Texas were inappropriate for
   26   mothers and children, traumatized families, undermined basic family structures, and
   27   had a devastating psycho-social impact. The authors also reported that families
   28   were detained without an individualized assessment of flight or security risk and
                                              14             COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 16 of 126 Page ID #:16



    1   without adequate consideration of alternatives to detention.
    2         68.    In 2015, Defendant DHS established the DHS Advisory Committee on
    3   Family Residential Centers. This committee’s primary recommendation began:
    4   “DHS’s immigration enforcement practices should operationalize the presumption
    5   that detention is generally neither appropriate nor necessary for families – and that
    6   detention or the separation of families for purposes of immigration enforcement or
    7   management, or detention is never in the best interest of children. DHS should
    8   discontinue the general use of family detention, reserving it for the rare cases when
    9   necessary following an individualized assessment of the need to detain because of
   10   danger or flight risk that cannot be mitigated by conditions of release.” DHS
   11   Advisory Committee on Family Residential Centers, Final Report, 2, (2016),
   12   https://www.ice.gov/sites/default/files/documents/Report/2016/ACFRC-sc-
   13   16093.pdf.
   14         69.    State licensing requirements that, for the most part, do not allow for
   15   family detention have prevented ICE from subjecting children to prolonged
   16   detention with their parents.
   17         70.    In 2016, the Pennsylvania Department of Human Services revoked and
   18   refused to renew the license for the only family detention facility in Pennsylvania,
   19   the Berks County Residential Center. This decision was reversed by an
   20   administrative law judge. The Pennsylvania Department of Human Services
   21   requested consideration and the decision is currently under administrative
   22   reconsideration. The reconsideration itself has been stayed pending resolution of a
   23   motion to intervene, which is currently before the Commonwealth Court of
   24   Pennsylvania.
   25         71.    By letter dated July 18, 2018, the medical and psychiatric subject
   26   matter experts for DHS’s Office of Civil Rights and Civil Liberties reported
   27   “significant compliance issues resulting in harm to children” to the U.S. Senate
   28   Whistleblowing Caucus, based on ten investigations of family detention facilities
                                               15             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 17 of 126 Page ID #:17



    1   over four years. Their findings included significant weight loss in children that
    2   went largely unnoticed by facility medical staff, dangerously inadequate medical
    3   care, and physically dangerous conditions, among other concerns. These experts
    4   stated that “the fundamental flaw in family detention is not just the risk posed by
    5   the conditions of confinement,” but in fact “no amount of programming that can
    6   ameliorate the harms created by the very act of confining children to detention
    7   centers.” Letter from Scott Allen & Pamela McPherson to Senator Charles
    8   Grassley & Senator Ron Wyden (July 17, 2018),
    9   https://www.wyden.senate.gov/imo/media/doc/Doctors%20Congressional%20Discl
   10   osure%20SWC.pdf.
   11   V.   FLORES ENFORCEMENT PROCEEDINGS AND THE FEDERAL
             GOVERNMENT’S EFFORTS TO MODIFY THE AGREEMENT
   12
              72.    In 2015, in response to a new ICE policy of detaining all female-
   13
        headed families—including children—in secure, unlicensed facilities for the
   14
        duration of their immigration proceedings, the plaintiffs in Flores sought to enforce
   15
        the consent decree. The federal government filed a motion to amend the Flores
   16
        Agreement. In its motion to amend, DHS sought to clarify, inter alia, that
   17
        immigrant children who arrive in the United States accompanied by a parent or
   18
        legal guardian do not have a right to be released to a parent, legal guardian, or adult
   19
        relative; and that the state licensing requirement does not apply to family residential
   20
        facilities. The Flores Court held, inter alia, that the release provision of the Flores
   21
        Agreement applied to children who come into federal immigration custody
   22
        accompanied by their parents and that housing children in Family Residential
   23
        Centers violated the Agreement because the facilities were both secure and
   24
        unlicensed. Flores v. Johnson, 212 F. Supp. 3d 864, 871, 877 (C.D. Cal. 2015).
   25
        The Court found the defendants in material breach and denied DHS’s motion to
   26
        modify the Agreement. Id. at 875, 880, 882, 886. The Ninth Circuit affirmed the
   27
        district court’s decision that modification of the consent decree was not warranted.
   28

                                               16             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 18 of 126 Page ID #:18



    1   Flores v. Lynch, 828 F.3d 898, 910 (9th Cir. 2016).
    2         73.    In 2017, the Ninth Circuit affirmed the Flores Court enforcing the
    3   rights of unaccompanied immigrant children to seek bond redetermination in a
    4   hearing before an immigration judge to challenge their placement in secure
    5   facilities by ORR. Flores v. Sessions, 862 F.3d 863 (9th Cir. 2017).
    6         74.    On April 6, 2018, then-U.S. Attorney General Jefferson Beauregard
    7   Sessions III, announced a new “zero tolerance” policy under which all adult non-
    8   citizens entering the United States without permission would be subject to criminal
    9   prosecution, with no exceptions for asylum seekers or those accompanied by
   10   children. The policy—which was later revealed to have been implemented prior to
   11   its announcement—resulted in thousands of children being separated from their
   12   parents and has since been enjoined. Ms. L. v. U.S. Immigration and Customs
   13   Enforcement, 310 F. Supp. 3d 1133, 1139, 1143, 1149 (S.D. Cal. 2018).
   14         75.    On June 20, 2018, President Donald J. Trump issued Executive Order
   15   13841 directing the Secretary of Homeland Security to “maintain custody of alien
   16   families during the pendency of any criminal improper entry or immigration
   17   proceedings involving their members,” “to the extent permitted by law.” Exec.
   18   Order No. 13841, 83 Fed. Reg. 29,435 (June 20, 2018). The Executive Order also
   19   directed the U.S. Attorney General to file a request with the U.S. District Court for
   20   the Central District of California to modify the Flores Agreement in a manner that
   21   would permit DHS “to detain alien families together throughout the pendency of
   22   criminal proceedings for improper entry or any removal or other immigration
   23   proceedings.” Id.
   24         76.    On June 21, 2018, the federal government filed an ex parte application
   25   requesting modification of the Flores Agreement to allow DHS to detain all
   26   families with children for the duration of their immigration proceedings in facilities
   27   that are not state-licensed. See Flores v. Sessions, Case No. CV 85-4544-DMG,
   28   2018 WL 4945000, at *1 (C.D. Cal. July 9, 2018).
                                               17             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 19 of 126 Page ID #:19



    1         77.    On July 9, 2018, the district court in Flores denied the federal
    2   government’s ex parte application. Id. at *5.
    3         78.    On September 6, 2018, the defendants in Flores filed a notice of
    4   appeal from the district court’s denial of the federal government’s ex parte
    5   application for relief from the Flores Agreement. On April 23, 2019, the
    6   defendants in Flores voluntarily dismissed their appeal, and on April 26, 2019, the
    7   Ninth Circuit dismissed the appeal. Flores v. Barr, No. 18-55063, 2018 WL
    8   3472723 (9th Cir. Apr. 26, 2019).
    9         79.    In addition to these and several other actions and orders to enforce the
   10   Flores Agreement, the Ninth Circuit Court of Appeals recently upheld the district
   11   court’s order (1) requiring CBP to provide basic hygiene products such as soap and
   12   toothbrushes to children in its custody; and (2) requiring the federal government to
   13   apply the Flores Agreement’s release provisions to children in expedited removal
   14   proceedings. Flores v. Barr, No. 17-56297, 2019 WL 3820265, at *5, *7 (9th Cir.
   15   Aug. 15, 2019).
   16   VI. THE AGENCIES’ FLAWED AND UNLAWFUL NEW RULE
   17         80.    On September 7, 2018, Defendants DHS and HHS published a Notice
   18   of Proposed Rulemaking in the Federal Register entitled Apprehension, Processing,
   19   Care, and Custody of Alien Minors and Unaccompanied Alien Children (NPRM).
   20   Apprehension, Processing, Care and Custody of Alien Minors and Unaccompanied
   21   Alien Children, 83 Fed. Reg. 45, 486 (Sept. 7, 2019). The NPRM gave notice of
   22   proposed regulations that purported to codify, and thereby terminate, the Flores
   23   Agreement. The NPRM proposed, inter alia, removing provisions to allow for the
   24   release of children who are apprehended with a parent or legal guardian to anyone
   25   other than a parent or legal guardian. The NPRM speculated that the Flores
   26   Agreement’s release requirements for children and state-licensing requirements
   27   “may create a powerful incentive for adults to bring juveniles . . . to the United
   28   States,” making family detention an important option to address the “significant and
                                               18             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 20 of 126 Page ID #:20



    1   ongoing influx of adults who have made the choice to enter the United States
    2   illegally with juveniles . . . .” Id. at 48,493.
    3          81.    On November 6, 2018, the Attorneys Generals of the states of
    4   California, Delaware, Illinois, Iowa, Maryland, Massachusetts, Minnesota, New
    5   Jersey, New Mexico, New York, North Carolina, Oregon, Pennsylvania, Rhode
    6   Island, Vermont, Virginia, Washington, and the District of Columbia submitted
    7   joint comments opposing the NPRM. Multistate Letter dated Nov. 6, 2018,
    8   https://oag.ca.gov/system/files/attachments/press-docs/2018.11.06-multistate-
    9   comment-letterdhs-docket-no.iceb-2018-0002-and-hhs-docket-no.hhs-os-2018-
   10   0023.pdf.
   11          82.    In response to the NPRM, DHS and HHS received more than 100,000
   12   comments, many describing a number of grave concerns about the proposed
   13   regulations and their impact. Commenters raised concerns about dangerous
   14   conditions at CBP facilities; noted the serious harm that prolonged family detention
   15   would cause to children and families, including increased risk of anxiety,
   16   depression, and Post-Traumatic Stress Disorder (PTSD); and argued that indefinite
   17   civil detention of immigrant children and families would violate the Due Process
   18   Clause, particularly where the purpose of the detention was general deterrence.
   19   Numerous commenters, including the American Academy of Pediatrics, the
   20   National Disability Rights Network, and a group of 78 Members of Congress, urged
   21   the importance of state licensing standards in providing basic protections and
   22   accountability for the health and safety of children’s residential facilities, and
   23   expressed concern that the proposed regulations would remove the state licensing
   24   requirement for facilities housing accompanied children.
   25          83.    On January 4, 2019, President Donald J. Trump sent a letter to all
   26   Members of Congress “on the need to secure our borders.” His letter named two
   27   “most pressing legal challenges,” the first of which was: “Terminate the Flores
   28   Settlement Agreement—which is preventing families from being held together
                                                 19            COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 21 of 126 Page ID #:21



    1   through removal.” President Trump Letter dated Jan. 4, 2019,
    2   https://www.whitehouse.gov/wp-content/uploads/2019/01/Border-Security-
    3   Letter.pdf. In an accompanying slide presentation, the administration clarified the
    4   goal to be, “OVERRIDE THE FLORES SETTLEMENT AGREEMENT Allow
    5   the U.S. Government to keep parents and children together for the duration of their
    6   immigration proceedings.” A Border Security and Humanitarian Crisis, slide 8,
    7   https://www.whitehouse.gov/wp-content/uploads/2019/01/Border-Briefing.pdf (last
    8   visited Aug. 25, 2019).
    9         84.    On August 23, 2019, Defendants DHS and HHS published the final
   10   rule that is the subject of this litigation, Apprehension, Processing, Care, and
   11   Custody of Alien Minors and Unaccompanied Alien Children, 84 Fed. Reg. 44,392
   12   (Aug. 23, 2019).
   13         85.    According to the Rule, its “primary purpose” is to implement the
   14   Flores Agreement while responding to changes in law and circumstances, “and in
   15   turn to enable termination of the agreement . . . [and] move away from judicial
   16   governance to executive governance via regulation.” 84 Fed. Reg. 44,398.
   17         86.    In doing so, the Rule eschews the Flores Agreement’s most
   18   fundamental provisions: its “general policy favoring release” of children, its general
   19   principle that children shall be placed in the “least restrictive setting appropriate” to
   20   their age and special needs, and its requirement that—to provide for their safety and
   21   well-being—care for children in immigration custody shall be provided through
   22   state-licensed programs for the care of dependent children. Flores Agreement,
   23   Section IV; ¶ 11.
   24         87.    Throughout the Rule, Defendant agencies articulate an additional goal
   25   of permitting immigration authorities to detain accompanied children and their
   26   families in order to address the perceived “surge of adults who have made the
   27   choice” to seek entry into the United States with their children. 84 Fed. Reg.
   28   44,403. The Rule posits that the release of children required under the Flores
                                                20             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 22 of 126 Page ID #:22



    1   Agreement has “incentivized” travel to the United States and is responsible for
    2   increased migration of families to our borders.
    3         88.        Due in part to the inherent tension between the Flores Agreement’s
    4   clear requirements to foster release of immigrant children and Defendants’ interest
    5   in using detention as a deterrent to migration, Defendant agencies’ explanation of
    6   the Rule’s provisions lack the reasoned bases necessary for agency action and, in
    7   many instances, run counter to the evidence before the agencies in the
    8   administrative record. Moreover, in promulgating the Rule, Defendant agencies
    9   have failed to consider important aspects of the problems at issue.
   10         89.        As a result, the Rule sets forth regulations governing the detention and
   11   release of immigrant children that are contrary to the Flores Agreement’s binding
   12   obligations and which Defendant agencies attempt to justify by reference to
   13   erroneous statutory interpretations. Without reasoned explanation, these
   14   regulations depart from prior agency practices and precursor regulations that
   15   provided greater freedoms and rights to immigrant children and their family
   16   members.
   17        A.     The Rule Eliminates, Substantially Alters, or Otherwise
                    Undermines Critical Elements of the Flores Agreement and the
   18               TVPRA
   19         90.        Although the Rule purports to “parallel the relevant and substantive
   20   terms” of the Flores Agreement, in fact the Rule systematically undermines, alters,
   21   and even eliminates key elements of the Agreement, stripping children of
   22   protections that are critical to their health, well-being, and constitutional rights.
   23   84 Fed. Reg. 44,393. The rule also contravenes the TVPRA’s requirements that
   24   unaccompanied children be placed in the least restrictive setting that is in the best
   25   interests of the child. 8 U.S.C. § 1232(c)(2).
   26               1.     The Rule Prevents Prompt Release of Children from
                           Detention
   27
              91.        Without regard for the particular category of immigration charges a
   28

                                                  21             COMPLAINT FOR DECLARATORY AND
                                                                                INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 23 of 126 Page ID #:23



    1   child may be facing, the Flores Agreement requires immigration authorities to
    2   “release the minor without unnecessary delay,” except as necessary to secure the
    3   child’s appearance in immigration proceedings or to ensure his or her safety or the
    4   safety of others. Flores Agreement ¶ 14.
    5         92.    By contrast, the Rule creates three new obstacles to release of children
    6   in DHS custody that were not contemplated by the Flores Agreement.
    7         93.    First, the Rule amends an existing regulation to eliminate release on
    8   humanitarian or public interest parole for children in expedited removal
    9   proceedings under 8 U.S.C. § 1225(b). 84 Fed. Reg. 44,410-412 (describing
   10   changes to 8 C.F.R. § 212.5 to deny parole to children in expedited removal that
   11   have not received a credible fear determination absent a “medical emergency” or as
   12   required for a “legitimate law enforcement objective”).
   13         94.    Second, the Rule newly limits access to bond hearings for children in
   14   DHS custody, allowing them only for children in removal proceedings under
   15   section 240 of the Immigration and Naturalization Act, to the extent permitted by a
   16   separate regulation, 8 C.F.R. § 1003.19. 84 Fed. Reg. 44,529, (to be codified at 8
   17   C.F.R. § 236.3(m)). Under this provision children who are “arriving aliens”—such
   18   as asylum seekers that are encountered at a port of entry—will not be permitted to
   19   seek release on bond.
   20         95.    Third, whereas the Flores Agreement required immigration authorities
   21   to release children to a parent, legal guardian, adult relative, or other adult seeking
   22   custody—and to “make prompt and continuous efforts” to do so, Flores Agreement
   23   ¶ 18—the Rule provides that DHS will “make prompt and continuous efforts” to
   24   release an accompanied child that is otherwise eligible for release to a parent or
   25   legal guardian who is available to provide care and physical custody. 84 Fed. Reg.
   26   44,529, (to be codified at 8 C.F.R. § 236.3(j)(5)(i)). If a parent or legal guardian is
   27   not available, the Rule permits but does not require DHS to facilitate release to
   28   another adult relative. Id. The Rule eliminates, for accompanied children, the
                                                22             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 24 of 126 Page ID #:24



    1   option to be released to an adult other than a sibling, uncle, aunt, or grandparent.
    2         96.    Thus, the Rule permits—and in some cases requires—the ongoing
    3   detention of accompanied children with their parents, which is a departure from the
    4   previous regulation allowing DHS to effectuate the release of a “parent, legal
    5   guardian, or adult relative” in immigration detention in order to allow for release of
    6   a child for whom there was no other suitable sponsor available. Cf. 8 C.F.R.
    7   § 236.3(b)(2).
    8         97.    By requiring indefinite detention of parent-child units together, the
    9   Rule does not facilitate—and in fact it contravenes—the familial liberty interests
   10   recognized in Ms. L. v. U.S. Immigration and Customs Enforcement, 302 F. Supp.
   11   3d 1149 (S.D. Cal. 2018). Without any finding of unfitness, parents will be
   12   deprived of the ability to make choices for the care and custody of their children, as
   13   the federal government will maintain indefinite custody and control of both parent
   14   and child.
   15         98.    The Rule also fails to ensure that unaccompanied children in ORR
   16   custody will be released in accordance with the Flores Agreement and the TVPRA.
   17         99.    The Rule fails to incorporate procedural safeguards called for by
   18   commenters in the rulemaking process to ensure that the family reunification and
   19   release processes proceed in a timely manner and provide potential sponsors a
   20   meaningful opportunity to appeal a denial of release or finding of non-suitability.
   21   84 Fed. Reg. 44,463.
   22         100. Moreover, the Rule creates obstacles to release by adding onerous
   23   terms to the custodial release agreement that a sponsor must sign before obtaining
   24   custody of a child that are not required by the Flores Agreement or applicable law.
   25   The Rule fails to note or respond to comments made in the rulemaking process
   26   addressing these departures from the Flores Agreement, their potential effects on
   27   the timely release of children from ORR custody, and their impermissible intrusion
   28   on parental rights. 84 Fed. Reg. 44,464-465.
                                               23             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 25 of 126 Page ID #:25



    1         101. These and other aspects of the Rule that unnecessarily prolong the
    2   detention of children violate the Flores Agreement, conflict with statutory
    3   authority, and violate due process, as well causing grave and unnecessary harm to
    4   the health and well-being of children.
    5             2.    The Rule Eliminates State Licensing Protections and Fails
                        to Ensure that Children Are Placed in the Least Restrictive
    6                   Setting Appropriate to their Ages and Special Needs
    7         102. One of the Flores Agreement’s core principles is that immigration
    8   authorities shall treat all children in custody “with dignity, respect and special
    9   concern for their vulnerability as minors,” and “shall place each detained minor in
   10   the least restrictive setting” appropriate to his or her age and special needs that is
   11   consistent with securing the child’s presence in his or her immigration proceedings.
   12   Flores Agreement ¶ 11.
   13         103. In order to ensure that children in immigration custody were held in
   14   the least restrictive setting, according to evolving child welfare standards, the
   15   Flores Agreement’s threshold condition for placement of immigrant children is that
   16   their residential, group, or foster care programs be licensed by a state agency
   17   responsible for the care of dependent children. Flores Agreement ¶ 6.
   18         104.     States, who have traditionally had the sole purview over ensuring
   19   child welfare, have generally declined to license facilities for the detention of
   20   families. Indeed, the policies of most, if not all, states is to minimize the use of
   21   congregate care and place children in family settings. Even in group homes and
   22   shelters, state-licensed programs for dependent children allow children to attend
   23   public schools and participate in community life. While curfews and other
   24   parameters for limited independence apply, children in state-licensed care are not
   25   housed in “secure,” locked facilities except as necessary for the child’s safety or
   26   safety of others, or in connection with a juvenile offense. See infra ¶¶ 147-360.
   27         105. In order to detain families, the Rule purports to create a system for
   28   federal “licensing” of family detention centers, contravening state policy that
                                                 24            COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 26 of 126 Page ID #:26



    1   disallows facilities for the residential care of children to operate without state
    2   licenses.
    3          106. Moreover, far from requiring the thorough application, review,
    4   permitting, and enforcement processes required for state licensing of child
    5   residential care, the Rule provides simply that “DHS shall employ an entity outside
    6   of DHS that has relevant audit experience to ensure compliance with the family
    7   residential standards established by ICE,” that audits “shall take place at the
    8   opening of a facility and on a regular, ongoing basis thereafter,” and that DHS will
    9   make the audit results available to the public. 84 Fed. Reg. 44,526 (to be codified
   10   at 8 C.F.R. § 236.3(b)(9)).
   11          107. Unlike state licensing requirements, which, as described further below,
   12   are codified in state law and regulation, ICE Residential Standards do not create
   13   enforceable rights for detainees and nothing prevents ICE from changing its Family
   14   Residential Standards in the future. Currently, the ICE Residential Standards do
   15   not include the minimum standards for licensed programs or facilities enumerated
   16   in Exhibit 1 of the Flores Agreement.
   17          108.   Although the Rule states that a child in DHS custody shall be held in a
   18   “non-secure” facility absent probable cause of criminal or delinquent activity,
   19   unacceptably disruptive conduct within a “licensed” facility, or posing an escape
   20   risk or threat to his own safety, the Rule’s limits application of state law
   21   requirements to when the term “non-secure,” is specifically defined under state law.
   22   See 84 Fed. Reg. 44,527 (to be codified at 8 C.F.R. § 236.3(i)(1) (grounds for
   23   placement of child in secure facility)); 84 Fed. Reg. 44,526 (to be codified at 8
   24   C.F.R. § 236.3(b)(11) (definition of “non-secure facility”)). Moreover, DHS
   25   concedes that current family detention facilities do not offer freedom of ingress and
   26   egress that many states facilitate for children in residential placements. See 84 Fed.
   27   Reg. 44,486 (residents in family detention facilities “can exit them” but “doing so .
   28   . . may give rise to arrest”).
                                                25             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 27 of 126 Page ID #:27



    1          109. The Rule allows for the detention of children who can be held in
    2   secure custody in “a secure DHS detention facility, or DHS contracted facility
    3   having separate accommodations for minors,” which appears to allow DHS
    4   detention of children without their parents in a secure adult facility, outside the
    5   contemplation of the Flores Agreement and unsupported by Defendants’ claimed
    6   interest in detaining family units together. 84 Fed. Reg. 44,528 (to be codified at 8
    7   C.F.R. § 236.3(i)(1)).
    8          110. The Rule’s reliance on private contractors to provide oversight of
    9   family detention facilities and secure facilities in which DHS may detain children
   10   raises serious concerns, as the DHS Office of Inspector General has found ICE
   11   detention standards enforcement inspections to be insufficient to “ensure consistent
   12   compliance with detention standards” or “promote comprehensive deficiency
   13   corrections.” DHS, ICE’s Inspections and Monitoring of Detention Facilities Do
   14   Not Lead to Sustained Compliance or Systemic Improvements, OIG-18-97 (June 26,
   15   2018), https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-
   16   Jun18.pdf.
   17          111. The Rule also departs from the requirements of the Flores Agreement
   18   to transfer a child to a licensed placement within five days and of the TVPRA to
   19   place unaccompanied children promptly in the least restrictive setting consistent
   20   with their best interests by allowing ORR to hold unaccompanied children
   21   indefinitely in unlicensed and/or secure facilities if there is “no appropriate licensed
   22   program immediately available,” 84 Fed. Reg. 44,531(to be codified at 8 C.F.R.
   23   § 410.201(e)), and permitting the placement of unaccompanied children in
   24   unlicensed facilities in the event of an emergency or influx, 84 Fed. Reg. 44,531(to
   25   be codified at 8 C.F.R. § 410.202). These allowances can have devastating
   26   consequences as unlicensed facilities lack standards and oversight critical to
   27   protecting children’s health and safety, and unnecessary placement in secure
   28   facilities is contrary to the best interests of children.
                                                 26                 COMPLAINT FOR DECLARATORY AND
                                                                                   INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 28 of 126 Page ID #:28



    1         112. The Flores Agreement requires that a child in removal proceedings be
    2   “afforded a bond redetermination hearing . . . in every case, unless the minor
    3   indicates on the Notice of Custody Determination form that he or she refuses such a
    4   hearing.” Flores Agreement ¶ 24A. The purpose of these hearings is external
    5   review of “whether a child should remain detained or in a particular placement,”
    6   and “[f]or minors in secure detention, bond hearings . . . provide an opportunity to
    7   contest the basis of such confinement” and “ensure that [unaccompanied minors]
    8   are not held in secure detention without cause.” Flores v. Sessions, 862 F. 3d at
    9   876-77, 868.
   10         113. Although the Rule requires that children be given notice of the reason
   11   for their placement in a secure or staff secure facility, the Rule provides no
   12   mechanism for children to challenge their placement in such facilities. 84 Fed.
   13   Reg. 44,532 (to be codified at 8 C.F.R. § 410.206). The Rule replaces a bond
   14   redetermination hearing before an immigration judge with a so-called “810
   15   hearing.” However, unlike a bond redetermination hearing, the Rule states that an
   16   810 hearing “may not be invoked to determine the UAC’s placement while in HHS
   17   custody” or “to determine level of custody for the UAC.” 84 Fed. Reg. 44,535 (to
   18   be codified at 8 C.F.R. § 410.810(h)).
   19         114. In addition to undermining children’s rights to release and to the least
   20   restrictive placement under the Flores Agreement, the Rule codifies and expands
   21   USCIS’s recent change in policy and practice regarding the re-evaluation of a
   22   child’s status as accompanied or unaccompanied. Under the Rule, a child who
   23   arrived unaccompanied will lose that status based on the availability of a parent or
   24   guardian to provide care and physical custody or reaching the age of 18. 84 Fed.
   25   Reg. 44531 (to be codified at 45 C.F.R. § 410.101). Once a child has been
   26   determined to be unaccompanied, he or she is entitled to certain protections under
   27   the TVPRA, including, for example, an exemption from the one-year filing
   28   deadline for an asylum claim. Removing those protections disadvantages children
                                                 27           COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 29 of 126 Page ID #:29



    1   in their removal or asylum hearing processes, and is inconsistent with
    2   Congressional intent.
    3             3.    The Rule Removes Oversight Mechanisms and Introduces
                        Provisions that Render Key Protections Unenforceable
    4
              115. In addition to weakening the protections afforded to children under the
    5
        Flores Agreement and the TVPRA, the Rule removes oversight and enforcement
    6
        mechanisms that have been critical to ensuring that Defendants comply with their
    7
        legal obligations to children in their custody.
    8
              116. Unlike the Flores Agreement, which was enforceable through
    9
        individual actions in federal district court, the regulations promulgated by the Rule
   10
        are not even framed as mandatory requirements. Instead, language that is
   11
        mandatory in the Flores Agreement has been replaced with descriptive or
   12
        permissive language. For example, where the Flores Agreement requires that “the
   13
        INS shall release a minor from its custody without unnecessary delay,” Flores
   14
        Agreement ¶ 14 (emphasis added), the corresponding language in the Rule states
   15
        that a “minor may be released.” 84 Fed. Reg. 44,525 (to be codified at 8 C.F.R.
   16
        § 212.5(b)(3)(i)). Where the Flores Agreement requires that Defendants “shall
   17
        place each detained minor in the least restrictive setting,” Flores Agreement ¶ 11
   18
        (emphasis added), the corresponding language in the Rule states that “ORR places
   19
        each UAC in the least restrictive setting.” 84 Fed. Reg. 44,531(to be codified at
   20
        § 410.201).
   21
              117. Under the Flores Agreement, children are permitted to challenge
   22
        Defendants’ decision to place them in a particular type of facility and the conditions
   23
        in the facility in which they are placed in the United States District Court with
   24
        jurisdiction over the facility. The Rule removes this element of the Flores
   25
        Agreement.
   26
              118. The Flores Agreement provides for robust oversight of conditions by
   27
        counsel for Flores plaintiffs, including through access to facilities and monthly data
   28

                                               28             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 30 of 126 Page ID #:30



    1   reports. Despite the fact that this oversight has been crucial to holding Defendants
    2   to the requirements of the Flores Agreement, the Rule provides no similar
    3   mechanism for oversight by an outside body. In particular, the Rule makes no
    4   provision for continuing external oversight of CBP’s compliance with the
    5   requirement to hold children in facilities that are safe, sanitary, and consistent with
    6   their particular vulnerability, despite CBP’s well-documented failures in this area.
    7         119. The Rule redefines “emergency” to include “an act or event [. . . that]
    8   impacts other conditions provided by this section.” 84 Fed. Reg. 44,526 (to be
    9   codified at § 236.3(b)(5)). The Rule indicates that this change was made to permit
   10   DHS and HHS to “delay compliance” or “excuse noncompliance” with provisions
   11   of the rule—including basic health and safety requirements, such as the
   12   requirements to provide children with food, drinking water, and adequate
   13   temperature control. 84 Fed. Reg. 44,451. It could also permit DHS to house
   14   unaccompanied children with unrelated adults for more than 24 hours, which is
   15   explicitly prohibited by the Flores Agreement.
   16        B.   Defendant Agencies Did Not Comply with Well-Established
                  Requirements for Reasoned Decision-Making.
   17
              120. In addition to issuing a Rule that conflicts with a binding settlement
   18
        agreement and exceeds the Defendant agencies’ statutory authority, the agencies’
   19
        decision-making process gave insufficient consideration to critical issues and relied
   20
        on improper premises and assertions that lack plausibility and consistency.
   21
              121. For example, Defendants failed to consider any of the benefits of the
   22
        Flores Agreement favoring release over detention, holding children in the least
   23
        restrictive setting, and using state licensing to ensure the safety and well-being of
   24
        children in federal immigration custody.
   25
              122.      Defendants also failed to assess—at all—the devastating impact that
   26
        the Rule’s failure to fully comply with the terms of the Flores Agreement will have
   27

   28

                                                29             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 31 of 126 Page ID #:31



    1   on children, their families, the States, and the local communities that will welcome
    2   the children and their families upon release.
    3         123. Similarly, while Defendant agencies attempted to justify eliminating
    4   core protections in the Flores Agreement on the basis of changed circumstances,
    5   they also claimed strict adherence to terms of the Flores Agreement to decline
    6   changes recommended by commenters to the NPRM. See, e.g., 84 Fed. Reg.
    7   44,462-463.
    8         124. DHS’s failure to adopt standards ensuring safe and sanitary conditions
    9   for children in CBP custody is one example. Many commenters raised concerns
   10   about medical neglect, icy temperatures, lack of bedding, and constant illumination
   11   in CBP facilities. But the agencies dismissed these concerns as irrelevant because
   12   DHS had adopted the language of the Flores Agreement to require that such
   13   facilities maintain conditions that are “safe and sanitary and that are consistent with
   14   DHS’s concern for [children’s] particular vulnerability.” See, e.g., 84 Fed. Reg.
   15   44,438-39, 44,527 (to be codified at 8 C.F.R § 236.3(g)(2)). The agencies’
   16   continued assertion that CBP facilities are safe and sanitary despite an
   17   administrative record citing media and expert reports of dangerous conditions for
   18   children reveals the agencies’ willingness to ignore the evidence in the record
   19   before them.
   20             1.    The Rule Is Based on a False and Impermissible Premise:
                        That Civil Detention Will Deter Migration
   21
              125. The Rule makes inferences based on migration trends that family
   22
        detention has a deterrent effect on migration. But this analysis wrongly attributes a
   23
        policy-based causal relationship to different rates of migration that are seasonal in
   24
        nature. A proper analysis of publicly available border apprehension data showed no
   25
        effect that could be attributed to United States family detention or family separation
   26
        policies. Although commenters pointed out this mistake to Defendants DHS and
   27
        HHS in the notice-and-comment process, the agencies continued to rely on their
   28

                                               30             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 32 of 126 Page ID #:32



    1   flawed statistical analysis to issue the Rule.
    2         126. Moreover, deterrence is a constitutionally impermissible justification
    3   for civil detention, which is permitted only to secure an individual’s presence at a
    4   hearing or protect the community from harm.
    5              2.   Defendant Agencies Failed to Fully Address Harms
                        Created by Expanding Detention of Children and Families
    6
              127. In promulgating the Rule, Defendants declined to balance the
    7
        government’s interest in prolonging the detention of children for enforcement
    8
        purposes against the physical health and mental health effects on children and
    9
        families, as well as the cost of such injuries to the communities they will join upon
   10
        release.
   11
                        a.   Detention Is Extremely Harmful to Children
   12
              128. Detention or institutionalized living is a major childhood traumatic
   13
        stressor that causes long-term psychological harm.
   14
              129. Conditions in family detention facilities do not allow parents and
   15
        children to engage in the normal family dynamics that are important for child and
   16
        adolescent development. Families in immigration detention have reported being
   17
        subject to punitive and verbally abusive treatment. They also report being restricted
   18
        from spending time together; adolescents may be assigned cells apart from their
   19
        parents and be punished if they are found in their parent’s cell at the time of the
   20
        census count that occurs several times a day.
   21
              130. Detaining families undermines familial roles, disrupting emotional
   22
        attachment, parental authority, and children’s security in their parents’ power to
   23
        care for them. Studies have shown that infants and children who live in detention
   24
        with their mothers often have more maladaptive social and emotional development,
   25
        academic failure, and future criminal involvement compared to other children.
   26
        Childhood trauma from maternal incarceration increases depressive symptoms in
   27
        children and results in increased risks for dropping out of high school, depression,
   28

                                                31            COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 33 of 126 Page ID #:33



    1   social withdrawal, and externalizing behaviors such as aggression and defiance.
    2         131. Institutional rearing—that is, growing up in detention for even short
    3   periods of time whether youth are incarcerated with their parents or in youth
    4   facilities—is one of the most adverse environments scientists have studied,
    5   involving powerful elements of trauma: deprivation (i.e. absence of
    6   developmentally appropriate environmental inputs and complexity) and threat
    7   (experiences that represent an immediate or ongoing threat to physical integrity and
    8   psychological security). These traumatic elements cause prolonged and intense
    9   stress, affecting neural development which in turn harms cognitive and behavioral
   10   functioning in children and contributes to the development of chronic illnesses that
   11   can last into adulthood.
   12         132. Children and adolescents in immigration detention facilities report
   13   increased rates of deliberate self-harm and suicidal behavior, severe depression,
   14   sleep difficulties, anxiety, and PTSD, along with poor nutrition, regression in
   15   language development, bedwetting, and social withdrawal.
   16         133. Parents and children in ICE’s family detention facilities have shown
   17   high levels of anxiety. Children in these facilities suffer from separation anxiety,
   18   depression, and feelings of despair that manifest as developmental regression and
   19   major psychiatric disorders, including suicidal ideation. Moreover, the ongoing
   20   stress, despair, and uncertainty of family detention specifically compromises
   21   children’s intellectual and cognitive development and contributes to the
   22   development of chronic illness in ways that may be irreversible. Prolonged family
   23   detention puts children at risk of recurrent and distressing memories, nightmares,
   24   dissociative reactions, prolonged psychological distress, and negative alterations in
   25   cognition.
   26         134. Both state child welfare policy and federal policy recognize that
   27   family-based care is better for children than institutionalized care. See Family First
   28   Prevention Services Act, Pub. L. 115-123, 132 Stat 64 (2018) (limiting federal
                                               32             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 34 of 126 Page ID #:34



    1   payments for out-of-home placements that are not foster homes).
    2         135. In response to many comments, including comments from medical,
    3   mental health, and child welfare specialists opposing the NPRM based on concerns
    4   about the impact family detention will have on children and their families, DHS
    5   cited mental health services contemplated within the detention system and
    6   responded, “Enforcement of the immigration laws is a core DHS mission that
    7   cannot be ignored and must be balanced with the needs to ensure the care of minors
    8   in DHS custody and relevant legal obligations.” 84 Fed. Reg. 44,504.
    9                  b.   The Agencies Are Aware of Less Restrictive Means to
                            Ensure Families Participate in their Immigration
   10                       Proceedings
   11         136. Contrary to Defendants’ contention in the Rule, detention of families is
   12   unnecessary to secure their appearance at hearings. Sound analysis of
   13   governmental data demonstrates that the overwhelming majority of families appear
   14   and participate in immigration court, and that the appearance rate is even higher
   15   where an immigrant is represented by counsel. See, e.g., Am. Immigr. Council,
   16   Immigrants and Families Appear in Court: Setting the Record Straight (July 2019),
   17   https://www.americanimmigrationcouncil.org/sites/default/files/research/immigrant
   18   s_and_families_appear_in_court_setting_the_record_straight.pdf. Moreover,
   19   Defendants’ reliance on in absentia rates to attempt to justify prolonged detention
   20   of immigrant children and families is misplaced, as in absentia rates are not a
   21   reliable measurement of whether a family will appear in immigration court.
   22         137. In a memorandum dated May 11, 2005, ICE announced criteria for
   23   eligibility for enrollment in the Intensive Supervision Appearance and Electronic
   24   Monitoring Device Programs as alternatives to detention. DHS, Eligibility Criteria
   25   for Enrollment into the Intensive Supervision Appearance Program (ISAP) and the
   26   Electronic Monitoring Device (EMD) Program (May 11, 2005),
   27   https://www.ice.gov/doclib/foia/dro_policy_memos/dropolicymemoeligibilityfordr
   28   oisapandemdprograms.pdf. These programs use supervision tools such as curfews
                                              33             COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 35 of 126 Page ID #:35



    1   and electronic monitoring devices for individuals subject to, but released from,
    2   immigration detention. The Intensive Supervision Appearance and Electronic
    3   Monitoring Program includes community-based supervision and case management
    4   that result in high rates of immigration court respondents released from detention
    5   appearing for their immigration court hearings.
    6           138. In September 2015, ICE established the Family Case Management
    7   Program, with plans to enroll a maximum of 1500 families in five targeted
    8   metropolitan locations. The program was geared toward special populations, such
    9   as pregnant women, nursing mothers, and families with young children. As of
   10   March 2017, ICE expended $17.5 million in program costs to enroll 781 active
   11   participants, for a cost of about $36 per family per day. The program resulted in 99
   12   percent compliance for ICE check-ins and appointments and 100 percent attendance
   13   at court hearings. By contrast, the cost per bed in family detention is $319.37 per
   14   day.
   15           139. Programs like the Family Case Management Program are therefore
   16   proven cost-effective and less restrictive alternatives to detention in meeting the
   17   government’s objective of ensuring appearance at hearings. Many commentators
   18   called on DHS to use these kinds of programs rather than undertaking the human
   19   and financial cost of family detention.
   20           140. ICE’s Congressional Justification and Budget Overview for Fiscal
   21   Year 2018 included the Family Case Management Program as one of several
   22   Alternatives to Detention programs. DHS, U.S. Immigration and Customs
   23   Enforcement Budget Overview, (Fiscal Year 2018) pp. 182-183,
   24   https://www.dhs.gov/sites/default/files/publications/ICE%20FY18%20Budget.pdf.
   25   However, ICE ended the Family Case Management Program in the summer of
   26   2017.
   27

   28

                                                  34          COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 36 of 126 Page ID #:36



    1             3.    The Agencies Failed to Consider Allowing Parents to
                        Determine Their Children’s Best Interests
    2
              141. The Rule cites concerns about family separation as a basis for
    3
        prohibiting the release of accompanied children to non-parent, non-guardian
    4
        sponsors required by the Flores Agreement. But Defendants were aware that any
    5
        parents who preferred to remain with their children in a family detention facility
    6
        could waive their children’s rights under the Flores Agreement, because the option
    7
        was thoroughly explored in litigation concerning family separation. See Ms. L. v.
    8
        U.S. Immigration and Customs Enf’t, 310 F. Supp. 3d 1133 (S.D. Cal. 2018).
    9
              142. Defendants failed to provide a reasoned basis for terminating
   10
        accompanied children’s rights to release to an alternate care-giver, instead of
   11
        continuing to allow parents the option of either allowing release to an alternate
   12
        care-giver or keeping the family together while detained.
   13
                  4.    The Agencies Failed to Conduct an Analysis of Costs
   14                   Associated with the Rule
   15         143. Executive Orders 12866 (Regulation and Regulatory Review) and
   16   13563 (Improving Regulation and Regulatory Review) require that agencies provide
   17   a detailed cost-benefit analysis for proposed rules that are economically significant,
   18   including an assessment of “potentially effective and reasonably feasible
   19   alternatives to the planned regulation.”
   20         144. In the NPRM, DHS and HHS stated that they did not consider the Rule
   21   economically significant. 83 Fed. Reg. 45,522. In the Rule, DHS concedes that the
   22   Rule may result in costs, benefits, or transfers in excess of $100 million in any
   23   given year and is therefore economically significant. 84 Fed. Reg. 44,505.
   24         145. The agencies failed to conduct the cost-benefit analysis and
   25   consideration of alternatives that is required for an economically significant rule.
   26         146. Given the cost effectiveness of the Family Case Management Program
   27   and other supervised release programs as compared to immigration detention, the
   28   Rule’s failure to require individualized bases for detention, and the harms attendant

                                               35             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 37 of 126 Page ID #:37



    1   to the incarceration of children and families, the costs far outweigh the benefits of
    2   the Rule.
    3   VII. THE RULE UNDERMINES STATES’ SOVEREIGN INTERESTS IN SETTING
             STANDARDS FOR RESIDENTIAL CARE OF DEPENDENT CHILDREN
    4
              147. The Rule undermines the States’ sovereign interests in enforcing their
    5
        child welfare laws by setting up an alternative federal licensing scheme that allows
    6
        children to be held in the respective States without State oversight as needed to
    7
        ensure access to education, safety, and health in accordance with State law.
    8
             A.     California’s Policy, Licensing, and Enforcement of Protections
    9               for Children Far Exceed Those Provided by the Rule
   10         148. California has licensed and monitored residential placements for
   11   children as part of its child welfare system since 1973. The State has a
   12   comprehensive licensing scheme for all placements used to house children within
   13   its boundaries, which is contained in the California Health and Safety Code, the
   14   California Welfare and Institutions Code, and Title 22 of the California Code of
   15   Regulations.
   16         149. As a matter of state policy, California seeks to prevent and reduce
   17   inappropriate institutional care for children by providing community-based care,
   18   home-based care, or other forms of less intensive care. Cal. Welf. & Inst. Code
   19   § 13003(4). Any out-of-home placement of children must be in the “least
   20   restrictive family setting,” and should promote “normal childhood experiences that
   21   [are] suited to meet the child’s or youth's individual needs.” Id. § 16000(a). Under
   22   California law, children may not be placed in locked facilities except under very
   23   limited circumstances where a court has made specific findings regarding their
   24   danger to self or others.
   25         150. California has adopted “continuum of care” policies that minimize the
   26   use of congregate care facilities in favor of home-based placements. This system
   27   relies on specialized care services being brought to resource family homes (known
   28   outside of California as “foster” care homes), reserving the use of group homes for
                                               36             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 38 of 126 Page ID #:38



    1   specialized and temporary needs—for intervention rather than long-term placement.
    2   California’s foster family agencies and county child welfare agencies are
    3   responsible for certifying or approving resource family homes.
    4         151. The California Department of Social Services is responsible for
    5   ensuring the health, safety, and welfare of children in out-of-home care facilities,
    6   which includes ensuring that children’s statutory and regulatory personal rights are
    7   effectuated, including their rights to fair and equal treatment and to all available
    8   services, care, treatment, placements, and benefits.
    9         152. California’s child welfare responsibilities include licensing and
   10   monitoring the residential conditions of children under state care who have pending
   11   civil immigration proceedings. The state licenses all group homes and foster family
   12   agencies in California, including those that have contracts with ORR to provide
   13   housing to unaccompanied children in federal custody. California currently
   14   licenses and monitors at least sixteen group homes and at least four foster family
   15   agencies with federal contracts to house immigrant children pending their
   16   immigration proceedings.
   17         153. To prevent predictable harm to children in care, California provides
   18   orientation prior to licensure, screens applicants, performs background checks,
   19   reviews staffing requirements, conducts pre-licensing visits to inspect facilities, and
   20   provides information regarding laws and regulations. California provides
   21   consultation, education, and technical support, and monitors compliance with state
   22   child welfare standards through unannounced facility inspections. The California
   23   Department of Social Services investigates complaints and enforces standards
   24   through notices of deficiency, fines, civil penalties, non-compliance office
   25   conferences, and administrative legal actions that can lead to license revocation.
   26         154. California prohibits persons and entities from operating community
   27   care facilities, which includes child residential programs and the foster family
   28   agencies that place children in resource family homes, without a license. See, e.g.
                                                37             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 39 of 126 Page ID #:39



    1   Cal. Health & Safety Code § 1508. Operation without a license can lead to criminal
    2   prosecution and/or civil proceedings. See, e.g. Cal. Code Regs. tit. 22, § 80006(c).
    3         155. Neither the Rule nor ICE’s Residential Standards require the
    4   development of individualized plans to support each child’s development, as
    5   required by the Flores Agreement and California law.
    6         156. The Rule and ICE’s Residential Standards fail to allow children
    7   independence appropriate to their age, maturity, and capability—including the right
    8   to leave the facility in which they are housed—as required by California law.
    9         157. California does not have a statutory or regulatory licensing scheme for
   10   facilities that detain family units with adult parents or guardians. Accordingly,
   11   there are no such facilities in California.
   12         158. By creating an alternate licensing scheme to allow family detention in
   13   locked facilities in California—to be overseen by a federal contractor rather than
   14   the California Department of Social Services and with standards far short of those
   15   required for facilities licensed for the care of dependent children under California
   16   law—the Rule undermines California’s ability to enforce its state laws and
   17   procedures for ensuring child welfare.
   18         159. In addition, because of the Rule, children who otherwise might have
   19   been placed in California-licensed care will be held in federal family detention
   20   facilities either within or outside of California.
   21        B.    The Rule Conflicts with Massachusetts’s Child Welfare Policy,
                   Licensing, and Enforcement
   22
              160. Massachusetts statutes and regulations establish criteria and a
   23
        comprehensive scheme to license and monitor out-of-home foster placements for
   24
        children within its boundaries, set forth at Chapters 15D, 18B, and 119 of the
   25
        Massachusetts General Laws and Titles 110 and 606 of the Code of Massachusetts
   26
        Regulations. The Massachusetts Department of Early Education and Care is
   27
        responsible for licensing and monitoring residential programs serving children,
   28

                                                38            COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 40 of 126 Page ID #:40



    1   while the Massachusetts Department of Children and Families guides the
    2   implementation of child welfare policy for the state and oversees children in state
    3   custody who have suffered abuse or neglect.
    4         161. It is the policy of Massachusetts to ensure that children have “a fair
    5   and full opportunity to reach [their] full potential.” Mass. Gen. Laws ch. 15D, § 1.
    6   The Massachusetts Department of Children and Families requires that placement
    7   decisions serve “the best interests of the child.” 110 Mass. Code Regs. 7.101(1).
    8   Accordingly, Massachusetts Department of Children and Families placement
    9   determinations consider “the least restrictive setting for the child,” the “ability for
   10   frequent visits between [the] child and his/her family,” and “the child’s individual
   11   needs.” Id.
   12         162. Massachusetts law discourages the use of group residential facilities.
   13   Children in the state’s child welfare system who need foster care are placed with
   14   individual families unless the particular needs of that child merit placement in a
   15   school or institution. Mass. Gen. Laws ch. 119, § 32. Prior to making a placement
   16   in a group residential facility, the Massachusetts Department of Children and
   17   Families must first consider placement with relatives, with a “child-specific” family
   18   with some relationship to the child, in a foster home, or in a short-term group home,
   19   in that order of priority. See 110 Code Mass. Regs. 7.101(2).
   20         163. The Massachusetts Department of Early Education and Care has
   21   adopted regulations governing the licensure of all group residential care facilities
   22   for children, whether in state or federal custody.
   23         164. For children in group residential care, Massachusetts seeks to “provide
   24   each resident with the least intrusive intervention sufficient to insure his or her
   25   safety, the safety of others, and promote healthy growth and development.”
   26   606 Code Mass. Regs. 3.01(e).
   27         165. Massachusetts Department of Early Education and Care regulations for
   28   group residential care programs prohibit locking features even for rooms used for
                                                39             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 41 of 126 Page ID #:41



    1   the specific purpose of behavioral management and separation. 606 Code Mass.
    2   Regs. 3.07(7)(l).
    3         166. Through its licensure regulations, the Massachusetts Department of
    4   Early Education and Care is responsible for ensuring the health, safety, and welfare
    5   of children in out-of-home care facilities in the child welfare system, which
    6   includes requiring that programs guarantee fair and equal access to all services and
    7   maintain procedures for protecting children in their care. See, e.g., 606 Code Mass.
    8   Regs. 3.04(3)(l). By screening applicants, see Mass. Gen. Laws ch. 15D, § 6,
    9   performing background checks, id. § 7(a), providing consulting and technical
   10   assistance, id. § 2(o)-(p), conducting unannounced inspections, id. §§ 9, 16, and
   11   employing other measures, Massachusetts prevents harm and protects children in its
   12   care. The Massachusetts Department of Early Education and Care investigates
   13   compliance and enforces standards through sanctions, including fines and
   14   suspension, revocation, and nonrenewal of licenses. See id. § 10.
   15         167. The responsibilities of the Massachusetts Department of Early
   16   Education and Care include overseeing the residential conditions of children in
   17   federal or state custody who have pending civil immigration proceedings and where
   18   no option for community release has been identified pursuant to the Flores
   19   Agreement. Massachusetts currently licenses and monitors one federally contracted
   20   foster agency which oversees placements for children in immigration proceedings
   21   who are in federal custody.
   22         168. Massachusetts prohibits persons and entities from operating residential
   23   facilities or agencies that place children in residential facilities without a license.
   24   See Mass. Gen. Laws ch. 15D, § 6. Operation without a license can lead to fines or
   25   imprisonment, or both. See id. § 15(a).
   26         169. Massachusetts regulations mandate that each resident have a
   27   comprehensive individual service plan, 606 Code Mass. Regs. 3.05(4), whereas
   28   neither the Rule nor ICE’s Residential Standards contain such a requirement.
                                                 40             COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 42 of 126 Page ID #:42



    1         170. Massachusetts regulations mandate the minimum size of living
    2   quarters, 606 Code Mass. Regs. 3.08(7)(e), a requirement not contemplated in the
    3   Rule or ICE’s Residential Standards.
    4         171. Contrary to ICE’s Residential Standards, Massachusetts regulations
    5   require referrals for family planning services. 606 Code Mass. Regs. 3.06(4)(g)(4).
    6         172. Massachusetts regulations require that residential programs put in
    7   place a family visiting plan for each resident, an affirmative commitment to
    8   visitation by family and others not included in the Rule or ICE’s Residential
    9   Standards. 606 Code Mass. Regs. 3.06(2)(a)(4).
   10         173. Massachusetts does not have a statutory or regulatory licensing scheme
   11   for facilities that detain family units with adult parents or guardians. Accordingly,
   12   there are no such facilities in Massachusetts.
   13         174. By creating an alternate licensing scheme to allow family detention in
   14   locked facilities in Massachusetts—to be overseen by a federal contractor rather
   15   than the Massachusetts Department of Early Education and Care and with standards
   16   far short of those required for dependent children under Massachusetts law and
   17   regulations—the Rule undermines Massachusetts’s ability to effectuate state policy
   18   and enforce state laws and regulations for ensuring child welfare.
   19         175. In addition, because of the Rule, children who otherwise may have
   20   been placed in Massachusetts-licensed care will be held in federal family detention
   21   facilities either within or outside of Massachusetts.
   22        C.   The Rule Conflicts with Connecticut’s Child Welfare Policy,
                  Licensing, and Enforcement
   23
              176. Connecticut believes that children should grow up in their own homes
   24
        and communities wherever possible. The state’s Department of Children and
   25
        Families, which cares for children in the abuse and neglect system, has developed
   26
        and deployed a “Strengthening Families Practice Model” —a trauma-informed,
   27
        strength-based approach that seeks to improve child well-being by engaging and
   28

                                               41               COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 43 of 126 Page ID #:43



    1   supporting families. See, e.g., Conn. Dep’t of Child. & Fam., Strengthening
    2   Families Practice Model, Pol’y 1-2 (Jan. 2, 2019). Connecticut treats removal of
    3   children from the home as a last resort, to be used only when removal is deemed
    4   necessary for the child’s safety and when other interventions have failed.
    5         177. In line with its commitment to providing developmentally appropriate
    6   supports and services to children in their own homes and communities,
    7   Connecticut’s official policy is to “[p]rovide programs and services that are
    8   community-based” and to “[r]etain and support” young people “within their homes
    9   whenever possible and appropriate.” Conn. Office of Pol’y and Mgmt., Juvenile
   10   Justice System: System Philosophy and Goals, https://portal.ct.gov/OPM/ CJ-
   11   JJYD/Main-Navigation/Juvenile-Justice-System (last visited Aug. 21, 2019).
   12         178. When it is deemed necessary to place children in the care and custody
   13   of the state, Connecticut strives to keep them healthy, safe, and learning. To further
   14   that objective, Connecticut has developed and implemented a mandatory, exclusive,
   15   and comprehensive system for licensing and monitoring residential placements of
   16   children.
   17         179. In Connecticut, it is illegal to operate a residential placement for
   18   children—including congregate care facilities, residential treatment facilities, and
   19   temporary shelters—without a license from the Department of Children and
   20   Families. Conn. Gen. Stat. § 17a-145(a). The Department licenses all of the state’s
   21   80 residential placements for children, including Connecticut’s only group home
   22   that contracts with ORR to house unaccompanied children in federal custody.
   23         180. Connecticut has adopted a two-stage licensing process for residential
   24   facilities. Prior to granting a provisional license, the Department of Children and
   25   Families provides technical assistance to applicants; performs background checks;
   26   conducts a complete review of proposals; and inspects facilities. The Department
   27   of Children and Families conducts a full reassessment of each facility before
   28   converting a provisional license to a regular license. Finally, after licensure, the
                                               42              COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 44 of 126 Page ID #:44



    1   Department of Children and Families provides ongoing consultation, education, and
    2   technical support, and monitors compliance with regulatory standards through both
    3   regular quarterly visits and unannounced facility inspections.
    4         181. Connecticut’s licensing system’s safety, health, and quality
    5   requirements for residential placements are detailed and specific, and strive to
    6   embody nationally-accepted best practices in caring for vulnerable children. In
    7   critical areas, ICE’s Residential Standards fall short of the standards embodied in
    8   Connecticut’s system for the care and custody of out-of-home children.
    9   Connecticut law and regulations require that children are provided with a range of
   10   services and supports that are not required by the Rule or ICE’s Residential
   11   Standards, and Connecticut guarantees children a range of rights and freedoms on
   12   which ICE’s standards are silent. For example, Connecticut law and policies
   13   require that transgender youth are housed in residential placements according to
   14   their gender identities, and not according to the sex that they were assigned at birth.
   15   The Rule and ICE’s Residential Standards do not similarly protect the rights of
   16   transgender youth.
   17         182. Connecticut does not have a statutory or regulatory licensing scheme
   18   for facilities that detain family units with adult parents or guardians. Accordingly,
   19   there are no such facilities in Connecticut.
   20         183. By creating an alternate licensing scheme to allow family detention in
   21   locked facilities in Connecticut—to be overseen by a federal contractor rather than
   22   the Connecticut Department of Children and Families and with standards far short
   23   of those required for dependent children under Connecticut law—the Rule
   24   undermines Connecticut’s ability to enforce its state laws and procedures for
   25   ensuring child welfare.
   26         184. In addition, because of the Rule, children who otherwise might have
   27   been placed in Connecticut-licensed care will be held in federal family detention
   28   facilities either within or outside of Connecticut.
                                                43            COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 45 of 126 Page ID #:45



    1        D.    The Rule Conflicts with Delaware’s Child Welfare Policy,
                   Licensing, and Enforcement
    2
               185. The Delaware Department of Services for Children, Youth, and Their
    3
        Families includes the Division of Family Services, the Division of Youth
    4
        Rehabilitative Services, and the Division of Prevention and Behavioral Health
    5
        Services. The Delaware Department of Services for Children, Youth, and Their
    6
        Families uses a continuum of care to provide services to children throughout the
    7
        State of Delaware who are dependent, neglected, abused, delinquent, or in need of
    8
        mental health services, and strives to safeguard the welfare of children by providing
    9
        services to children and families in the least restrictive environment possible, in
   10
        accordance with the child’s health and safety needs. See Del. Code Ann. tit. 29
   11
        § 9001.
   12
               186. When circumstances require the Delaware Department of Services for
   13
        Children, Youth, and Their Families to remove a child from their home for
   14
        placement in an out-of-home setting, State policy requires the Department to
   15
        develop an individualized written case plan for that child. The case plan must
   16
        outline the child’s needs, the services provided to the child and family, and a plan
   17
        for placement of the child “in the least restrictive setting available and in close
   18
        proximity to the child’s home, consistent with the best interests and special needs of
   19
        the child.” Del. Code Ann. tit. 29 § 9003(a)(4). When determining placement
   20
        options for the child, the Division of Family Services must first attempt to locate a
   21
        relative placement resource. If no relatives are available, non-relative resources are
   22
        explored before placing a child in a foster home. Group home settings are
   23
        considered only if no foster home placements are available or appropriate. Per
   24
        Division of Family Services policy, the child’s age, relationship with their parents
   25
        and siblings, and their physical, emotional, and intellectual composition are all
   26
        factors used to determine the best placement for the child, in the least restrictive
   27
        setting.
   28

                                                44             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 46 of 126 Page ID #:46



    1             187. Delaware law prohibits children from being placed in secure facilities
    2   unless specific judicial findings are made to address the mental health needs of the
    3   child or as part of the delinquency proceedings of the child. See, e.g., Del. Code
    4   Ann. tit. 10 § 1007, id. tit. 16, §§ 5001-5011.
    5             188. The Delaware Department of Services for Children, Youth, and Their
    6   Families is responsible for licensing, registering, and monitoring all residential and
    7   nonresidential child care facilities in Delaware, as well as child placement and
    8   adoption agencies. The Division of Family Services Office of Child Care
    9   Licensing licenses and provides regulations for child placing agencies, residential
   10   child care facilities, day treatment programs, and nonresidential facilities.
   11   Delaware’s monitoring scheme includes, among other things, the right of entrance,
   12   inspection, and access to the papers of child care facilities operating within
   13   Delaware and entities that operate within Delaware and place children in other
   14   states.
   15             189. Delaware prohibits persons and entities from operating community
   16   care facilities, which includes residential and non-residential child care facilities
   17   without a license. See, e.g., Del. Code Ann. tit. 31, § 344. The Office of Child
   18   Care Licensing’s regulations focus on protecting the well-being, safety, and health
   19   of children. They include requirements for background checks, child protection
   20   registry checks, ensuring the good character and intention of the applicant, and that
   21   the home or facility meets the child’s physical, social, moral, mental, and
   22   educational needs. See, id. § 344(b). If the licensee is non-compliant with the
   23   regulations, their license can be denied, suspended, or revoked.
   24             190. Delaware law requires that all dependent, neglected, and abused
   25   children in the custody of the Department of Services for Children, Youth, and
   26   Their Families have individualized service plans and independent living and
   27   transition plans. The children are required to be active participants in the formation
   28   of such plans. Based on reasonable, prudent parent standards, Delaware children
                                                 45            COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 47 of 126 Page ID #:47



    1   are also required to have the opportunity to participate in age and developmentally
    2   appropriate activities and experiences, outside of their placement, which promote
    3   healthy development and allow for extra-curricular, social and cultural activities.
    4   See, e.g., Del. Code Ann. tit. 13, §§ 2502, 2522. These rights and freedoms are not
    5   required by the Rule or available under ICE’s Residential Standards.
    6         191. Delaware does not have a statutory or regulatory licensing scheme for
    7   facilities that detain family units with adult parents or guardians. Accordingly,
    8   there are no such facilities in Delaware.
    9         192. By creating an alternate licensing scheme to allow family detention in
   10   locked facilities in Delaware—to be overseen by a federal contractor rather than the
   11   Delaware Department of Services for Children, Youth, and Their Families and with
   12   standards far short of those required for dependent children under Delaware law—
   13   the Rule undermines Delaware’s ability to enforce its state laws and procedures for
   14   ensuring child welfare.
   15         193. In addition, because of the Rule, children who otherwise may have
   16   been placed in Delaware licensed care will be held in federal family detention
   17   facilities either within our outside of Delaware.
   18        E.    The Rule Conflicts with the District of Columbia’s Welfare
                   Policy, Licensing, and Enforcement
   19
              194. The District’s Child and Family Services Agency is responsible for
   20
        administering child and family services in the District, including by safeguarding
   21
        the rights and protecting the welfare of children whose parents, guardians, or
   22
        custodians are unable to do so and ensuring the protection of children who have
   23
        been abused or neglected from further such experiences and conditions detrimental
   24
        to their healthy growth and development. D.C. Code § 4-1303.01a.
   25
              195. The District’s Child and Family Services Agency licenses all youth
   26
        residential facilities in the District except for those facilities intended primarily for
   27
        detained or delinquent youth or persons in need of supervision. D.C. Mun. Regs.
   28

                                                 46             COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 48 of 126 Page ID #:48



    1   tit. 29, § 6202.4.
    2          196. The District has a comprehensive licensing scheme for all placements
    3   used to house children within its boundaries. See D.C. Code § 4-1303.01a, et seq.;
    4   D.C. Code § 7-2101, et seq.; D.C. Mun. Regs. tit. 29, § 6201, et seq.; D.C. Mun.
    5   Regs. tit. 29, § 6301, et seq.
    6          197. The District follows a policy of placing children in the least restrictive
    7   setting to meet their particular needs. D.C. Mun. Regs. tit. 29, § 6201.3. Under
    8   District law, children may not be placed in locked facilities except under very
    9   limited circumstances where a court has made specific findings regarding their
   10   danger to self or others. See, e.g., D.C. Code § 2–1515.01, et seq.
   11          198. The District has a robust system for ensuring meaningful oversight,
   12   accountability, and enforcement of standards for residential facilities that house
   13   children. D.C. Code §§ 7-2105 & 7-2108; D.C. Mun. Regs. tit. 29, § 6201, et seq.;
   14   D.C. Mun. Regs. tit. 29, § 6301, et seq.
   15          199. To prevent harm to children in residential facilities, the District’s Child
   16   and Family Services Agency provides orientation prior to licensure, screens
   17   applicants, reviews background checks submitted by providers, reviews staffing
   18   requirements, conducts pre-licensing visits to inspect facilities, and provides
   19   information regarding laws and regulations. The District provides consultation,
   20   education, and technical support, and monitors compliance with District child
   21   welfare standards through unannounced facility inspections. It also investigates
   22   regulatory complaints and enforces standards by reporting the agency’s findings,
   23   which address any deficiencies, and which are reviewed with the operators, and
   24   administrative legal actions that can lead to license restrictions or suspension.
   25          200. To ensure that children receiving care in a youth shelter, emergency
   26   care facility, or youth group home have the adequate supervision and care necessary
   27   for their well-being, on August 16, 2019, the District adopted emergency
   28   regulations that prohibit the licensing of group housing facilities for children that
                                               47              COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 49 of 126 Page ID #:49



    1   house more than fifteen children at the same time. Vol. 66 No. 35 D.C. Reg.
    2   011502 (Aug. 23, 2019). The emergency regulations are in effect for 120 days,
    3   until December 14, 2019. Id. The regulations are subject to a thirty-day public
    4   comment period. Id.
    5          201. The District prohibits persons and entities from operating child
    6   residential programs without a license. See, e.g., D.C. Code § 7-2102. Operating a
    7   youth residential facility without a license or in violation of the terms of a license or
    8   impeding a District government employee in the performance of his or her duties
    9   under the Youth Residential Facilities Licensure Act or its implementing
   10   regulations can lead to criminal prosecution and/or civil proceedings. See, e.g.,
   11   D.C. Code Ann. § 7-2108.
   12          202. Neither the Rule nor ICE’s Family Residential Standards require the
   13   development of individualized plans to support each child’s development, as
   14   required by the Flores Agreement and District law.
   15          203. Neither the Rule nor ICE’s Family Residential Standards allow
   16   children independence appropriate to their age, maturity, and capability—including
   17   the right to not be confined in the facility twenty-four hours a day.
   18          204. The District does not have a statutory or regulatory licensing scheme
   19   for facilities that detain family units that detain children with adult parents.
   20   Accordingly, there are no such facilities in the District.
   21          205. By creating an alternate licensing scheme to allow family detention in
   22   locked facilities in the District—to be overseen by a federal contractor rather than
   23   any District agency—the Rule undermines the District’s ability to enforce its laws
   24   and procedures for ensuring child welfare.
   25          206. In addition, because of the Rule, children who otherwise may have
   26   been placed in the District’s licensed care will be held in federal family detention
   27   facilities either within or outside of the District.
   28          207. The District is uniquely situated among the Plaintiff States, as it has no
                                                 48             COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 50 of 126 Page ID #:50



    1   sovereign interest to claim as against the Federal Government. See Const. art. I,
    2   § 8, cl. 17; N. Pipeline Constr. Co. v. Marathon Pipe Line Co., 458 U.S. 50, 76
    3   (1982); District of Columbia ex rel. Am. Combustion, Inc. v. Transamerica Ins. Co.,
    4   797 F.2d 1041, 1046 (D.C. Cir. 1986) (Congress acts “as sovereign of the District
    5   of Columbia”). Rather, the District asserts its quasi-sovereign interests and its
    6   authority to enforce its laws and uphold the public interest under its Attorney
    7   General Act, which was intended to incorporate the common law authority of
    8   states’ attorneys general. D.C. Code § 1-301.81. See also Alfred L. Snapp & Son,
    9   Inc. v. Puerto Rico ex rel. Barez, 458 U.S. 592, 608 n.15 (1982) (recognizing that
   10   Puerto Rico “has a claim to represent its quasi-sovereign interests in federal court at
   11   least as strong as that of any State”).
   12        F.    The Rule Conflicts with Illinois’s Child Welfare Policy,
                   Licensing, and Enforcement
   13
              208. In Illinois, the Illinois Child Care Act (passed in 1969) defines various
   14
        child care arrangements and sets minimum licensing, operation, and performance
   15
        standards for child care institutions. The Illinois Department of Children and
   16
        Family Services is charged with creating standards for, licensing, and overseeing all
   17
        child care institutions in Illinois. 225 Ill. Comp. Stat. 10/1 et seq.
   18
              209. The “primary and continuing responsibility” of the Illinois Department
   19
        of Children and Family Services is “to provide social services to children and their
   20
        families, to operate children’s institutions, and to provide certain other
   21
        rehabilitative and residential services.” 20 Ill. Comp. Stat. 505/1. Illinois requires
   22
        caregivers to consider “the best interest of the child,” “the importance and
   23
        fundamental value of encouraging the child’s emotional and developmental growth
   24
        gained through participation in activities in his or her community,” and “the
   25
        importance and fundamental value of providing the child with the most family-like
   26
        living experience possible.” 20 Ill. Comp. State. 505/7.3a(c)(2). Illinois
   27
        regulations limit placement of children in secure child care facilities to those who
   28

                                                  49            COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 51 of 126 Page ID #:51



    1   are between the ages of 13 and 17 and to situations in which there is a documented
    2   clinical finding that the child’s or youth’s behavior poses an established pattern of
    3   foreseeable serious risk of bodily harm to self or others. Ill. Admin. Code tit. 89
    4   §§ 411.10, 411.110(g).
    5          210. Illinois’s Department of Children and Family Services has sole
    6   authority to license, monitor, and enforce standards for child care institutions. In
    7   Illinois, although requirements vary based on the type of facility, all prospective
    8   child care institutions must apply for a license to operate; the licensing process
    9   includes background checks for all operators and employees of the institution,
   10   monitoring by the Department of Children and Family Services, and proof of
   11   training and testing for lead and radon among many other requirements. In
   12   addition, the Department of Children and Family Services conducts annual
   13   monitoring visits to ensure child care institutions are in compliance with applicable
   14   state laws and regulations. If the state receives a complaint about a child care
   15   institution, it conducts an inspection/investigation and determines whether the
   16   complaint is substantiated and whether the issuance of a corrective action is
   17   warranted.
   18          211. Illinois prohibits persons and entities from operating community care
   19   facilities, which includes child care institutions, without a license. See, e.g., 225 Ill.
   20   Comp. Stat. 10/3.
   21          212. Illinois laws and regulations require goods, services, and liberties that
   22   are not required by the Rule and are unavailable under ICE’s Residential Standards
   23   be provided to children in child care institutions. For example, Illinois regulations
   24   require that personal allowance money be available to children based upon the
   25   child’s age and ability to manage money. Id. § 404.33. Illinois regulations provide
   26   that children be permitted and encouraged to participate in extra-curricular
   27   activities including sports, art, and music to the extent of their interests, abilities,
   28   and talents. Id. § 404.34.
                                                 50              COMPLAINT FOR DECLARATORY AND
                                                                                INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 52 of 126 Page ID #:52



    1          213. Illinois does not have a statutory or regulatory licensing scheme for
    2   facilities that detain family units with adult parents or guardians. Accordingly,
    3   there are no such facilities in Illinois.
    4          214. By creating an alternate licensing scheme to allow family detention in
    5   locked facilities in Illinois—to be overseen by a federal contractor rather than the
    6   Illinois Department of Children and Family Services and with standards far short of
    7   those required for dependent children under Illinois law—the Rule undermines
    8   Illinois’s ability to enforce its state laws and procedures for ensuring child welfare.
    9          215. In addition, because of the Rule, children who otherwise might have
   10   been placed in Illinois-licensed care will be held in federal family detention
   11   facilities either within or outside of Illinois.
   12        G.    The Rule Conflicts with Maine’s Child Welfare Policy,
                   Licensing, and Enforcement
   13
               216. The Maine Department of Health and Human Services licenses
   14
        residential placements for children, including, without limitation, emergency
   15
        children’s shelters, family foster homes, children’s residential care facilities, and
   16
        shelters for children. Me. Rev. Stat. tit. 22, §§ 7801, 8101 et seq.
   17
               217. Maine prohibits persons and entities from operating emergency
   18
        children’s shelters, family foster homes, children’s residential care facilities, and
   19
        shelters for homeless children, without a license. Me. Rev. Stat. tit. 22, § 7801,
   20
        8101; see 10-144 Me. Code R. ch. 36; 10-148 Me. Code R. chs. 8, 9, 15, 16.
   21
               218. Maine’s Department of Health and Human Services has adopted rules
   22
        for the various levels of children’s residential care facilities in order to protect the
   23
        health, safety, well-being and development of children, pursuant to title 22, section
   24
        22 of the Maine Revised Statues.
   25
               219. Maine’s Department of Health and Human Services out-of-home child
   26
        abuse or neglect investigation team has been established to investigate reports of
   27
        suspected abuse or neglect of children by persons or in facilities subject to
   28

                                                    51          COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 53 of 126 Page ID #:53



    1   department licensure. Me. Rev. Stat. tit. 22, §§ 8352-8358.
    2         220. No license to operate an emergency children’s shelter can be issued
    3   until Maine’s Department of Health and Human Services determines compliance
    4   with all applicable requirements, which include, inspection by the State Fire
    5   Marshall’s Office, required interviews, site visits, review of records, and technical
    6   assistance related to meeting and maintaining licensing requirements. 10-148 Me.
    7   Code R. ch. 9, § 4(A)-(F). Once a license is issued, the Department of Health and
    8   Human Services has the right to enter and inspect the facility and its records for
    9   compliance with the law and with licensing rules. Id. § 5(A)(4)(c). Failure to
   10   comply with licensing rules may lead to sanctions including suspension or
   11   revocation of the license. Id. § 5(C)(1)(f)-(g).
   12         221.    No license to operate a children’s residential care facility can be
   13   issued until an application is submitted and the Department of Health and Human
   14   Services conducts required interviews, site visits, review of records, and technical
   15   assistance related to meeting and maintaining licensing requirements. 10-144 Me.
   16   Code R. ch. 36, § 4(A)(1)(e). Once a license is issued, the Department of Health
   17   and Human Services has the right to enter and inspect the facility and its records for
   18   compliance with the law and with licensing rules. Id. § 4(A)(2). In addition, the
   19   Department of Health and Human Services may investigate the facility’s failure to
   20   comply with licensing rules. Id. § 5(C). Failure to comply with licensing rules may
   21   lead to sanctions including suspension or revocation of the license. Id.
   22         222. Maine regulations of child residential care facilities require such
   23   facilities to establish policies that provide children the right to freedom from abuse
   24   or neglect, freedom from harmful actions or practices, freedom from unreasonable
   25   search, to a service plan, to a variety of activities, and the right to communicate,
   26   among other rights. 10-144 Me. Code R. ch. 36, § 5(E)(10).
   27         223.    No license to operate a foster home can be issued until the Department
   28   determines compliance with applicable licensing requirements, which include the
                                               52              COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 54 of 126 Page ID #:54



    1   completion of a satisfactory safety inspection. 10-148 Me. Code R. ch. 16, §§ 2,
    2   9(E). Licenses are valid for two years. Id. § 4(A).
    3         224. In the event the Maine Department of Health and Human Services,
    4   upon investigation, determines that conditions in the foster home immediately
    5   endanger the health or safety of persons living in the foster home, the Department
    6   may ask a Maine court for an emergency suspension of the foster home license.
    7   10-148 Me. Code R. ch. 16, at § 5(C).
    8         225. State regulations require that foster home applicants undergo
    9   fingerprinting in order to allow Maine Department of Health and Human Services
   10   to submit required fingerprint-based checks of national crime information
   11   databases. 10-148 Me. Code R. ch. 16, at § 2(H).
   12         226. No license to operate a children’s shelter can be issued until the
   13   Department of Health and Human Services determines compliance with all
   14   applicable requirements, which include, inspection by the State Fire Marshall’s
   15   Office, required interviews, site visits, review of records, and technical assistance
   16   related to meeting and maintaining licensing requirements. 10-148 Me. Code R.
   17   ch. 8, § 4(A)-(F). Once a license is issued, the Department of Health and Human
   18   Services has the right to enter and inspect the facility and its records for compliance
   19   with the law and with licensing rules. Id. § 6(C). Failure to comply with licensing
   20   rules may lead to sanctions including suspension or revocation of the license. 10-
   21   148 Me. Code R. ch. 8, app.
   22         227. These protections for children are unavailable under the Rule and
   23   ICE’s Residential Standards.
   24         228. Maine does not have a statutory or regulatory licensing scheme for
   25   facilities that detain family units with adult parents or guardians. Accordingly,
   26   there are no such facilities in Maine.
   27         229. By creating an alternate licensing scheme to allow family detention in
   28   locked facilities in Maine—to be overseen by a federal contractor rather than the
                                                 53           COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 55 of 126 Page ID #:55



    1   Maine Department of Health and Human Services and with standards far short of
    2   those required for dependent children under Maine law—the Rule undermines
    3   Maine’s ability to enforce its state laws and procedures for ensuring child welfare.
    4         230. In addition, because of the Rule, children who otherwise may have
    5   been placed in Maine licensed care will be held in federal family detention facilities
    6   either within or outside of Maine.
    7        H.   The Rule Conflicts with Maryland’s Child Welfare Policy,
                  Licensing, and Enforcement
    8
              231. It is Maryland state policy to “promote a stable, safe, and healthy
    9
        environment for children and families that provides access to necessary services
   10
        and supports in the least restrictive, most appropriate, and most effective
   11
        environment possible.” Md. Code Ann., Hum. Servs. § 8-102. Maryland’s
   12
        approach aims to be “family-driven, child-guided, home- and community-based,
   13
        culturally and linguistically competent, individualized, and effective,” providing a
   14
        “continuum of care, opportunities, and supports that emphasize prevention, early
   15
        intervention, and community-based services.” Id. Beginning in 2007, Maryland
   16
        began implementing the “Place Matters” initiative, which aims to prevent children
   17
        from coming into care when possible, reduce the reliance on out-of-home care, and
   18
        reduce the length of stay in out-of-home care.
   19
              232. Maryland has a comprehensive licensing scheme for all residential
   20
        child care facilities (group homes) and child placement agencies (foster care). The
   21
        Maryland Department of Human Services is responsible for licensing decisions for
   22
        child placement agencies and residential child care facilities for the care of
   23
        dependent children.
   24
              233. Applications for a residential child care facility or a child placement
   25
        agency license require detailed descriptions of the applicant’s organizational
   26
        structure, governance, fiscal condition, policies, history, and operations. The
   27
        Department of Human Services inspects all physical facilities to ensure they meet
   28

                                               54             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 56 of 126 Page ID #:56



    1   regulatory requirements and conducts interviews with applicants. All prospective
    2   employees whose positions include working with or in close proximity to children
    3   are required to submit to state and federal criminal background investigations.
    4   Maryland monitors compliance through review of records and through
    5   unannounced and announced site visits during which records may be examined and
    6   staff and children interviewed. Any complaints about a residential child care
    7   facility must be responded to within 24 hours of receipt. Non-compliance with
    8   regulatory standards can result in the removal of children from the facility and the
    9   imposition of sanctions, including the suspension or revocation of the license.
   10         234. Maryland licenses all residential child care facilities and child
   11   placement agencies, including those that have contracts with ORR to provide
   12   housing to unaccompanied children in federal custody. Maryland currently licenses
   13   and monitors one residential facility and one placement agency with federal
   14   contracts to house immigrant children. It is a criminal violation to operate a
   15   residential child care facility or child placement agency in Maryland without a
   16   license. See Md. Code Ann., Hum. Servs. § 8-710; Md. Code Ann., Fam. Law
   17   §§ 5-507, 5-509, 5-509.1, 5-521.
   18         235. Each child in residential child care in Maryland must be treated in
   19   compliance with Maryland’s Residents’ Bill of Rights. The Bill of Rights provides,
   20   among other things, that all child residents have a right “to be treated with fairness,
   21   dignity, and respect,” to “visitation, mail, and telephone communication with
   22   relatives, friends, attorneys, social workers, therapists, and guardians ad litem,” and
   23   to “an appropriate education, including educational supports such as homework
   24   assistance, summer enrichment opportunities, and employment skills training.”
   25   Md. Code Ann., Hum. Servs. § 8-707. These rights exceed those required by the
   26   Rule and contained in the ICE Residential Standards.
   27         236. Every residential child care program is required to develop an
   28   individual plan of care for each child resident. Md. Code Regs. 14.31.06.17. Each
                                               55             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 57 of 126 Page ID #:57



    1   plan is to include education, including special education; family relationship; health
    2   care; life skills development; personal, emotional, and social development; a
    3   recreation plan; and vocational training. Id. The plans are reviewed and updated
    4   every ninety days, modified as needed by the child’s needs, interests, and
    5   circumstances. Documentation of monthly progress toward achievement of goals is
    6   required. Id. Neither the Rule nor the ICE Residential Standards require the
    7   development of a similar individual plan of care.
    8         237. Maryland does not have a statutory or regulatory licensing scheme for
    9   facilities that detain family units with adult parents or guardians. Accordingly,
   10   there are no such facilities in Maryland.
   11         238. By creating an alternate licensing scheme to allow family detention in
   12   locked facilities in Maryland to be overseen by a federal contractor rather than the
   13   state and with standards far short of those required for dependent children under
   14   Maryland law, the Rule undermines Maryland’s ability to enforce its state laws and
   15   procedures for ensuring child welfare.
   16         239. In addition, because of the Rule, children who otherwise may have
   17   been placed in Maryland-licensed care will be held in federal family detention
   18   facilities either within or outside of Maryland.
   19        I.   The Rule Conflicts with Michigan’s Child Welfare Policy,
                  Licensing, and Enforcement
   20
              240. Safety, permanency, and child well-being are the major concerns of
   21
        Michigan’s child welfare laws and public policy. The focus of Michigan’s child
   22
        welfare policy is strengthening families to help them provide adequate care for their
   23
        children. Michigan provides services to children and families that safely reduce
   24
        unnecessary out-of-home placements and the length of time that children live apart
   25
        from their birth families before reunification. If reunification is not possible,
   26
        services must be provided to ensure a permanent placement for children in a timely
   27
        manner. Michigan law calls for children to be placed in the least restrictive setting
   28

                                                56             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 58 of 126 Page ID #:58



    1   appropriate to their needs. Mich. Comp. Laws § 722.958b(3)(h).
    2         241. The Child Care Organizations Act, Mich. Comp. Laws § 722.111 et
    3   seq., provides the statutory authority and comprehensive scheme for the licensing of
    4   institutions, foster parents, day care operators, and staff. The Division of Child
    5   Welfare Licensing is responsible for the licensing of institutions that care for
    6   children outside a parent or guardian’s custody and of foster parents who care for
    7   the children placed in the legal custody of the Michigan Department of Health and
    8   Human Services. Michigan’s statutes and administrative rules detail the
    9   requirements involved with the prospective licensing, including comprehensive
   10   background checks for staff and administrators of child caring institutions, and
   11   compliance with training and staffing requirements for child care institutions over
   12   which the state has legal care and supervision. The Division of Child Welfare
   13   Licensing provides direct oversight and monitoring of child caring institutions to
   14   ensure compliance with licensing rules and with the Child Care Organizations
   15   Act. The Division of Child Welfare Licensing conducts on-site inspections
   16   annually to monitor for compliance, and investigates allegations of noncompliance.
   17   Michigan enforces compliance with its standards through actions for injunctive
   18   relief and sanctions including fines, license revocation, and criminal liability.
   19   Mich. Comp. Laws §§ 722.123, 722.125. Michigan law prohibits persons and
   20   entities from operating community care facilities without a license. Id.
   21   § 722.115m(2).
   22         242. Michigan’s child welfare responsibilities include licensing and
   23   monitoring the residential conditions of children under state care who have pending
   24   civil immigration proceedings. The state licenses all child care organizations, child
   25   placing agencies, foster family homes, and foster family group homes in Michigan,
   26   including those that provide housing or placement to unaccompanied children in
   27   federal custody. Currently, unaccompanied children in ORR custody are being
   28   placed in Michigan by two agencies licensed for child placement and care by the
                                               57              COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 59 of 126 Page ID #:59



    1   Division of Child Welfare Licensing.
    2         243. Michigan law does not permit children to be placed in secure detention
    3   unless a delinquency complaint or petition has been filed or an adult criminal
    4   charge has been issued and the judge has issued an order for detention; secure
    5   detention is not permitted to be used as a placement for neglect/abuse wards. Mich.
    6   Comp. Laws § 712A.15(4).
    7         244. Michigan law provides for what is called the “children’s assurance of
    8   quality foster care,” including minimum standards for the quality foster care a child
    9   can anticipate when in the state’s care. Mich. Comp. Laws §§ 722.958b, 722.958c,
   10   722.958d. Michigan requires that children in its care receive the following services,
   11   which are not required under the Rule or ICE’s Residential Standards:
   12                   a. Transition planning, including housing, financial education,
   13                       information regarding secondary education and post-secondary
   14                       education, and independent living; and
   15                   b. Participation in extracurricular activities consistent with the
   16                       child in foster care's age and developmental level.
   17         245. Michigan does not have a statutory or regulatory licensing scheme for
   18   facilities that detain family units with adult parents or guardians. Accordingly,
   19   there are no such facilities in Michigan.
   20         246. By creating an alternate licensing scheme to allow family detention in
   21   locked facilities in Michigan—to be overseen by a federal contractor rather than the
   22   Michigan Department of Health and Human Services and with standards far short
   23   of those required for dependent children under Michigan law—the Rule undermines
   24   Michigan’s ability to enforce its state laws and procedures for ensuring child
   25   welfare.
   26         247. In addition, because of the Rule, children who otherwise might have
   27   been placed in Michigan-licensed care will be held in federal family detention
   28   facilities either within or outside of Michigan.
                                               58             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 60 of 126 Page ID #:60



    1        J.   The Rule Conflicts with Minnesota’s Child Welfare Policy,
                  Licensing, and Enforcement
    2
              248. The State of Minnesota’s public policy affirms the importance of
    3
        family integrity. For example, Minnesota Statutes, section 260C recognizes the
    4
        importance of “preserv[ing] and strengthen[ing] the child’s family ties whenever
    5
        possible and in the child’s best interests.” Minn. Stat. § 260C.001, subd. 2(b)(3).
    6
        In Minnesota, children who cannot safely remain in their familial home may be
    7
        placed in family foster care or a group residential facility. Children taken into
    8
        custody “shall be detained in the least restrictive setting consistent with the child's
    9
        health and welfare and in closest proximity to the child's family as possible.” Minn.
   10
        Stat. § 260C.181, subd. 2.
   11
              249. The Minnesota Department of Human Services is exclusively
   12
        responsible for licensing child residential care facilities and foster care placements.
   13
        The Minnesota Department of Human Services has authority to monitor licensed
   14
        entities as part of a licensing investigation or licensing inspection, and may issue an
   15
        order of conditional license or order of revocation. See Minn. Stat. §§ 245A.04,
   16
        subd. 1(h); 245A.04, subd. 5; 245A.075(a).
   17
              250. To prevent harm to children in out-of-home care, the Minnesota
   18
        Department of Human Services requires that caregivers, including caregivers in
   19
        group residential facilities, comply with training requirements and conducts
   20
        background studies on applicants for licensure. “An applicant and license holder
   21
        must have a program grievance procedure that permits persons served by the
   22
        program and their authorized representatives to bring a grievance to the highest
   23
        level of authority in the program.” Minn. Stat. § 245A.04, subd. 1(d). And, “[t]he
   24
        applicant must be able to demonstrate competent knowledge of the applicable
   25
        requirements of this chapter and chapter 245C, and the requirements of other
   26
        licensing statutes and rules applicable to the program or services for which the
   27
        applicant is seeking to be licensed.” Minn. Stat. § 245A.04, subd. 1(e); see also
   28

                                                59             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 61 of 126 Page ID #:61



    1   Minn. Stat. § 245C.03 (regarding background studies).
    2          251. Minnesota Statutes, section 245A.03, subdivision 1, prohibits persons
    3   and entities from operating residential or nonresidential programs without a license.
    4          252. Minnesota law requires that children in residential facilities be
    5   guaranteed particular services, rights, freedoms, or oversight unavailable under the
    6   Rule or ICE’s Residential Standards, including:
    7                    a. “The license holder must have discipline policies and procedure
    8                        that require the resident’s abuse history and developmental,
    9                        cultural, disability, and gender needs be taken into consideration
   10                        when deciding the disciplinary action to be taken with a
   11                        resident.” Minn. R. 2960.0080, subp. 5. Punishment shall not
   12                        be imposed for “lapses in toilet habits, including bed wetting
   13                        and soiling.” Minn. R. 2960.0080, subp. 5(A)(3). The use of
   14                        timeout as a punishment has specific requirements that must be
   15                        satisfied. Minn. R. 2960.0080, subp. 5(D).
   16                    b. Bedrooms with foster children must have two exits. Minn. R.
   17                        2960.3040, subp. 2.
   18          253. Under Minnesota law, secure detention facilities are physically
   19   restraining facilities, including jails, hospitals, state institutions, residential
   20   treatment centers, and detention homes. Minn. Stat. § 260C.007, subd. 29. Other
   21   than temporary (24-hour) custody, placement in a secure detention facility is
   22   generally not authorized for children absent an allegation of criminal activity.
   23          254. Minnesota does not have a statutory or regulatory licensing scheme for
   24   facilities that detain family units with adult parents or guardians. Accordingly,
   25   there are no such detention facilities in Minnesota.
   26          255. By creating an alternate licensing scheme to allow family detention in
   27   locked facilities in Minnesota—to be overseen by a federal contractor rather than
   28   the Minnesota Department of Human Services and with standards falling far short
                                                  60              COMPLAINT FOR DECLARATORY AND
                                                                                 INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 62 of 126 Page ID #:62



    1   of those required for dependent children under Minnesota law—the Rule
    2   undermines Minnesota’s ability to enforce its state laws and procedures for
    3   ensuring child welfare.
    4          256. In addition, because of the Rule, children who otherwise may have
    5   been placed in Minnesota-licensed care will be held in federal family detention
    6   facilities either within or outside of Minnesota.
    7        K.    The Rule Conflicts with Nevada’s Child Welfare Policy,
                   Licensing, and Enforcement
    8
               257. Nevada has a significant interest in ensuring the health, safety, and
    9
        well-being of all children, including those in child care facilities. To advance this
   10
        interest, Nevada has a robust and comprehensive regulatory regime to license child
   11
        care facilities, including child care institutions. Nevada prioritizes placing children
   12
        in the least restrictive setting possible that is best for the child, prioritizing
   13
        placement with relatives and foster homes before child care institutions. Nev. Rev.
   14
        Stat. § 432B.390.
   15
               258. To prevent predictable harm to children in care, Nevada provides
   16
        orientation prior to licensure, screens applicants, performs background checks, and
   17
        inspects child care institutions. Nevada has the authority to investigate complaints
   18
        and enforce standards. Specifically, upon receiving an application for licensure,
   19
        Nevada investigates the premises of the facility, qualifications and background of
   20
        all employees, method of operation of the facility, and “policies and purposes” of
   21
        the applicant. Nev. Rev. Stat. § 432A. 170. Nevada requires child care employees
   22
        to complete training on child abuse and neglect; care, education and safety of
   23
        children; and child wellness related to nutrition and physical activity. Id.
   24
        §§ 432A.1775; 432A.1776. Any Nevada-licensed emergency shelter must have
   25
        policies related to the administration of medication and medical treatment for
   26
        children. Id. § 432A.1757. Such emergency shelters must treat each child in
   27
        accordance with the child’s gender identity or expression. Id. § 432A.1759.
   28

                                                  61              COMPLAINT FOR DECLARATORY AND
                                                                                 INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 63 of 126 Page ID #:63



    1         259. Nevada’s Chief Medical Officer must inspect all areas where food is
    2   prepared and served, bathrooms, areas used for sleeping; and common and outdoor
    3   areas used by children at least annually. Nev. Rev. Stat. § 432A.186. If the child
    4   care institution violates any regulations or standards, Nevada may impose
    5   administrative penalties, limit the occupancy, appoint temporary management, or
    6   suspend the license until the violation are corrected. Id.
    7         260.   Nevada prohibits persons and entities from operating child care
    8   institutions without a license from the Division of Public and Behavioral Health of
    9   the Nevada Department of the Health and Human Services. See Nev. Rev. Stat.
   10   § 432A.131. Operation without a license can lead to criminal prosecution and/or
   11   civil proceedings. See id. §§ 432A.210; 432A.220.
   12         261. Nevada also requires child care institutions to obtain “or develop a
   13   complete social study of each child not later than 30 days after his or her
   14   admission.” See Nev. Admin. Code § 432A.450(1)(b). Nevada ensures that this is
   15   done by ensuring a minimum ratio of two social workers for every 50 children in a
   16   child care institution. See id. § 432A.445(1). Nevada also requires each institution
   17   to make “the greatest use of small groups of persons to aid in developing the
   18   individuality of the child and helping him or her to attain a sense of personal
   19   identity.” See id. § 432A.450(2)(d). Upon information and belief, these services
   20   are unavailable under ICE’s Residential Standards and are not required by the Rule.
   21         262. Nevada does not have a statutory or regulatory licensing scheme for
   22   facilities that detain family units with adult parents or guardians. Accordingly,
   23   there are no such facilities in Nevada.
   24         263. By creating an alternate licensing scheme to allow federal contractors
   25   to oversee family detention in locked facilities rather than the Nevada Division of
   26   Public and Behavioral Health and with standards far short of those required for
   27   dependent children under Nevada law, the Rule undermines Nevada’s ability to
   28   enforce its state laws and procedures for ensuring child welfare.
                                                  62          COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 64 of 126 Page ID #:64



    1         264. Additionally, because of the Rule, children who otherwise may have
    2   had Nevada-licensed care will be held in federal family detention facilities either
    3   within or outside of Nevada.
    4        L.   The Rule Conflicts with New Jersey’s Child Welfare Policy,
                  Licensing, and Enforcement
    5
              265. New Jersey’s child welfare law declares that “the preservation and
    6
        strengthening of family life is a matter of public concern as being in the interests of
    7
        the general welfare.” N.J Stat. Ann. § 30:4C-1(a). When a child has been removed
    8
        from her parent, the State must endeavor to place the child with a relative, in her
    9
        own community, and with a sibling, if applicable. Id. § 9:6B-4. To the extent that
   10
        placement outside of the home is necessary, New Jersey law requires that the
   11
        setting be “the least restrictive setting appropriate to the child’s needs and
   12
        conducive to the health and safety of the child,” Id. § 9:6B-4(g), and the child must
   13
        be free from physical or psychological abuse.
   14
              266. New Jersey’s Department of Children and Families licenses and
   15
        oversees group homes, residential facilities, and shelters for children residing in the
   16
        State. The physical facilities must meet the rigorous standards issued by the State
   17
        Office of Licensing, the New Jersey Uniform Construction Code, the New Jersey
   18
        Fire Code, and the State Sanitary Code, which requires approval by municipal,
   19
        county, or state health agencies. If the facility poses a “serious or imminent hazard
   20
        to the education, health, safety, well-being, or treatment needs of the children” a
   21
        license will be denied. N.J. Admin. Code §§ 3A:55-2.2; 3A:56-2.2. Facilities must
   22
        comply with background check, criminal history disclosures, and Child Abuse
   23
        Registry Check and a license may be denied or terminated upon failure to comply.
   24
        The Department of Children and Families takes enforcement action on facilities that
   25
        fail to meet its licensing standards or refuse to allow inspectors or investigators.
   26
              267. The New Jersey Department of Children and Families is responsible
   27
        for ensuring that state-licensed facilities meet the minimum requirements for
   28

                                                63             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 65 of 126 Page ID #:65



    1   ensuring the education, health, safety, and well-being of children in their care.
    2   Group homes, residential facilities, and shelters in New Jersey are required to
    3   ensure that all school-age children receive educational programming in the local
    4   school district or through appropriate home instruction. All children in group
    5   homes and residential facilities must also have a comprehensive health plan, and the
    6   group home must ensure their medical, dental, metal health, and nutrition needs are
    7   met. Group homes are also required to maintain a visitation policy and must allow
    8   children to make free telephone calls. Many of these protections and services are
    9   not required by the Rule or ICE’s Residential Standards.
   10         268. Pursuant to its authority to license shelters, the New Jersey Department
   11   of Community Affairs approves licenses shelters for unaccompanied children, as
   12   well as shelter for mothers and babies, run by a private organization contracting
   13   with ORR. N.J. Stat. Ann. § 55:13C-5. Inspectors from the Department of
   14   Children and Families will accompany and provide technical assistance when
   15   inspecting centers providing care to unaccompanied children. New Jersey does not
   16   have a statutory or regulatory licensing scheme for facilities that detain family
   17   units. Accordingly, there are no such facilities in New Jersey.
   18         269. These facilities must afford residents a “safe, healthful, and decent
   19   living environment that recognizes the dignity and individuality of the resident.”
   20   N.J. Admin. Code § 5:15-3.1. Residents must be free from restraint or confinement
   21   and must be permitted to have visitors. Emergency shelters must also provide
   22   referral services for medical care, mental health care, and social services. All
   23   facilities with children are required to ensure that resident children attend school on
   24   a daily basis and are provided medical attention as necessary.
   25         270. New Jersey law does not allow for the placement of children in locked
   26   facilities outside of the criminal justice and juvenile justice systems.
   27         271. ICE’s Residential Standards lack, and the Rule does not require,
   28   certain protections provided in New Jersey’s parallel regulations for New Jersey
                                                64             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 66 of 126 Page ID #:66



    1   programs operated under the auspices of and licensed by the Department of
    2   Children and Families and the Department of Community Affairs.
    3         272. By creating an alternate licensing scheme to allow family detention in
    4   locked facilities in New Jersey to be overseen by a federal contractor rather than the
    5   New Jersey Department of Children and Families and with standards well below
    6   those required for dependent children under New Jersey law, the Rule undermines
    7   New Jersey’s ability to enforce its state laws and procedures for ensuring child
    8   welfare.
    9         273. In addition, because of the Rule, children who otherwise may have
   10   been placed in New Jersey licensed care and subject to New Jersey’s more robust
   11   protections may be held in federal family detention facilities either within or
   12   outside of New Jersey and subject to lesser protections.
   13        M. The Rule Conflicts with New Mexico’s Child Welfare Policy,
                Licensing, and Enforcement
   14

   15         274. New Mexico considers a child’s health and safety of paramount
   16   concern and intends “that children in New Mexico be reared as members of a
   17   family unit.” N.M. Stat. Ann. § 32A-1-3.
   18         275. The New Mexico Children’s Code was adopted in 1993 with the
   19   express purpose of providing “for the care, protection and wholesome mental and
   20   physical development of children” and established procedures to protect the
   21   statutory and constitutional rights of children in the State. ACLU of N.M. v. City of
   22   Albuquerque, 992 P.2d. 866, 870 (N.M. 1999).
   23         276. New Mexico’s “Children’s Shelter Care Act,” part of the State’s
   24   Children’s Code, governs standards of care for children in State custody when
   25   return to the child’s family is not feasible or when intervention programs alone are
   26   inadequate for the child’s care. N.M. Stat. Ann. §§ 32A-9-1-7. One purpose of the
   27   Children’s Shelter Care Act is to address the problem that “many children are
   28   needlessly detained in secured facilities” when they “would benefit from either
                                               65             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 67 of 126 Page ID #:67



    1   immediate return to the family or placement in shelter-care homes or nonsecured
    2   shelter-care facilities.” Id. § 32A-9-2 (A).
    3         277. The New Mexico Children’s Code provides for a continuum of
    4   services for children and their families and is designed to provide culturally
    5   sensitive services while reducing the overrepresentation of minority children in the
    6   child care system. N.M. Stat. Ann. § 32A-1-3.
    7         278. The Protective Services Division of New Mexico’s Children, Youth
    8   and Families Department is responsible for all child welfare services for children
    9   and families in New Mexico. Services are provided “in a setting most consistent
   10   with the least restrictive alternatives.” N.M. Code R. § 8.8.2.12. Further, those
   11   services are offered without regard to national origin, race, religion, color, ancestry,
   12   sex, age, physical or mental handicap, serious medical condition, spousal affiliation,
   13   sexual orientation or gender identity. Id. § 8.8.2.9.
   14         279. The Children, Youth and Families Department licenses all children’s
   15   care facilities in New Mexico, including child shelter care facilities and other
   16   residential facilities that house children. The Children’s Code’s standards of
   17   residential care for the placement of children are implemented by regulation with
   18   the objective of establishing “minimum standards for licensing of residential
   19   facilities that provide services in order to promote the health, safety and welfare of
   20   children in need of such services” and to “assure that adequate supervision must be
   21   provided at all times.” N.M. Code R. § 7.8.3.6.
   22         280. Children’s shelter-care regulations specify licensing, reporting, and
   23   space and building requirements, as well as setting standards for medical care,
   24   nutrition, housekeeping, waste disposal, and seclusion rooms, among other things.
   25   N. M. Code R. § 7.8.3.2. The regulations require shelter care for children to
   26   “support, protect, and enhance the rights of children.” Id. § 7.8.3.28 (B)(7), (8).
   27   The regulations also include rigorous requirements for staffing levels, staff
   28   qualifications, staff training and evaluation, staff health certificates and criminal
                                                66              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 68 of 126 Page ID #:68



    1   background checks, and record-keeping. Id. §§ 7.8.3.30-.34. A facility that
    2   violates these regulations may have its license suspended or revoked, among other
    3   penalties. Id. § 7.8.3.7.
    4         281. ORR facilities in New Mexico are also subject to the control of the
    5   Children, Youth and Families Department and New Mexico’s shelter-care
    6   regulations. N. M. Code R. § 7.8.3.2.
    7         282. ICE Residential Standards create alternate licenses that allow for
    8   housing migrant families, including their children, in locked facilities. New
    9   Mexico’s regulatory scheme does not support detention of families with adult
   10   parents or guardians, and no family detention facility is located within the State.
   11         283. Beyond what is required by ICE’s Residential Standards or the Rule,
   12   New Mexico expressly requires that facilities provide each child “his/her own
   13   clearly identified toothbrush, comb, hair brush and other items for personal
   14   hygiene” and must provide a nutritious menu that does not repeat within a one-
   15   week cycle, in a setting that allows for children to “eat at a leisurely rate”
   16   encouraging socialization and a “pleasant mealtime experience.” N. M. Code R.
   17   §§ 7.8.3.53, 7.8.3.55.
   18         284. By creating an alternate licensing scheme to allow family detention in
   19   locked facilities in New Mexico—to be overseen by a federal contractor rather than
   20   CYFD and with standards far short of those required for dependent children under
   21   New Mexico law—the Rule undermines New Mexico’s ability to enforce its state
   22   laws designed to ensure child welfare.
   23         285. In addition, because of the Rule, children who otherwise might have
   24   been placed in New Mexico-licensed care will be held in federal family detention
   25   facilities either within or outside of New Mexico.
   26        N.   The Rule Conflicts with New York’s Child Welfare Policy,
                  Licensing, and Enforcement
   27
              286. Pursuant to Article XVII of its Constitution, New York State is
   28

                                                67             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 69 of 126 Page ID #:69



    1   empowered to exercise its sovereign interest in protecting the health, safety,
    2   treatment, and training of dependent, neglected, or delinquent children placed
    3   within its borders. N.Y. Const. art. XVII, § 2. The Division of Child Welfare and
    4   Community Services of the New York State Office of Children and Family
    5   Services oversees child welfare services within the state.
    6         287. The Office of Children and Family Services oversees programs that
    7   care for, place out, or board out children within the State. N.Y. Soc. Serv. Law
    8   § 371(10). The Office of Children and Family Services sets and enforces
    9   regulations to make sure that those children are cared for in safe and well-
   10   maintained facilities; are free from abuse or maltreatment; and are afforded
   11   appropriate education, health care, and other essential services. See N.Y. Const. art.
   12   XVII; N.Y. Soc. Serv. Law §§ 34, 34-a.
   13         288. In New York, children must be placed in the “least restrictive and most
   14   homelike setting” possible where they can be maintained safely and receive the
   15   services specified in the foster child’s service plan. N.Y. Comp. Codes R. & Regs.
   16   tit. 18, § 430.11(d).
   17         289. Voluntary authorized agencies organized as not-for-profit corporations
   18   under New York State law may apply to operate congregate care facilities and
   19   foster family boarding homes. With respect to all licensing applicants, the Office of
   20   Children and Family Services engages in a comprehensive review that includes: the
   21   background and appropriate experience of the executive director, board of directors,
   22   and other relevant personnel and the fitness and adequacy of any proposed facility
   23   or program.
   24         290. Once a voluntary authorized agency is licensed, it must receive
   25   additional approval in the form of an operating certificate to open a congregate care
   26   program or foster family home certification program. The Office of Children and
   27   Family Services requires the same application process of voluntary authorized
   28   agencies and conducts the same review for issuance of an operating certificate to an
                                               68            COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 70 of 126 Page ID #:70



    1   ORR-funded program as it does for any other congregate care program or foster
    2   family home certification program in New York.
    3         291. In keeping with the Office of Children and Family Services’ broad
    4   authority over the inspection and supervision of residential programs, each potential
    5   program receives a robust review pursuant to a variety of subject areas, including:
    6   the adequacy of the physical facility; the education, recreation, health, and medical
    7   services to be provided to children in care; compliance with background check
    8   requirements for staff to promote safety; and residents’ privacy rights.
    9         292. Following the issuance of an operating certificate, the Office of
   10   Children and Family Services conducts comprehensive reviews for voluntary
   11   authorized agencies running congregate care programs and certifying foster family
   12   boarding homes. Monitoring includes quarterly site visits; additional announced or
   13   unannounced onsite visits; and investigation of complaints. The Office of Children
   14   and Family Services enforces standards through notices of deficiency, heightened
   15   monitoring, fines, and civil penalties that can lead to license revocation and further
   16   legal action should a party elect to appeal the revocation of a license.
   17         293. Though the Office of Children and Family Services’ licensing
   18   authority largely concerns facilities where children reside away from their parents,
   19   its authority and interests also include programs where parents reside with their
   20   children. Such programs specifically include (1) minor parent and baby programs
   21   for minor parents who are in foster care, N.Y. Comp. Codes R. & Regs. tit. 18,
   22   § 442.17; (2) residential programs for victims of domestic violence and their minor
   23   children, id. § 452.2 et seq.; and (3) supervised independent living programs which
   24   are independent living situations with minimum supervision by staff to provide a
   25   transitional experience for up to four older youth including their children. Id.
   26   § 449.1-8. Therefore, the federal government’s assertions that “. . . States
   27   generally do not have licensing schemes for facilities to hold minors who are
   28   together with their parents or legal guardians, and therefore by definition are not
                                               69             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 71 of 126 Page ID #:71



    1   ‘dependent children’” is patently incorrect. 83 Fed. Reg. 45,486, 45488; see also
    2   84 Fed. Reg. 44,392, 44,394. Notwithstanding, New York does not have a statutory
    3   or regulatory licensing scheme for facilities that detain family units. Accordingly,
    4   there are no family detention facilities within New York State.
    5         294. New York currently licenses and monitors eleven voluntary authorized
    6   agencies in New York State that provide care to children in ORR custody.
    7         295. New York prohibits persons and entities from operating foster care
    8   agencies without the required license and operating certificate, which includes
    9   congregate care programs and foster family boarding home licensing agencies. See,
   10   e.g., N.Y. Soc. Serv. Law §§ 371, 460-a, 460-b. The operation of such facilities
   11   without approval by the Office of Children and Family Services can lead to civil
   12   proceedings. Id. § 460-a.
   13         296. In New York, placement in a secure facility is limited to youth who
   14   have a juvenile criminal conviction and are serving a sentence arising out of that
   15   conviction. N.Y. Comp. Codes R. & Regs. tit. 9, §§ 180-1.1–180.1.21, 180-3.1–
   16   180-3.32, and id. tit. 18 §§ 450.1–450.10.
   17         297. Neither the Rule nor ICE Residential Standards allow children the
   18   independence mandated by the reasonably prudent parent standard set forth by New
   19   York law. See N.Y. Comp. Codes R. & Regs. tit. 18, § 441.25. Consequently,
   20   children that would otherwise be able to leave a congregate care facility under New
   21   York law in order to engage in self-directed activities such as competitive athletics,
   22   after-school volunteering, or employment would be prohibited from doing so in
   23   federal family detention under the Rule, impeding their growth and development
   24   into productive young adults.
   25         298. In light of the foregoing distinctions, this alternate federal licensing
   26   scheme would subject families detained in locked facilities within the State of New
   27   York to conditions and standards far short of those required for dependent children
   28   under New York State law, while preventing New York from monitoring and
                                               70             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 72 of 126 Page ID #:72



    1   enforcing its own child welfare standards. This will undermine New York’s ability
    2   to enforce its state laws and procedures for ensuring child welfare.
    3         299. Additionally, because of the Rule, children who otherwise would have
    4   been placed in New York-licensed care facilities may be held in federal family
    5   detention facilities either within or outside of New York.
    6        O.   The Rule Conflicts with Oregon’s Child Welfare Policy,
                  Licensing, and Enforcement
    7
              300. The State of Oregon has statutorily codified a number of deeply-rooted
    8
        public concerns regarding the care and protection of children within its boundaries.
    9
        Oregon recognizes the intrinsic value of family relationships and has declared there
   10
        is a “strong preference” that children live “with their own families.” Or. Rev. Stat.
   11
        § 419B.090(5). Custody determinations are based on the best interest of the child,
   12
        including “[t]he emotional ties between the child and other family members” as
   13
        well as “[t]he desirability of continuing an existing relationship.” Id.
   14
              301. When substitute care is required, Oregon law requires that the child’s
   15
        placement be the “most home-like, least restrictive available to meet the needs of
   16
        the child or young adult.” Or. Admin. R. 413-070-0625(1)(g). Pursuant to the
   17
        federal Social Security Act, Oregon has adopted a case review system to ensure
   18
        “placement in a safe setting that is the least restrictive (most family-like) and most
   19
        appropriate setting available and in close proximity to the parent’s home.” 42
   20
        U.S.C. § 675(5)(A).
   21
              302. Oregon law limits the use of detention for children to instances where
   22
        the child is alleged to have committed an act that is a violation of a law or
   23
        ordinance, has been found to be under the jurisdiction of the juvenile court, or is an
   24
        out-of-state runaway. See 2019 Or. Laws, ch. 362.
   25
              303. Oregon recognizes that children have a right to “freedom from. . .
   26
        emotional abuse or exploitation.” Or. Rev. Stat. § 419B.090(1). In addition, “[i]t is
   27
        the policy of the State of Oregon to safeguard and promote each child’s right to
   28

                                               71             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 73 of 126 Page ID #:73



    1   safety, stability and well-being and to safeguard and promote each child’s
    2   relationships with parents, siblings, grandparents, other relatives and adults with
    3   whom a child develops healthy emotional attachments.” Id. § 419B.090(3).
    4         304. The Oregon Department of Human Services licenses child-caring
    5   agencies in Oregon, including a facility offering residential care and support
    6   services on contract with ORR. Or. Rev. Stat. § 418.215. Such a facility caring for
    7   immigrant children is defined as a child-caring agency. Id. § 408.205(2)(a)(A).
    8   The Oregon Department of Human Services supervises and inspects all child-caring
    9   agencies in Oregon. Id. § 418.225.
   10         305. In order to issue a license, the Oregon Department of Human Services
   11   must ensure that a child-caring agency is or will be in full compliance with the
   12   requirements to: ensure child and family rights, comply with all applicable abuse
   13   reporting and investigation requirements, apply appropriate behavior management
   14   techniques, provide adequate furnishing and personal items for children, provide
   15   appropriate food services, ensure the safety of children, use approved procedures
   16   and protocols for the use of medications for children, and provide access to a child
   17   receiving services to the Department of Human Services, the child’s attorney, any
   18   governmental agency having a contract with the child-caring agency, or any other
   19   person authorized by the Department. Or. Rev. Stat. § 418.240(2)(a); see also Or.
   20   Admin. R. 413-215-0001(4). In addition, the Department may suspend, revoke, or
   21   place conditions on a license if the agency is not in compliance with any one of
   22   these requirements. Or. Rev. Stat. § 418.240(2)(b).
   23         306. Additionally, a child-caring agency must afford children in care the
   24   right to: (1) uncensored communication with caregivers, caseworkers, legal
   25   guardians, legal representatives, and others approved by the legal guardian or court
   26   order; (2) privacy; (3) participate in service or educational program planning;
   27   (4) fair and equitable treatment; (5) file a grievance; (6) adequate and personally
   28   exclusive clothing; (7) personal belongings; (8) an appropriate education;
                                               72             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 74 of 126 Page ID #:74



    1   (9) participate in recreation and leisure activities; and (10) timely access to physical
    2   and behavioral health care services. Or. Admin. R. 413-215-0046(1).
    3         307. The Oregon Department of Human Services is required to investigate
    4   all reports of abuse, deficiencies, violations or failures to comply with the full
    5   compliance requirements in section 418.240(2)(a), and take appropriate action, with
    6   concern given to the health, safety, and welfare of the children for whom the child-
    7   caring agency is responsible. Or. Rev. Stat. § 418.260.
    8         308. Operating a child-caring agency without a license is a Class A
    9   misdemeanor. Or. Rev. St. § 418.990(3). In addition, the Oregon Department of
   10   Human Services may impose a civil penalty on any child-caring agency that
   11   operates without a license. Id. § 418.992(1)(d).
   12         309. A child-caring agency in Oregon must assure the child’s right to
   13   participate in recreation and leisure activities. Or. Admin. R. 413-215-0046(1)(i).
   14   An agency providing residential care must ensure a child has the ongoing
   15   opportunity to participate in at least one age-appropriate or developmentally
   16   appropriate activity. Id. at 413-215-0554(2).
   17         310. Oregon does not have a statutory or regulatory licensing scheme for
   18   facilities that detain family units with adult parents or guardians. Accordingly,
   19   there are no such facilities in Oregon.
   20         311. By creating an alternate licensing scheme to allow family detention in
   21   locked facilities in Oregon—to be overseen by a federal contractor rather than the
   22   Oregon Department of Human Services and with standards far short of those
   23   required for dependent children under Oregon law—the Rule undermines Oregon’s
   24   ability to enforce its state laws and procedures for ensuring child welfare.
   25         312. In addition, because of the Rule, children who otherwise might have
   26   been placed in Oregon-licensed care will be held in federal family detention, either
   27   within or outside of Oregon.
   28

                                                  73           COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 75 of 126 Page ID #:75



    1        P.   The Rule Conflicts with Pennsylvania’s Child Welfare Policy,
                  Licensing, and Enforcement
    2
              313. Pennsylvania has licensed and monitored residential placements for
    3
        children as part of its child welfare system since 1967.
    4
              314. The Pennsylvania Department of Human Services has supervision over
    5
        all not-for-profit “children’s institutions,” for-profit “boarding homes for children,”
    6
        and for-profit “child care centers” within the Commonwealth. 62 Pa. Cons. Stat.
    7
        §§ 902, 901, 1001, 1002. The facilities include those that have contracts with ORR
    8
        to provide housing to unaccompanied children in federal custody.
    9
              315. These facilities cannot operate without a certificate of compliance
   10
        issued by the Pennsylvania Department of Human Services. 55 Pa. Code §§ 20.21,
   11
        20.51, 3800.11. As part of its enforcement and oversight authority, the Department
   12
        conducts annual inspections, as well as unannounced and complaint-based
   13
        inspections. Id. §§ 20.33, 3800.4. The Department may revoke or decline to renew
   14
        a certificate of compliance for failure to comply with Pennsylvania regulations;
   15
        failure to submit or adhere to a plan of correction; mistreatment or abuse of clients;
   16
        and gross incompetence, negligence, or misconduct, among other grounds. Id.
   17
        § 20.71. The Department may also issue provisional certificates of compliance if a
   18
        facility is in substantial but not complete compliance with applicable statutes,
   19
        ordinances, and regulations. Id. § 20.54. Provisional certificates cannot exceed six
   20
        months. Id.
   21
              316. Pennsylvania regulations set out minimum standards “to protect the
   22
        health, safety and well-being of children receiving care in a child residential
   23
        facility.” 55 Pa. Code § 3800.1; see generally id. § 3800.
   24
              317. In addition to established civil rights under law, Pennsylvania
   25
        regulations detail the specific rights guaranteed to each child, including the right to:
   26
        be treated with dignity and respect; be free from discrimination and abuse;
   27
        visitation and communications with family, legal counsel, and clergy; freedom from
   28

                                                74             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 76 of 126 Page ID #:76



    1   unreasonable search and seizure; appropriate medical, behavioral health, and dental
    2   treatment; be free from “excessive medication”; be free from “unusual or extreme
    3   methods of discipline which may cause psychological or physical harm to the
    4   child”; and the right to clean, seasonal clothing that is age and gender appropriate.
    5   55 Pa. Code § 3800.32. Children cannot be deprived of these rights, nor can rights
    6   and visitation be used as a reward or sanction. Id. § 3800.33.
    7         318. Pennsylvania regulations also establish minimum standards in a wide
    8   range of areas to ensure child health and safety: consent to medical treatment of the
    9   child (55 Pa. Code. § 3800.19); production and confidentiality of each child’s
   10   record (55 Pa. Code §§ 3800.21, 3800.241–3800.245); notification of the child’s
   11   rights, including the right to lodge grievances without retaliation (55 Pa. Code §
   12   3800.31); staffing (55 Pa. Code §§ 3800.51–3800.58); accommodation of children
   13   with disabilities (55 Pa. Code § 3800.81); healthy and safe physical sites (55 Pa.
   14   Code §§ 3800.81–3800.106); minimum bedroom size (55 Pa. Code § 3800.102);
   15   indoor activity space and separate recreation space (55 Pa. Code §§ 3800.98,
   16   3800.99); fire safety (55 Pa. Code §§ 3800.121–3800.132); written health and
   17   safety assessment within 24 hours of admission, and written plan to protect the
   18   child if necessary (55 Pa. Code §§ 3800.141–3800.142); health examination within
   19   15 days of admission (55 Pa. Code § 3800.143); dental, vision, hearing, health,
   20   behavioral, and emergency medical care (55 Pa. Code §§ 3800.144–3800.146,
   21   3800.148, 3800.149); nutrition, including three meals a day (55 Pa. Code
   22   §§ 3800.161–3800.164); safe transportation (55 Pa. Code § 3800.171);
   23   administration of medications (55 Pa. Code §§ 3800.181–3800.189); use of
   24   restrictive procedures, including general prohibitions on seclusion and manual
   25   restraints, and a general prohibition on chemical restraints absent an emergency and
   26   an order from a licensed physician (55 Pa. Code §§ 3800.201–3800.213);
   27   development of an individual service plan for each child’s care and treatment needs
   28   (55 Pa. Code §§ 3800.221–3800.230); additional requirements for facilities serving
                                               75             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 77 of 126 Page ID #:77



    1   nine or more children (55 Pa. Code §§ 3800.251–3800.257); and secure care,
    2   including a general prohibition unless the child is alleged or adjudicated delinquent
    3   (55 Pa. Code §§ 3800.271–3800.274).
    4          319. Pennsylvania does not have a statutory or regulatory licensing process
    5   for facilities that detain children with their adult parents or legal guardians.
    6          320. By creating an alternate scheme that would allow family detention
    7   facilities in Pennsylvania to be overseen by a federal contractor with standards short
    8   of those required for dependent children under Pennsylvania’s law, the Rule
    9   infringes on Pennsylvania’s inherent police power to license and regulate facilities
   10   that care for dependent children and undermines Pennsylvania’s ability to enforce
   11   its state laws and procedures for ensuring child welfare.
   12          321. In addition, DHS may eventually attempt to use the Rule to continue
   13   operating Berks County Residential Center as a family detention center without a
   14   state license.
   15        Q.    The Rule Conflicts with Rhode Island’s Child Welfare Policy,
                   Licensing, and Enforcement
   16
               322. Rhode Island, as a matter of policy, finds that parents have the primary
   17
        responsibility for meeting the needs of their children, and the state has an obligation
   18
        to help them discharge this responsibility or to assume this responsibility when
   19
        parents are unable to do so . . . ”. R.I. Gen. Laws § 42-72-2(1). Rhode Island holds
   20
        “a basic obligation to promote, safeguard and protect the social well-being and
   21
        development of the children of the state through a comprehensive program
   22
        providing for,” inter alia, “facilities for children who require guidance, care,
   23
        control, protection, treatment, or rehabilitation” and “[t]he setting of standards for
   24
        social services and facilities for children.” Id. § 42-72-2(2).
   25
               323. Rhode Island state law provides for the Children’s Bill of Rights,
   26
        codified at title 42, chapter 72, section 15 of the Rode Island General Laws, which
   27
        mandates that each child be treated in a humane and respectful manner with full
   28

                                                76              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 78 of 126 Page ID #:78



    1   consideration for the child’s personal dignity and right to privacy. Moreover, the
    2   regulations promulgated pursuant to the Children’s Bill of Rights set standards to
    3   ensure that all agencies create safe, clean, healthy, and emotionally supportive
    4   environments where every child receives the least intrusive, most clinically
    5   appropriate intervention.
    6          324. Pursuant to Rhode Island General Laws, title 42, chapter 72.9, et seq.,
    7   commonly known as the “Children’s Right to Freedom From Restraint Act,” it is
    8   the policy of the State of Rhode Island to ensure that children are placed in the
    9   least-restrictive setting.
   10          325. Rhode Island prohibits the provision of full-time care apart from the
   11   child’s parents, including in residential child care facilities, without a license. R.I.
   12   Gen. Laws § 42-72.1-4(a).
   13          326. Rhode Island’s Department of Children, Youth, and Families is the
   14   agency responsible for the licensing of residential child care facilities and group
   15   homes (the characteristics of the group homes licensed by Rhode Island are diverse;
   16   each group home setting differs based on the characteristics of the group served and
   17   the needs of each group).
   18          327. For those who wish to receive a license to operate a child day care
   19   center or a group family day care home, an application must be submitted to the
   20   Department of Children, Youth, and Families. See R.I. Gen. Laws § 42-72.1-
   21   5(2)(b)-(c). As part of the application process, a facility must submit
   22   documentation including criminal history affidavits for all operators and
   23   employees, as well as criminal records checks; behavior management and crisis
   24   intervention policies; restraint and seclusion policies; documentation of completion
   25   of training in crisis intervention, restraint, and seclusion; and documentation of
   26   licensure of the clinical supervisor or director, confirming that they are a licensed
   27   practitioner of the healing arts.
   28          328. In order to enforce its licensing requirements, Rhode Island’s
                                                77              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 79 of 126 Page ID #:79



    1   Department of Children, Youth, and Families may investigate any complaint
    2   alleging a violation of the Residential Child Care Regulations for Licensure, which
    3   is referred to the Licensing Division for investigation.
    4         329. If the facility does not correct a violation, the Licensing Administrator
    5   may initiate action to suspend, revoke or continue the license on Probationary
    6   Status. 214-40 R.I. Code R. § 00-4.2.4(A). Rhode Island’s Department of
    7   Children, Youth, and Families is also empowered to investigate complaints that
    8   allege a child has been abused and/or neglected in a facility, with such complaints
    9   referred to Child Protective Services. Id. § 00-4.2.4(B). In order to enforce its
   10   licensing provisions appropriately, the Department of Children, Youth, and
   11   Families is legally authorized to assess administrative penalties for violations. R.I.
   12   Gen. Laws § 42-72.11-7. In addition, the Licensing Administrator may also, after
   13   notice and a hearing on alleged violations, revoke a license, or suspend the license
   14   for a period not exceeding six months. Id. § 42-72.1-6.
   15         330. The rights and privileges available to Rhode Island children, including
   16   immigrant children physically present in Rhode Island, as outlined above, are not
   17   required by the Rule and are currently unavailable to those same children under
   18   ICE’s Residential Standards.
   19         331. Rhode Island does not have a statutory or regulatory licensing scheme
   20   for facilities that detain family units with adult parents or guardians. Accordingly,
   21   there are no such facilities in Rhode Island.
   22         332. By creating an alternate licensing scheme to allow family detention in
   23   locked facilities in Rhode Island—to be overseeing by a federal contractor rather
   24   than the Rhode Island Department of Children, Youth, and Families and with
   25   standards far short of those required for dependent children under Rhode Island
   26   law—the Rule undermines Rhode Island’s ability to enforce its state laws and
   27   procedures for ensuring child welfare.
   28         333. In addition, because of the Rule, children who otherwise may have
                                               78             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 80 of 126 Page ID #:80



    1   been placed in Rhode Island-licensed care under the supervision of the Department
    2   of Children, Youth, and Families will be held in federal family detention facilities
    3   either within or outside of Rhode Island.
    4        R.    The Rule Conflicts with Vermont’s Child Welfare Policy,
                   Licensing, and Enforcement
    5
               334. The State of Vermont has a fundamental, sovereign interest in the
    6
        welfare of children and families. Vermont has the authority and obligation to
    7
        intervene where children are “without proper parental care or subsistence,
    8
        education, medical, or other care necessary for [their] well-being.” Vt. Stat. Ann.
    9
        tit. 33, § 5102(3)(B). That duty includes bearing “such expenses for the proper
   10
        care, maintenance, and education of a child, including the expenses of medical,
   11
        surgical, or psychiatric examination or treatment” as deemed necessary in
   12
        connection with juvenile care proceedings. Id. § 5116(a). Vermont strives to place
   13
        children in community-based placements before placing children in group care or
   14
        out-of-state facilities.
   15
               335. Where children require foster care, Vermont strives to ensure their
   16
        placement in a healthy, loving environment through strict licensing requirements.
   17
        See Vt. Stat. Ann. tit. 33, § 4905; 12-3 Vt. Code R. § 508. No license to operate a
   18
        child residential care facility can be issued until an application is submitted to the
   19
        Department of Children and Families and the Residential Licensing Unit conducts
   20
        an inspection of the facility, assesses it for compliance with licensing regulations,
   21
        and provides any needed consultation. Facilities are required to conduct
   22
        background checks, including checks of the Vermont Criminal Information Center,
   23
        the Vermont Child Protection Registry, and the Adult Abuse Registry, and maintain
   24
        documentation to be made available to licensing upon request. Id. § 12-3-508:412,
   25
        413. Once a license is issued, the Residential Licensing Unit of the Department of
   26
        Children and Families has the right to enter and inspect the facility and to interview
   27
        any employee of the program or child in its care. Id. § 12-3-508:102-03. In
   28

                                                79             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 81 of 126 Page ID #:81



    1   addition, the facility must cooperate fully in investigations of any complaint or
    2   allegation associated with the program. Id. § 508:121.
    3         336. For youth charged with delinquencies or adjudicated delinquent,
    4   before a youth can be placed in a secure facility, Vermont requires a finding from
    5   either a court or an administrative hearing officer that no other suitable placement is
    6   available and that the child presents a risk of injury to himself or herself, to others,
    7   or to property. Vt. Stat. Ann. tit. 33 § 5291.
    8         337. Vermont prohibits persons and entities from operating community care
    9   facilities, which includes child residential treatment programs and the foster family
   10   agencies that place children in resource family homes, without a license. See, e.g.
   11   Vt. Stat. Ann. tit. 33, § 2851; 12-3 Vt. Code R. §§ 500, 508:101.
   12         338. Neither the Rule nor ICE’s Residential Standards require the
   13   development of individualized plans to support each child’s development, as
   14   required by the Flores agreement and Vermont law.
   15         339. Neither the Rule nor ICE’s Residential Standards allow children
   16   independence appropriate to their age, maturity, and capability—including the right
   17   to leave the facility in which they are housed—as required by Vermont law.
   18         340. Vermont does not have a statutory or regulatory licensing scheme for
   19   facilities that detain family units. Accordingly, there are no such facilities in
   20   Vermont.
   21         341. By creating an alternate licensing scheme to allow family detention in
   22   locked facilities in Vermont—to be overseen by a federal contractor rather than the
   23   Vermont Department of Children and Families and with standards far short of those
   24   required for dependent children under Vermont law—the Rule undermines
   25   Vermont’s ability to enforce its state laws and procedures for ensuring child
   26   welfare.
   27         342. In addition, because of the Rule, children who otherwise may have
   28   been placed in Vermont-licensed care will be held in federal family detention
                                                80              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 82 of 126 Page ID #:82



    1   facilities either within or outside of Vermont.
    2        S.   The Rule Conflicts with Virginia’s Child Welfare Policy,
                  Licensing, and Enforcement
    3
              343. As a matter of state policy, Virginia seeks to ensure that its child
    4
        welfare system promotes the safety, permanency, and well-being of children and
    5
        families in Virginia. As part of its longstanding child welfare system, Virginia
    6
        maintains a comprehensive licensing scheme for all placements used to house
    7
        children within its boundaries, which is contained in Title 63.2 of the Code of
    8
        Virginia and Title 22 Agency 40 of the Virginia Administrative Code. While
    9
        Virginia seeks to prevent or eliminate the need for out-of-home placements of
   10
        children, any out-of-home placement of children must be in the “least restrictive,
   11
        most family like setting consistent with the best interests and needs of the child.”
   12
        22 Va. Admin. Code § 40-201-40(B)(2). Placement in residential care must be
   13
        consistent with the documented needs of the child and the most appropriate
   14
        placement to meet those needs. Family-centered and community-based services,
   15
        practices, and supports should be provided for the child to maintain permanent
   16
        connections with his or her family, with relationships important to the child, and
   17
        with the community.
   18
              344. The Virginia Department of Social Services is the state agency that
   19
        administers the child welfare program in Virginia. The Virginia Department of
   20
        Social Services is responsible for ensuring the safety and well-being of children
   21
        placed in out-of-home care facilities. Its responsibilities include licensing,
   22
        monitoring, and enforcing standards for children’s residential facilities, child-
   23
        placing agencies, and independent foster homes. These functions include
   24
        (1) conducting background checks for residential employees and volunteers and
   25
        individuals residing in foster and adoptive homes, (2) issuing licenses or advising
   26
        of denial, (3) conducting unannounced inspections to determine compliance,
   27
        (4) investigating complaints and suppressing illegal operations, (5) enforcement
   28

                                               81             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 83 of 126 Page ID #:83



    1   action as warranted, (6) training for license applicants and licensed providers,
    2   (7) providing compliance support and assistance, and (8) processing variance
    3   requests. Local departments of social service investigate reports of child abuse and
    4   neglect in regulated care. Failure to maintain substantial compliance with standards
    5   or applicable requirements of the Code of Virginia constitutes grounds for
    6   revocation of a license.
    7         345. Virginia’s oversight of facilities providing care to children includes at
    8   least two licensees that serve unaccompanied immigrant children pursuant to
    9   contracts with ORR. These licensees house unaccompanied immigrant youth in a
   10   temporary emergency shelter and provide placements in foster homes.
   11         346. Virginia prohibits persons and entities from operating community care
   12   facilities, which include children’s residential facilities, child-placing agencies that
   13   place children in foster homes or independent living arrangements, and independent
   14   foster homes, without a license. Va. Code Ann. § 63.2-1701.
   15         347. Virginia law requires children’s residential facilities to develop and
   16   maintain individualized service plans, provide case management services,
   17   structured program of care, and mother/baby programs not required by the Rule and
   18   unavailable under ICE’s Residential Standards.
   19         348. Virginia does not license secure facilities for the detention of
   20   dependent children. However, Virginia maintains regulatory standards that protect
   21   the rights of children detained in secure facilities. Virginia law requires secure
   22   juvenile detention facilities to develop and maintain individualized service plans,
   23   provide case management services, and progress reports not required by the Rule
   24   and unavailable under ICE’s Residential Standards. Accordingly, Virginia youth in
   25   juvenile justice detention facilities enjoy rights that would be unavailable to
   26   children detained in federal family detention facilities.
   27         349. Virginia does not have a statutory or regulatory licensing scheme for
   28   facilities that detain family units with adult parents or guardians. During a period
                                                82             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 84 of 126 Page ID #:84



    1   of detention authorized by the juvenile justice system, Virginia prohibits the
    2   confinement of any child in any detention facility that detains adults. Va. Code
    3   Ann. § 16.1-247. Accordingly, there are no such facilities in Virginia.
    4         350. By creating an alternate licensing scheme to allow family detention in
    5   locked facilities in Virginia—to be overseen by a federal contractor rather than the
    6   Virginia Department of Social Services and Virginia Department of Juvenile Justice
    7   and with standards far short of those required for dependent children under Virginia
    8   law—the Rule undermines Virginia’s ability to enforce its state laws and
    9   procedures for ensuring child welfare.
   10         351. In addition, because of the Rule, children who otherwise may have
   11   been placed in Virginia-licensed or state-regulated care will be held in federal
   12   family detention facilities either within or outside of Virginia.
   13        T.   The Rule Conflicts with Washington’s Child Welfare Policy,
                  Licensing, and Enforcement
   14
              352. In Washington State, legislative policies concerning children
   15
        unambiguously promote the best interests of the child. See, e.g, Wash. Rev. Code
   16
        § 26.09.002 (child’s best interests is standard for court evaluating parenting
   17
        determinations); id. § 13.34.020 (child’s best interests and rights to nurturing,
   18
        health, and safety are paramount and trump parental legal rights); id. § 13.43.136
   19
        (out of home child placements and permanency plans are driven by the best
   20
        interests of the child; child placements should promote continuity of schooling,
   21
        neighborhood unless child’s best interests require otherwise). Washington’s
   22
        Department of Children, Youth, and Families was recently created to be a
   23
        comprehensive agency exclusively dedicated to the social, emotional and physical
   24
        well-being of children, youth, and families. As Washington’s newest agency, the
   25
        Department of Children, Youth, and Families oversees several services previously
   26
        offered through the state Department of Social and Health Services.
   27
              353. Washington policy prohibits the use of restrictive out of home
   28

                                                83             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 85 of 126 Page ID #:85



    1   placements for children except under circumstances where the child’s safety is at
    2   risk or where the child is involved with the juvenile justice system. Even in the
    3   latter situation, the Department of Children, Youth, and Families promotes the least
    4   restrictive placement. For example, the Department of Children, Youth, and
    5   Families’ Office of Juvenile Justice works to eliminate the placement of non-
    6   offending youth (such as a dependent or neglected child) and status offenders (such
    7   as a runaway or truant) in secure facilities within the State. Likewise, the
    8   Washington State Partnership Council on Juvenile Justice has adopted the Annie E.
    9   Casey Foundation’s Juvenile Detention Alternatives Initiative (JDAI). The JDAI,
   10   which recognizes the permanent damage to children that incarceration entails,
   11   promotes safely keeping youth in their homes, schools, and communities rather
   12   than in secure facilities.
   13          354. Where children are placed in non-secure residential facilities outside
   14   the care of their parents, Washington safeguards the health, safety, and well-being
   15   of children by ensuring that agencies meet the minimum standards for the care of
   16   children. The Washington legislature has authorized the Department of Children,
   17   Youth, and Families to establish minimum licensing requirements for agencies and
   18   individuals, and to regulate the licensure of these child care facilities. Wash. Rev.
   19   Code § 74.15.030. The Department of Children, Youth, and Families’ paramount
   20   concern and obligation is to “safeguard the health, safety, and well-being of
   21   children.” Id. § 74.15.010(1). The Department of Children, Youth, and Families is
   22   charged with ensuring that licensed facilities meet the needs of children in their
   23   care, including children placed there by ORR.
   24          355. Washington law requires that any facility that “receive[s] children . . .
   25   for care” away from their parents must be licensed. Wash. Rev. Code § 74.15.090.
   26   Washington’s detailed licensing scheme governs: (a) the licensing process;
   27   (b) minimum staff qualifications; (c) staff training and professional development,
   28   (d) facility environment and space, including toilet and bathing facilities, indoor
                                               84             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 86 of 126 Page ID #:86



    1   and outdoor recreation areas, bedrooms, laundry facilities, and premises security;
    2   (e) elements of daily care including youth supervision, transportation, personal
    3   belongings, hygiene, food and meals, special diets, medical care, and discipline;
    4   (f) records management and reporting obligations; and (g) the license complaint and
    5   revocation processes. Wash. Admin. Code §§ 110-145-1310 -1885.
    6         356. The Department of Children, Youth and Families conducts periodic
    7   licensing visits and youth interviews at youth group care facilities to ensure that the
    8   facility is providing a “healthy, age-appropriate home-like environment” that
    9   identifies and meets the “medical, psychological, physical and developmental
   10   needs” of children placed in their care. Wash. Admin. Code §§ 110-145-1745, 110-
   11   145-1350. Licensing visits verify that licensed group care facilities are aware of
   12   and provide for the cultural, social, and emotional needs of the children in their
   13   care. Licensors also confirm that licensees consider the religious, educational, and
   14   recreational needs of youth.
   15         357. Youth group care facilities that are licensed in Washington are
   16   required to accord the Department of Children, Youth and Families “the right of
   17   entrance and the privilege of access to and inspection of records for the purpose of
   18   determining whether or not there is compliance with the provisions of
   19   [Washington’s child welfare laws].” Wash. Rev. Code § 74.15.080. Washington’s
   20   licensing rules require that the Department of Children, Youth and Families must
   21   have access “to your facility, staff, and the children in your care at any time.”
   22   Wash. Admin. Code § 110-145-1350.
   23         358. Washington does not have a similar statutory or regulatory licensing
   24   scheme for facilities that house family units. Accordingly, there are no such
   25   facilities in Washington. The Rule and ICE’s Residential Standards do not address
   26   the needs of children in care with the same protections as those provided by
   27   Washington.
   28         359. By creating an alternate licensing scheme to allow family detention in
                                               85             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 87 of 126 Page ID #:87



    1   locked facilities in Washington—to be overseen by a federal contractor rather than
    2   the Department of Children, Youth and Families with standards far short of those
    3   required for dependent children under Washington law—the Rule undermines
    4   Washington’s ability to enforce its state laws and procedures for ensuring child
    5   welfare.
    6          360. In addition, because of the Rule, children who otherwise may have
    7   been placed in Washington-licensed care will be held in federal family detention
    8   facilities either within or outside of the state
    9   VIII. HARMS TO CHILDREN AND FAMILIES IN DETENTION RESULTING FROM
             THE RULE WILL BE BORNE BY THE STATES
   10
               361. Every year thousands of children and adults are released from
   11
        immigration detention and become residents of the States, who in turn provide
   12
        services and support to the new aspiring Americans. The harm children and their
   13
        parents will suffer as a result of the Rule will be borne in part by the States and
   14
        local communities that will welcome them as new residents.
   15
               362. In the 2017 fiscal year, almost 15,000 immigrant children arriving with
   16
        their families who spent time at one of ICE’s family detention facilities received
   17
        positive credible fear determinations and were released from federal custody. See
   18
        Apprehension, Processing, Care, and Custody of Alien Minors and Unaccompanied
   19
        Alien Children, 83 Fed. Reg. 45486, 45519 (proposed Sept. 7, 2018).
   20
             A.    California
   21
               363. Every year thousands of children are released from immigration
   22
        detention and reunified with family members or other adult sponsors in California.
   23
        These children become residents of the State, attend California schools and, in
   24
        some cases, grow into adults raising their own families.
   25
               364. More unaccompanied immigrant children have been placed in
   26
        California than in any other state in the country since Fiscal Year 2015, including
   27
        7,381 children in Fiscal Year 2016, 6,268 children in Fiscal Year 2017, 4,655
   28

                                                 86            COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 88 of 126 Page ID #:88



    1   children in Fiscal Year 2018, and 6,347 children as of June 2019 in Fiscal Year
    2   2019.
    3           365. California reasonably believes that immigrant families who are held in
    4   family detention facilities under the Rule and obtain protection from deportation
    5   will settle in California upon their release from federal custody.
    6           366. Aware of the trauma that that families fleeing persecution have faced,
    7   California has adopted policies and programs to support immigrant families and
    8   children. As such, immigrant children arriving in California, including those that
    9   ICE holds in family detention facilities, have access to a number of state-funded
   10   resources.
   11           367. All children in California, including immigrant children, are entitled to
   12   a free public education. Per pupil expenditures in 2017-18 exceeded $14,000 per
   13   child from all funding sources. Of this total, over 91% came from state and local
   14   resources. Schools throughout California also offer services that help their
   15   students, including immigrant children, cope with trauma. For example, the Los
   16   Angeles Unified School District’s School Mental Health department employs over
   17   400 psychiatric social workers, psychiatrists, and support staff. These individuals
   18   partner with educational professionals to address barriers that prevent students from
   19   learning to optimize their academic achievement, including the impact of trauma on
   20   a child’s educational achievement.
   21           368. The California Department of Public Health administers health and
   22   mental health programs that are accessible to immigrants. Its Office of Health
   23   Equity (OHE) is charged with aligning state resources and programs to achieve the
   24   highest level of health and mental health for all people with special attention to
   25   those in vulnerable communities, which by statute includes immigrants and
   26   refugees. OHE also administers the Mental Health Services Act-funded California
   27   Reducing Disparities Project, which seeks to improve mental health outcomes in
   28   unserved, underserved, and inappropriately served communities that include
                                               87             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 89 of 126 Page ID #:89



    1   immigrants and refugees.
    2         369. California’s Refugee Programs Bureau, which is part of the
    3   Immigration and Refugee Programs Branch of the California Department of Social
    4   Services, also provides assistance to newly arrived refugees to support long term
    5   social and economic integration. In fiscal year 2017, at least 12,058 refugees
    6   arrived in California, and received assistance from the State in the form of nutrition
    7   aid, cash assistance, employment services, immigration legal services, medical
    8   services, and educational support. The Bureau administers the Unaccompanied
    9   Refugee Minors (URM) Program, the Refugee School Impact Grant (RSIG), and
   10   the California Newcomer Education and Well-Being (CalNEW), three programs
   11   exclusively for children. Through RSIG and CalNEW, the RPB funds programs in
   12   schools to provide supplementary educational and social adjustment support
   13   services including academic, English-language acquisition, and mental and well-
   14   being supports. CalNEW is funded exclusively by the State.
   15         370. California will continue to welcome immigrant children to the State,
   16   and children who are subjected to prolonged and indefinite family detention under
   17   the Rule will continue to settle in California. The psychological and developmental
   18   harms suffered by children in prolonged and indefinite family detention under the
   19   Rule will impact California’s schools and communities. As their needs grow due to
   20   harm suffered under the Rule, California’s costs in serving this vulnerable
   21   population will also grow.
   22         371. California is home to many adult relatives and family friends who
   23   could provide loving and stable homes to children whose parents are being
   24   detained. The use of federal family detention facilities to house children that are
   25   apprehended with a parent will prevent those children being released to sponsors in
   26   California, even if their parents would prefer to have them released to a trusted
   27   adult. This denies parents in detention and potential caregivers in California from
   28   making choices regarding family integrity and harms California families and
                                               88             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 90 of 126 Page ID #:90



    1   communities.
    2        B.   Massachusetts
    3         372. Massachusetts is home to many robust immigrant communities, with
    4   particularly large populations of residents from Honduras, Guatemala, and El
    5   Salvador. For example, Massachusetts has the eighth largest Salvadoran population
    6   in the country. Each year Massachusetts welcomes these and other immigrants,
    7   who attend public schools, access health care, and plant roots and raise families.
    8         373. Massachusetts reasonably believes that immigrant families who are
    9   held in family detention facilities under the Rule and obtain protection from
   10   deportation will settle in Massachusetts upon their release from federal custody.
   11         374. In Massachusetts, all children are entitled to a free public education,
   12   regardless of immigration status. On average, annual per-pupil expenditures
   13   amount to more than $16,000. Of this total, over 95% comes from state and local
   14   funding sources, with 39% from the state alone. In Massachusetts’s midsized
   15   cities, where a higher proportion of immigrants live, state funding amounts to a
   16   higher percentage of total per-pupil spending. In addition to resourcing general
   17   education teachers, administrators, and materials, the state provides funding to help
   18   schools address the social-emotional needs of students, including students who
   19   have experienced trauma. For students whose needs make them eligible, the state
   20   provides additional funding for special education services.
   21         375. All children in Massachusetts, including those who are undocumented,
   22   are eligible for state-provided health insurance if they meet income eligibility
   23   requirements or if they do not have access to other health care coverage.
   24   Undocumented children, specifically, may be eligible through the Children’s
   25   Medical Security Plan or MassHealth Limited. These children will sometimes seek
   26   and receive mental health services through these state-funded insurance programs.
   27         376. Undocumented and other immigrant children who are not eligible for
   28   mental health services through state-funded health insurance programs may qualify
                                               89             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 91 of 126 Page ID #:91



    1   for mental health services through the state’s Department of Mental Health. Under
    2   its statutory mandate, the Department of Mental Health provides or arranges for the
    3   provision of services to residents who meet certain clinical criteria. Mass. Gen.
    4   Laws ch. 19, § 1. For Massachusetts youth to meet Department of Mental Health
    5   clinical criteria, they must have a “serious emotional disturbance . . . that has lasted
    6   or is expected to last at least one year [and] has resulted in functional impairment
    7   that substantially interferes with or limits the child’s [or] adolescent’s role or
    8   functioning in family, school or community activities . . . .”. 104 Code Mass. Regs.
    9   20.04(2)(b). Many children held in long-term detention under conditions of care
   10   that fall short of the Flores requirements may suffer from such disturbances.
   11         377. It is the policy of Massachusetts state government “to assure every
   12   child a fair and full opportunity to reach [their] full potential . . . .” Mass. Gen.
   13   Laws Ch. 15D, § 1. Under Massachusetts’s licensure regulations, residential
   14   programs for children in state custody must pursue standards and practices that
   15   fulfill certain goals, including “to provide each resident with the least intrusive
   16   intervention sufficient to insure her or his safety, the safety of others, and promote
   17   healthy growth and development.” 606 Code Mass. Regs. 3.01(e).
   18        C.    Connecticut
   19         378. Connecticut is home to more than 31,000 immigrant children under the
   20   age of 18. Between October 1, 2018 and May 31, 2019, 590 unaccompanied
   21   immigrant children were placed with sponsors in Connecticut—a higher number,
   22   relative to the state's population, than in many more populous states. These
   23   children become residents, attend Connecticut schools, and, in some cases, grow
   24   into adults raising their own families in Connecticut.
   25         379. Connecticut reasonably believes that immigrant families who are held
   26   in family detention centers under the Rule and obtain protection from deportation
   27   will settle in Connecticut upon their release from federal custody.
   28         380. Connecticut believes that all government services and supports
                                                90              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 92 of 126 Page ID #:92



    1   provided to children should be informed by an appreciation of childhood trauma
    2   and the impact that trauma can have on a child’s safety, health, and education. The
    3   need for a trauma-informed approach is particularly acute with immigrant families
    4   and children, many of whom have come to Connecticut fleeing persecution and
    5   seeking shelter from fear.
    6         381. All children in Connecticut, including immigrant children, are entitled
    7   to a free public education. Connecticut has more than 32,000 immigrant children in
    8   its public schools, who account for more than 5% of the total public school
    9   population. Per pupil expenditures for Connecticut public school students in 2017-
   10   18 was more than $19,000, of which more than 95% came from state and local
   11   resources. In keeping with the state's commitment to a trauma-focused approach,
   12   schools throughout Connecticut offer services and supports that help their students,
   13   including immigrant children, cope with trauma. For example, public school
   14   systems in New Britain and New Haven, both of which have relatively large
   15   populations of immigrant children, have dedicated public resources to supporting
   16   district-wide projects that aim to provide intensive resources and trauma-informed
   17   supports to youth who have experienced trauma.
   18         382. Connecticut’s Department of Social Services administers,
   19   Connecticut’s state-subsidized health insurance programs for low-income people.
   20   Through these programs, Connecticut has chosen to expand health care supports,
   21   including mental health supports, for low-income immigrant asylum-seeking
   22   children by waiving the five-year waiting period for Medicaid eligibility. This
   23   means that many asylum-seeking children who have undergone trauma can receive
   24   state-funded mental health services even before achieving legal status.
   25        D.     Delaware
   26         383. In Fiscal Year 2019 so far, 311 unaccompanied immigrant children
   27   have been placed with family members and other adult sponsors in the State of
   28   Delaware.
                                              91             COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 93 of 126 Page ID #:93



    1         384. Delaware reasonably believes that immigrant families who are held in
    2   family detention facilities under the Rule and obtain protection from deportation
    3   will settle in Delaware upon their release from federal custody.
    4         385. All children in Delaware, including immigrant children, are entitled to
    5   a free public education. Del. Const. art. X; Del. Code Ann. tit. 14, § 202. Per pupil
    6   expenditures in 2016-17 were $14,132 per child from all funding sources. Of this
    7   total, over 91% came from state and local funding sources. Schools throughout
    8   Delaware also provide educational programs for English Language Learners,
    9   defined as students with limited English proficiency who, by reason of foreign birth
   10   or ancestry, speak a language other than English and either comprehend, speak,
   11   read, or write little or no English, or who have been identified as English Language
   12   Learners by a valid English language proficiency assessment approved by the
   13   Department of Education for use statewide. 14 Del. Admin Code § 920.
   14         386. Immigrant families living in Delaware may benefit from all services
   15   offered by the state’s Department of Services for Children, Youth, and Their
   16   Families to Delaware children and families, regardless of their citizenship status.
   17   These services include: protective services, preventive and reunification services,
   18   home-based services, inpatient and outpatient mental health services, outpatient
   19   substance use treatment services, residential and institutional facilities, probation
   20   and aftercare, adoption and permanency planning, foster care, and independent
   21   living services. Pursuant to its Non-Discrimination Policy, the Department of
   22   Services for Children, Youth, and Their Families does not exclude persons from
   23   participating in, or receiving benefits from, their programs or activities due to the
   24   “person’s race, color, [or] national origin . . . .” In furtherance of this policy, the
   25   state’s Division of Family Services does not inquire about the citizenship of the
   26   children and families they serve. Likewise, the Division of Prevention &
   27   Behavioral Health Services provides an array of voluntary in- and outpatient
   28   treatment and prevention services for children and youth throughout the State of
                                                 92             COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 94 of 126 Page ID #:94



    1   Delaware, including immigrant children, for their mental health, substance use, and
    2   behavioral health needs. Since 2014, Delaware has appropriated $565.76 million to
    3   fund programs for children and families residing in Delaware, to assist with their
    4   mental health, behavioral health, family stabilization, and youth rehabilitation
    5   needs. Delaware has appropriated more than $81 million for Fiscal Year 2019,
    6   alone.
    7        E.     District of Columbia
    8          387. ORR places hundreds of unaccompanied children with sponsors in the

    9   District of Columbia every year. For Fiscal Year 2019 so far, ORR has placed

   10   more than 230 children with District of Columbia resident sponsors. See U.S.

   11   Dep’t of Health & Hum. Servs., Off. of Refugee Resettlement, Unaccompanied

   12   Alien Children Released to Sponsors By State (July 26, 2019),

   13   https://www.acf.hhs.gov/orr/resource/unaccompanied-alien-children-released-to-

   14   sponsors-by-state. These children become residents of the District, attend District

   15   schools and, in some cases, grow into adults raising their own families in the

   16   District.

   17          388. The District reasonably believes that immigrant families who are held

   18   in family detention centers under the Rule and obtain protection from deportation

   19   will settle in the District upon their release from federal custody.

   20          389. All children in the District, including immigrant children, are entitled

   21   to a free public education. In Fiscal Year 2019, the District allocated between

   22   $10,658 and $15,348 per student in DC Public Schools. See D.C. Off. of the Chief

   23   Fin. Officer, Public Schools FY 2019 Proposed Budget and Financial Plan, 14,

   24   https://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ga_dcps_

   25   chapter_2019j.pdf. In addition, the District allocated more than $5,000 for each

   26   English Language Learner in DC Public Schools, more than $2,000 per At-Risk

   27   student, between $10,338 and $37,196 per student in Special Education, and up to

   28   $5,233 per student receiving extended school year services. Id. Per-student

                                                93             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 95 of 126 Page ID #:95



    1   spending in DC Public Charter Schools was on par with these numbers. See D.C.
    2   Off. of the Chief Fin. Officer, Public Charter Schools FY 2019 Proposed Budget
    3   and Financial Plan, 5,
    4   https://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/gc_dcpcs
    5   _chapter_2019j.pdf. The overwhelming share of the money spent on public
    6   education in the District comes from local taxes, fees, and resources. Id. at 1-3;
    7   D.C. Off. of the Chief Fin. Officer, Public Schools FY 2019 Proposed Budget and
    8   Financial Plan, 2,
    9   https://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ga_dcps_
   10   chapter_2019j.pdf.
   11         390. The District of Columbia offers comprehensive health insurance
   12   coverage to eligible immigrants. The Immigrant Children’s Program and the DC
   13   Healthcare Alliance Program provide coverage equal to that offered by Medicaid,
   14   including doctor visits, immunizations, mental health services, dental, vision, and
   15   prescription drugs. See D.C. Dep’t of Health Care Fin., Immigrant Children’s
   16   Program, https://dhcf.dc.gov/service/immigrant-childrens-program (last visited
   17   Aug. 23, 2019); D.C. Dep’t of Health Care Fin., Health Care Alliance,
   18   https://dhcf.dc.gov/service/health-care-alliance (last visited Aug. 23, 2019).
   19         391. The District also provides funding for legal services providers who
   20   serve the immigrant community in the District through the Immigrant Justice Legal
   21   Service Grant Program. In Fiscal Year 2018, $500,000 of funding was made
   22   available to fund programs that provide targeted services and resources to the
   23   District’s immigrant population. The amount of funding for the grant program has
   24   increased every year since. In Fiscal Year 2019, the funding increased to $900,000,
   25   and for Fiscal Year 2020, the funding increased to $2.5 million. See Peter A. Tatian
   26   et al., State of Immigrants in the District of Columbia, Urb. Inst., 17 (Dec. 2018);
   27   Press Release, Office of the Mayor, Mayor Bowser Announced $2.5 Million
   28   Available for FY 2020 Immigrant Justice Legal Services Grant Program (July 12,
                                               94             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 96 of 126 Page ID #:96



    1   2019), https://mayor.dc.gov/release/mayor-bowser-announces-25-million-available-
    2   fy-2020-immigrant-justice-legal-services-grant. Grants are provided to support a
    3   variety of services and projects, including legal representation, filing applications
    4   for S, T, U, Special Immigrant Juvenile visas and Violence Against Women Act
    5   (VAWA) petitions, and filing asylum applications and providing legal
    6   representation.
    7         392. The District also provides grants totaling close to $2 million to various
    8   organizations that provide needed services to the myriad immigrant populations in
    9   the District. See Peter A. Tatian et al., State of Immigrants in the District of
   10   Columbia, Urb. Inst., 16 (Dec. 2018),
   11   https://www.urban.org/sites/default/files/publication/99031/state_of_immigrants_in
   12   _dc_brief.pdf. This funding includes grants to the Asylum Seekers Assistance
   13   Project, as well as organizations that provide health and social services, education,
   14   language access, housing services, and employment assistance. Id.
   15        F.   Illinois
   16         393. ORR releases hundreds of children into Illinois each year. In Fiscal
   17   Year 2019, ORR statistics indicate that ORR placed 659 unaccompanied immigrant
   18   children in Illinois, the state’s highest number of the past five years.
   19         394. Illinois reasonably believes that immigrant families who are held in
   20   family detention facilities under the Rule and obtain protection from deportation
   21   will settle in Illinois upon their release from federal custody.
   22         395. In Illinois, all children are entitled to a free public education regardless
   23   of immigration status. In the 2017-2018 school year, the operating expense per
   24   pupil in Illinois was $13,763.50. Public education funding in Illinois comes from a
   25   combination of local, state, and federal sources. Illinois offers other educational
   26   benefits to students regardless of immigration status; for example, a 2019 law
   27   allows undocumented immigrants to receive state-funded student financial aid to
   28   attend college. See Retention of Illinois Students and Equity Act, Pub. Act 101-021,
                                                95             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 97 of 126 Page ID #:97



    1   101st Gen. Assemb. (Ill. 2019).
    2         396. Illinois provides a wide range of other programs and services
    3   specifically for immigrants. These include the Immigrant Family Resource
    4   Program, which helps limited-English-proficient low-income individuals apply for
    5   public benefits and human services; Illinois Welcoming Centers, which serve as
    6   one-stop service centers to link immigrants to human services, either provided by
    7   grantees or external resources in the community; the Refugee Resettlement
    8   Program, which since 1975 has provided short-term financial assistance, health
    9   screening, and employment and social service programs such as mental health and
   10   senior support to refugees, asylees, victims of human trafficking, and Cuban and
   11   Haitian entrants to the U.S.; and the New Americans Initiative, an integrated
   12   campaign that assists immigrants in preparing to become U.S. citizens.
   13        G.   Maine
   14         397. Every year children are released from immigration detention and
   15   placed with sponsors in Maine, including 11 unaccompanied immigrant children
   16   released to sponsors in Maine in Fiscal Year 2017, and 21 unaccompanied
   17   immigrant children released to sponsors in Maine in Fiscal Year 2018. As of June
   18   30, 2019, 14 unaccompanied immigrant children were released to sponsors in
   19   Maine during Fiscal Year 2019.
   20         398. Maine reasonably believes that immigrant families who are held in
   21   family detention facilities under the Rule and obtain protection from deportation
   22   will settle in Maine upon their release from federal custody.
   23         399. When children are held in immigration detention, the trauma
   24   associated with their flight from home is exacerbated. The negative impacts of
   25   secure detention away from family increase in proportion to the length of time
   26   children spend in detention. The quality of care children receive while in detention
   27   directly affects their physical and mental health both long and short term.
   28   Immigrant children living in Maine, including those released from immigration
                                              96             COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 98 of 126 Page ID #:98



    1   detention, have access to a number of state-funded services to help address the
    2   effect of trauma.
    3         400. All children in Maine, including immigrant children, are entitled to a
    4   free public education. Per pupil expenditures in 2017-18 exceeded $15,552 from
    5   all funding sources. Of this total, over 88.48% came from state and local
    6   resources. Schools in Maine also offer services that help their students, including
    7   immigrant children, cope with trauma. Local school districts in Maine employ or
    8   contract with professionals, including school nurses and school psychologists and
    9   support staff. These individuals partner with educators to address barriers that
   10   prevent students from learning to optimize their academic achievement, including
   11   addressing the impact of trauma on a child’s educational achievement.
   12         401. Students with post-traumatic stress disorder and other symptoms
   13   arising from traumatic experiences require specialized instruction, remedial
   14   academic support, and a host of other interventions in order to be successful at
   15   school. Maine’s school funding formula ascribes an additional state subsidy for
   16   such students in order to partially compensate local schools for the additional
   17   staffing and services that are necessary.
   18         402. Along with the extra state subsidy described above, there is an
   19   additional set of costs related to special education students. The average additional
   20   state subsidy for special education students is approximately $3000 per year, based
   21   upon the numbers available from the 2017-18 school year funding.
   22         403. The Maine Department of Health and Human Services oversees
   23   behavioral health programs for counseling and therapy that are accessible to
   24   immigrants, including immigrant children. Immigrants under the age of 18 years
   25   and pregnant women who have been paroled into the United States can qualify
   26   immediately for medically necessary services, including outpatient and residential
   27   behavioral health services and trauma counseling under Maine’s Medicaid program,
   28   known as “MaineCare.” Immigrants between the ages of 18 years and 21 years can
                                               97            COMPLAINT FOR DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 99 of 126 Page ID #:99



    1   qualify for MaineCare after having been paroled into the United States for at least
    2   12 months. In addition, immigrants between the ages of 18 and 21 and pregnant
    3   women who are in “PRUCOL” status can qualify immediately for MaineCare.
    4   Currently, Maine’s share of reimbursement for MaineCare services is
    5   approximately 33.33%.
    6        H.   Maryland
    7         404. Every year thousands of children are released from immigration
    8   detention and reunified with family members or other adult sponsors in Maryland.
    9   Thus far in Fiscal Year 2019, 3,502 children have been released to sponsors in
   10   Maryland.
   11         405. Maryland reasonably believes that immigrant families who are held in
   12   family detention facilities under the Rule and obtain protection from deportation
   13   will settle in the Maryland upon their release from federal custody.
   14         406. School systems in Maryland have a legal obligation to provide a free,
   15   public education to all children, including immigrants. Md. Code Ann., Educ. §7-
   16   101. Maryland spent an average of $14,484 per pupil in the 2017-2018 school year,
   17   approximately 94% of which is funded by state and local resources. Maryland
   18   public schools spend significant funds on mental health services for students,
   19   including licensed school counselors, Adverse Childhood Experiences trauma
   20   training, and suicide prevention training.
   21        I.   Michigan
   22         407. Michigan reasonably believes that immigrant families who are held in
   23   family detention facilities under the Rule and obtain protection from deportation
   24   will settle in Michigan upon their release from federal custody.
   25         408. The Michigan Constitution states that “[t]he Legislature shall maintain
   26   and support a system of free public elementary and secondary schools as defined by
   27   law. Every school district shall provide for the education of its pupils without
   28   discrimination as to religion, creed, race, color or national origin.” Mich. Const.
                                               98             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 100 of 126 Page ID #:100



     1   art. VIII, § 2.
     2          409. The Michigan Department of Health and Human Services administers
     3   cash and medical benefits to refugees, including immigrants that have been released
     4   from detention upon gaining asylum protection. Michigan also provides refugee
     5   assistance through private agencies that deliver employment, integration, education,
     6   language, and health-related services, as well as services to elderly refugees.
     7          410. Refugees and other eligible immigrants receive medical screening,
     8   medical follow-up services, and referrals for mental health follow-up through state-
     9   funded providers. Mental Health services for immigrants are also provided through
    10   state funds private providers.
    11        J.    Minnesota
    12          411. During Fiscal Year 2018, ORR placed 292 children with Minnesota
    13   resident sponsors. As of June 30, 2019, ORR’s available data show that Minnesota
    14   has already received 465 unaccompanied children during Fiscal Year 2019.
    15          412. Minnesota reasonably believes that immigrant families who are held in
    16   family detention facilities under the Rule and obtain protection from deportation
    17   will settle in Minnesota upon their release from federal custody.
    18          413. In Minnesota, all children are eligible to receive a free public
    19   education. On average, per pupil expenditures for state Fiscal Year 2018 was
    20   $12,596 per pupil. The state Fiscal Year 2019 estimate is $12,953 per pupil. Of
    21   this total, approximately 96% comes from state and local resources. If, as may be
    22   expected, an immigrant child requires services through the English Learners
    23   program, the state funds an additional $704 to $954 per child. Children in
    24   Minnesota, including immigrant children, may also require special education,
    25   mental health services, and other programs delivered within the school district.
    26   Immigrant children may also receive child care assistance in certain settings.
    27          414. In addition, immigrants residing in Minnesota are eligible to receive
    28   health care through Minnesota’s Emergency Medical Assistance program.
                                                99             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 101 of 126 Page ID #:101



     1   Minnesota Emergency Medical Assistance program covers the care and treatment
     2   of emergency medical conditions provided in an emergency department (ED), or in
     3   an inpatient hospital, when the admission is the result of an ED admission.
     4   Emergency medical conditions include labor and delivery.
     5        K.   Nevada
     6         415. Nevada reasonably believes that immigrant families who are held in
     7   family detention facilities under the Rule and obtain protection from deportation
     8   will settle in Nevada upon their release from federal custody.
     9         416. In Nevada, education is a constitutional right. Nev. Const. art. 11.
    10   The Nevada Constitution prescribes a uniform system of common schools. Id. § 2.
    11   All children in Nevada, including immigrant children, are entitled to a free public
    12   education. Currently, Nevada’s per pupil expenditures in 2018-19 will exceed
    13   $10,000 per child from state and local fund sources.
    14         417. Nevada funded a minimum of $9,224,730 during the 2018-2019 school
    15   year for mental health and other support services for students enrolled in schools in
    16   the state. Among other support services, Nevada schools provide programs for
    17   approximately 73,520 students (approximately 15% of the total student population)
    18   who are English language learners. Nevada will have to provide additional state-
    19   funded services to address the trauma suffered by immigrant children who are
    20   subjected to prolonged detention under the Rule prior to entering the Nevada
    21   educational system.
    22        L.   New Jersey
    23         418. Every year, thousands of children are released from immigration
    24   detention and ORR shelters and reunified with family members or other sponsors in
    25   New Jersey. Thus far in Fiscal Year 2019, 3,163 unaccompanied children have
    26   been released to the care of sponsors in New Jersey, which places New Jersey
    27   among the top unaccompanied children-hosting states. New Jersey has substantial
    28   policies and programs to support immigrant families and children, including
                                              100               COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 102 of 126 Page ID #:102



     1   providing access to state resources for education, mental and behavioral health care,
     2   legal support, and social services.
     3         419. New Jersey reasonably believes that immigrant families who are held
     4   in family detention facilities under the Rule and obtain protection from deportation
     5   will settle in New Jersey upon their release from federal custody.
     6         420. Children residing in New Jersey are eligible for services through the
     7   Division of Child Protection and Permanency and the Division of the Children’s
     8   System of Care, regardless of citizenship or national origin. These programs
     9   include mental and behavioral health programs in the community and in emergency
    10   and permanent group home settings.
    11         421. All children in New Jersey are entitled to a free public education,
    12   regardless of citizenship or national origin. N.J. Stat. Ann. § 18A:7B-12; N.J.
    13   Admin. Code § 6A:22-3.3. In Fiscal Year 2017-2018, New Jersey school districts
    14   spent an average of almost $22,000 per pupil on K-12 education costs, funded
    15   through a combination of state and local taxes and federal aid. Additionally, the
    16   New Jersey Dream Act allows undocumented students to qualify for in-state tuition
    17   rates at all of New Jersey’s public institutions of higher education, and to apply for
    18   state financial assistance.
    19         422.    Over 2 million residents of New Jersey are immigrants, refugees, or
    20   other new Americans, who are integral to the State’s economy and social and
    21   cultural fabric. To ensure that every resident in New Jersey is valued, supported,
    22   and welcomed, New Jersey is creating an Office of New Americans to empower
    23   immigrants throughout the State, including children, and to promote their well-
    24   being and access to services, resources, and employment. N.J. Exec. Order No. 74
    25   (July 4, 2019). New Jersey prohibits discrimination on the basis of nationality in
    26   employment and all public accommodations. N.J. Stat. Ann. §§10:5-9.1, 10:5-12.
    27         423. The New Jersey Department of Human Services will also be resuming
    28   its role as the Statewide Refugee Coordinator and the Statewide Refugee Health
                                               101             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 103 of 126 Page ID #:103



     1   Coordinator in October 2019. In this capacity, the State will be responsible for the
     2   submission of a Refugee State Plan to ORR and will assume the responsibility for
     3   all mental and medical health needs for refugee populations in New Jersey,
     4   including unaccompanied children. Qualified immigrants are eligible to receive
     5   New Jersey Temporary Assistance for Needy Families benefits, New Jersey
     6   Medicaid, and CHIP benefits.
     7        M. New Mexico
     8         424. Every year since at least 2014, ORR has placed unaccompanied
     9   immigrant children with sponsors in New Mexico.
    10         425. New Mexico reasonably believes that immigrant families who are held
    11   in family detention facilities under the Rule and obtain protection from deportation
    12   will settle in New Mexico upon their release from custody.
    13         426. The New Mexico Department of Health has established the Refugee
    14   Health Program for newly-arrived refugees with integrated medical and mental
    15   health screenings. This program serves as an entry point into the U.S. health
    16   system, striving to prevent the transmission of communicable diseases to the public
    17   and ensuring follow-up for conditions that could affect an immigrant’s well-being
    18   or impede the newcomer’s ability to effectively resettle in New Mexico.
    19         427. New Mexico’s Refugee Health Program collaborates with a variety of
    20   health and other service providers and community-based organizations to facilitate
    21   access to culturally sensitive and trauma-informed healthcare. Language
    22   interpretation services are available to refugees during all healthcare visits.
    23         428. New Mexico provides emergency health care, including labor and
    24   delivery care, for immigrants in New Mexico who do not qualify for Medicaid
    25   because of their immigration status, under its Emergency Medical Services for
    26   Aliens program. See N.M. Code R. §§ 8.285.1 et seq., 8.325.10.1 et seq.
    27         429. Although most immigrants who present at the southern border of the
    28   United States ultimately settle in the 20 largest metropolitan areas of the United
                                                102             COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 104 of 126 Page ID #:104



     1   States rather than in New Mexico, the State has dedicated generous resources to
     2   help immigrant children and their families released from ICE custody adjust to life
     3   in the United States.
     4         430. The State has invested humanitarian aid targeted toward asylum
     5   seekers via its various agencies. The New Mexico Department of Homeland
     6   Security and Emergency Management has dedicated staff time and resources to
     7   respond to human trafficking reports from asylum seekers; the Department of
     8   Workforce Solutions has developed plans to support asylum-seekers; the
     9   Department of Public Safety has undertaken enhanced law enforcement activities;
    10   the Department of Health has deployed of the New Mexico Medical Reserve Corps
    11   to assist with public health issues related to asylum seekers; and the General
    12   Services Division and Department of Transportation have used vans and drivers to
    13   support asylum-seekers. Complaint at ¶ 30, New Mexico v. McAleenan, No. 1:19-
    14   CV-00534-JB-LF (D.N.M. filed June 10, 2019). Further, New Mexico has given at
    15   least $750,000 in emergency grants to local governments in Deming, Luna County,
    16   and Las Cruces near the Mexican border, where most migrant children and families
    17   have been held or released. Id. at ¶ 31.
    18         431. In New Mexico, where 48.2% of the population identifies as Hispanic
    19   or Latino, cities, counties, and other local governments have contributed tax dollars
    20   in support of migrants released after being held in detention under the new federal
    21   policies. Bernalillo County allocated $100,000 to fund psychological support
    22   services and crisis debriefing for migrant children and parents from a behavioral
    23   health tax. The County’s largest city, Albuquerque, also passed a $250,000 special
    24   appropriation to contribute to the humanitarian effort. The city of Deming in Luna
    25   County declared a state of emergency to fund shelter care efforts for the influx of
    26   migrant families released there by U.S. Customs and Border Patrol. The City of
    27   Las Cruces near the State’s border with Mexico approved a half-million dollar
    28   transfer from the City’s health services fund to cover expenses of helping people
                                              103             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 105 of 126 Page ID #:105



     1   dropped off by Border Patrol.
     2         432. New Mexico provides education and educational services to all
     3   students, including undocumented students, recognizing the fundamental right to
     4   education regardless of immigration status.
     5        N.     New York
     6         433. Immigrants are at the heart of New York’s rich social diversity and
     7   drive its economy. Approximately 4.5 million immigrants live in New York State.
     8   2.8 million immigrant workers comprise roughly 27.8% of the State’s labor force.
     9   In 2014, New York State immigrant-led households paid $26.5 billion in federal
    10   taxes and $15.9 billion in state and local taxes with $103.3 billion in after-tax
    11   income spending power. Recognizing their significance, the State has undertaken
    12   initiatives to protect its immigrant population and foster their contributions to New
    13   York’s growth. The State’s Office for New Americans assists newcomers through
    14   telephone hotline services directed at reporting immigration assistance services
    15   fraud and other schemes targeting immigrants. The Office of New Americans also
    16   conducts entrepreneurship trainings and facilitates access to other New York State
    17   agency services, such as job-training provided by the New York State Department
    18   of Labor.
    19         434. In Fiscal Years 2017 and 2018, ORR placed 3,938 and 2,837 children
    20   with New York resident sponsors, respectively. Between October 2018 and May
    21   2019, ORR placed another 3,824 children with New York resident sponsors.
    22         435. New York reasonably believes that immigrant families who are held in
    23   family detention facilities under the Rule and obtain protection from deportation
    24   will settle in New York upon their release from federal custody.
    25         436. Children in New York State are entitled to a variety of state-funded
    26   services, including educational services, early intervention services, and access to
    27   healthcare, among others. New York State makes these services available to such
    28   children in support of the State’s interest in ensuring the health, safety, and well-
                                               104              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 106 of 126 Page ID #:106



     1   being of all residents. Further, after a child enters the community, their home
     2   environment could be disrupted for a number of reasons. If the child subsequently
     3   becomes at risk of entering foster care—for example, because of allegations of
     4   abuse or neglect by their parent or the sponsor now legally responsible for the
     5   child—the child welfare system will provide preventive services to attempt to keep
     6   the child safely in the home; such services are funded, in part, by New York State.
     7   If those services are unsuccessful and the child must be removed from the home,
     8   New York State will also partly fund the child’s placement and needed services
     9   while in the foster system.
    10           437. Whether living with their parents, sponsors, or subsequent foster care
    11   providers in the state, accompanied and unaccompanied immigrant children
    12   residing in New York have a right to attend public schools in the state. Moreover,
    13   the Individuals with Disabilities Education Act requires New York to provide
    14   special education services to students with learning or emotional disabilities. New
    15   York State law also entitles qualified students to English Language Learner
    16   services. N.Y. Comp. Codes R. & Regs. tit. 8, § 154. There are 692 public school
    17   districts in New York that serve approximately 2.6 million students. While costs
    18   will vary depending on the school district’s location and the child’s needs, the
    19   statewide average to educate a student in New York is approximately $23,000 per
    20   year.
    21           438. New York State also provides a robust early intervention program,
    22   which accompanied and unaccompanied children utilize when placed in New York
    23   State communities. Each year, New York’s early intervention program serves over
    24   60,000 children ages zero to three who have moderate to severe developmental
    25   delays. The early intervention program includes 1,312 providers that contract with
    26   New York State to bill for EIP services. Total annual expenditures for New York’s
    27   early intervention program total more than $650 million across all payers—45% is
    28   covered by Medicaid, 2% by commercial insurance, 26% by state funds, and 27%
                                               105            COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 107 of 126 Page ID #:107



     1   by county funds. While early intervention program costs and services vary based
     2   on the child’s needs and the intensity of services offered, for the 2018 program year
     3   the average cost of services delivered ranged from $5,820 to $24,744 per child.
     4         439. New York State will also incur significant medical expenses for each
     5   child released from prolonged immigration custody, as all children under age 19,
     6   regardless of immigration status, are eligible for the Child Health Insurance
     7   Program in New York. While the Child Health Insurance Program is jointly funded
     8   by federal and state governments, the federal government does not provide any
     9   funding for children it deems “unqualified immigrants.” As such, health care
    10   coverage provided to many accompanied and unaccompanied children is covered
    11   entirely with state funds.
    12         440. As accompanied and unaccompanied children arrive in New York, the
    13   State will need to provide these children with mental health services to address the
    14   trauma of family detention or their prolonged time in ORR custody, incurring
    15   significant expenses. The New York State Office of Mental Health receives
    16   approximately $4.4 billion annually in funding to provide mental health programs
    17   and services annually to more than 772,000 individuals in the State. The Office of
    18   Mental Health operates psychiatric centers across the State of New York, and
    19   regulates, certifies, and oversees more than 4,500 programs, which are operated by
    20   local governments and nonprofit agencies. These programs include various
    21   inpatient and outpatient programs and emergency, community support, residential,
    22   and family care programs that are intended to prevent or reduce the disabling
    23   effects of mental illness. Citizenship status, or lack thereof, does not affect the
    24   Office of Mental Health’s obligation to provide mental health services to those
    25   residing in the State. See N.Y. Comp. Codes R. & Regs. tit. 14 § 27.4.
    26         441. The New York State Office of Temporary and Disability Assistance
    27   provides services to refugees and their families to help them achieve economic and
    28   social self-sufficiency through its Refugee Resettlement Program. The Refugee
                                               106              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 108 of 126 Page ID #:108



     1   Resettlement Program includes a component that provides services to
     2   Unaccompanied Refugee Minors. If children affected by the Rule acquire an
     3   immigration status qualifying them for refugee treatment and are reclassified as
     4   Unaccompanied Refugee Minors by ORR, then these children could receive
     5   services through this component of the Refugee Resettlement Program, such as
     6   foster placement, healthcare, and educational services geared toward facilitating
     7   independent living and economic self-sufficiency. For State Fiscal Year 2019-
     8   2020, $26,000,000 has been appropriated in the New York State budget for the
     9   Refugee Resettlement Program.
    10        O.   Oregon
    11         442. Every year children are released from immigration detention and
    12   placed with sponsors in Oregon, including 170 unaccompanied immigrant children
    13   in Fiscal Year 2017 and 201 unaccompanied immigrant children in Fiscal Year
    14   2018. As of June 2019, 265 unaccompanied immigrant children have been placed
    15   with sponsors in Oregon during Fiscal Year 2019.
    16         443. Oregon reasonably believes that immigrant families who are held in
    17   family detention facilities under the Rule and obtain protection from deportation
    18   will settle in Oregon upon their release from federal custody.
    19         444. The Oregon Department of Education provides funding to educate K-
    20   12 children regardless of immigration status. In 2016-17, the cost of that education
    21   was $11,715 per student. Of this total, 92% came from state and local resources.
    22   Since 2013, Oregon has also provided in-state college tuition benefits regardless of
    23   immigration status in many cases. Children who have been held in long term
    24   detention facilities and are traumatized will require additional state educational
    25   resources. Beginning in 2016 and 2017, the Oregon legislature has funded a pilot
    26   program form trauma-informed care in Oregon schools, administered as a
    27   partnership between the Oregon Department of Education, the Oregon Health
    28   Authority, and Oregon’s Chief Education Officer.
                                               107             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 109 of 126 Page ID #:109



     1         445. The Oregon Health Authority, though its Cover All Kids program,
     2   provides medical, dental, and mental health benefits to children in certain low
     3   income families regardless of immigration status. In 2018, the average per month
     4   cost was $184 per child. Children who are wards of the court become eligible for
     5   the Oregon Health Plan regardless of immigration status. The average per month
     6   cost of this coverage was $664 per child. Children who have been held in long term
     7   detention facilities and are traumatized will require additional state health care
     8   resources.
     9         446. The Oregon Department of Human Services coordinates with Refugee
    10   Resettlement Agencies to provide assistance for refugee families in applying for
    11   social services, medical benefits, vocational training, employments supports, and
    12   language training. Families with children who have been held in long term
    13   detention facilities and are traumatized may require state assistance resources.
    14        P.      Pennsylvania
    15         447. During Fiscal Year 2018, ORR placed 559 children with Pennsylvania
    16   resident sponsors. ORR has already surpassed that number in Fiscal Year 2019,
    17   having placed 924 children with Pennsylvania resident sponsors as of June 2019.
    18         448. Pennsylvania reasonably believes that immigrant families who are held
    19   in family detention facilities under the Rule and obtain protection from deportation
    20   will settle in Pennsylvania upon their release from federal custody.
    21         449. Under the Pennsylvania Constitution, the Pennsylvania General
    22   Assembly “shall provide for the maintenance and support of a thorough and
    23   efficient system of public education to serve the needs of the Commonwealth.”
    24   Pa. Const. art. III, § 14. All children in Pennsylvania, including immigrant
    25   children, are entitled to a free public education. 22 Pa. Code § 11.11(a). “A child’s
    26   right to be admitted to school may not be conditioned on the child's immigration
    27   status.” Id. § 11.11(d).
    28         450. The Pennsylvania Department of Human Services administers cash
                                               108             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 110 of 126 Page ID #:110



     1   and medical assistance programs for refugees and asylees residing in Pennsylvania,
     2   including immigrants who have been released from detention upon gaining asylum
     3   protection. The Pennsylvania Department of Education provides a Refugee
     4   Education Program that supports refugee students and their parents. Pennsylvania
     5   also provides refugee assistance through private organizations that deliver
     6   employment, training, language, integration, education, and health-related services,
     7   as well as services to unaccompanied children and elderly refugees.
     8         451. Pennsylvania reasonably believes that the psychological and
     9   developmental harms suffered by children in prolonged and indefinite family
    10   detention under the Rule will negatively impact Pennsylvania schools and
    11   communities.
    12        Q.   Rhode Island
    13         452. Every year hundreds of immigrant children are released from
    14   immigration detention and placed with family members or other adult sponsors in
    15   Rhode Island. From October 2018 to June 2019, for example, 375 unaccompanied
    16   children were released to adult sponsors in Rhode Island. These children become
    17   residents of the State, attend Rhode Island schools and grow into adults, sometimes
    18   raising their own families.
    19         453. Rhode Island reasonably believes that immigrant families who are held
    20   in family detention facilities under the Rule and obtain protection from deportation
    21   will settle in Rhode Island upon their release from federal custody.
    22         454. The Rhode Island Constitution provides that “The diffusion of
    23   knowledge, as well as of virtue among the people, being essential to the
    24   preservation of their rights and liberties, it shall be the duty of the general assembly
    25   to promote public schools and public libraries, and to adopt all means which it may
    26   deem necessary and proper to secure to the people the advantages and opportunities
    27   of education and public library services.” See R.I. Const. art. XII, § 1. To
    28   implement this goal, the Rhode Island Constitution also provides for the
                                               109              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 111 of 126 Page ID #:111



     1   establishment of a perpetual school fund, and that said funds are to be securely
     2   invested and remain a perpetual fund for that purpose, and the diversion of said
     3   funds for any other purpose whatsoever is prohibited. Id. §§ 3, 4.
     4         455. All children, including immigrant children, are entitled to the resources
     5   of a public education provided by the State of Rhode Island. For Fiscal Year 2017-
     6   2018, the year for which the most recent data is available, the State of Rhode Island
     7   expended a net amount of $17,355 per student, a percentage of which comes from
     8   state and local funding sources.
     9         456. All public schools in Rhode Island expend public monies for English
    10   Learners, who are usually immigrant children that require assistance with language
    11   acquisition. School districts with public schools that utilize programs for English
    12   Learners are entitled to reimbursement by the state for expenditures for direct
    13   services and instructional programs. 16 R.I. Gen. Laws § 54-4(a).
    14         457. The State of Rhode Island also administers The Office of Student,
    15   Community, and Academic Support, which helps to ensure that children with
    16   diverse learning needs and children receiving special education services are
    17   provided equal access to a public education. The Office of Student, Community,
    18   and Academic Support also helps ensure that schools develop effective strategies
    19   for meeting the needs of these unique learners, including providing mental health
    20   services for children who have suffered trauma, if such trauma is reported.
    21         458. Last year, approximately 117 minor immigrant children, previously
    22   held in detention at the border of the United States and Mexico, were physically
    23   present in the State of Rhode Island.
    24         459. A majority of these children enrolled in Providence public schools,
    25   while several others enrolled in public schools in the cities of Central Falls,
    26   Pawtucket, Woonsocket, Bristol, and Cranston.
    27         460. Immigrant families living in Rhode Island may also receive food from
    28   the Rhode Island Community Food Bank, which receives approximately up to
                                                 110            COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 112 of 126 Page ID #:112



     1   4 percent of its funding from the State of Rhode Island.
     2         461. Immigrant children living in Rhode Island also have access to mental
     3   health services from the Providence Children and Youth Cabinet, an organization
     4   devoted to helping children who experience trauma to receive mental health-related
     5   services. A portion of the Providence Children and Youth Cabinet’s funding is
     6   public and comes directly from the State of Rhode Island.
     7         462. In addition to the programs outlined above, the State of Rhode Island
     8   also provides a Refugee Assistance Program, under which the State Refugee
     9   Coordinator within DHS administers federal grants that come to Rhode Island from
    10   the Federal Office of Refugee Resettlement and ensures coordination of public and
    11   private resources in refugee resettlement. Refugees served by the Department are
    12   eligible for cash assistance, medical assistance, and employment planning services.
    13   This year alone, Rhode Island has already resettled approximately 90 refugees, at
    14   least 50 percent of whom were children.
    15         463. In addition, there are at least 85 unaccompanied immigrant children
    16   that were transferred from temporary detention at the border into the custody of the
    17   Office of Refugee Resettlement, and who were subsequently released to sponsor
    18   families in the State of Rhode Island, and received post-relief services.
    19         464. The State of Rhode Island experiences a direct, fiscal impact when
    20   immigrant families mental and physical health is harmed by prolonged detention in
    21   substandard conditions. Rhode Island willingly provides the services described
    22   above to immigrant families, but the needs of those families will grow in proportion
    23   to the hardship they suffer due to the Rule, with fiscal consequences for Rhode
    24   Island.
    25        R.   Vermont
    26         465. Vermont reasonably believes that immigrant families who are held in
    27   family detention facilities under the Rule and obtain protection from deportation
    28   will settle in Vermont upon their release from federal custody.
                                               111             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 113 of 126 Page ID #:113



     1         466. The State of Vermont is responsible for protecting the welfare of all
     2   children living in the State. This responsibility includes providing a variety of
     3   services, including, when necessary, substitute care, to ensure the right of any child
     4   living in Vermont to sound health and to normal physical, mental, spiritual, and
     5   moral development. See Vt. Stat. Ann. tit. 33, § 101. In appropriate circumstances,
     6   this responsibility includes commencing juvenile judicial proceedings and incurring
     7   significant costs to ensure that children are receiving safe and adequate care. See
     8   generally Vt. Stat. Ann. tit. 33, §§ 5102, 5103, 5116. If federal policy changes
     9   result in more children residing in the State of Vermont, the State is committed to
    10   ensuring those children are receiving safe and adequate care.
    11         467. In Vermont, all children, regardless of immigration status, are entitled
    12   to a free public education. On average, Vermont spends over $18,000 per pupil
    13   each year. See Vt. Agency of Educ., Per Pupil Spending: FY 2017 Report (Feb. 21,
    14   2017), http://education.vermont.gov/documents/data-per-pupil-spending-fy2017.
    15   State and local revenues account for approximately 94% of total pupil expenditures
    16   (90.3% state, 3.6% local); federal sources account for only 6%. See U.S. Census
    17   Bureau, 2017 Annual Survey of School System Finances, tbl. 5 (2017),
    18   https://www2.census.gov/programs-surveys/school-finances/tables/2017/secondary-
    19   education-finance/elsec17_sumtables.xls.
    20         468. Vermont also provides a comprehensive, integrated system of mental
    21   health services from three departments (Education, Mental Health, and Children
    22   and Families). These departments develop a coordinated services plan to assist
    23   children coping with emotional disturbance. See Vt. Stat. Ann. tit. 33, §§ 4301-05.
    24         469. Many immigrant children are also eligible to receive free or low-cost
    25   health care through Vermont’s children’s health insurance program, known as Dr.
    26   Dynasaur. See generally Vt. Agency of Hum. Servs., Health Benefits Eligibility &
    27   Enrollment Rules, §§ 2.03(b), 7.02(b), 7.03(a)(3), 17.02, 17.03,
    28   https://humanservices.vermont.gov/on-line-rules/hbee/1hbee-combined-doc-with-
                                               112             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 114 of 126 Page ID #:114



     1   master-toc-6.28.19.pdf. The program includes mental health services, which may
     2   face increased demand in cases of prolonged detention. These services include
     3   screening, prevention services, social supports, treatment, counseling, and crisis
     4   response. See Vt. Dep’t. of Health Access, Health Care Programs Handbook 26
     5   (2016),
     6   https://www.greenmountaincare.org/sites/gmc/files/ctools/2016%20VT_HlthcarePr
     7   ogramsHandbook_FINAL.pdf.
     8        S.   Virginia
     9         470. Immigrants arriving in Virginia, including those ICE holds in family
    10   detention facilities, become residents of Virginia, attend Virginia schools, and have
    11   access to a number of state-funded resources. Welcoming immigrant children and
    12   families to Virginia after they have been held in long-term detention facilities will
    13   result in the additional expenditure of limited state resources in the areas of public
    14   education, mental health, and other social and health services, due to the increased
    15   trauma that will be suffered under the Rule.
    16         471. Thousands of unaccompanied immigrant children have been placed
    17   with family members and other adult sponsors in Virginia since Fiscal Year 2014,
    18   including 3,127 children thus far in Fiscal Year 2019.
    19         472. Virginia reasonably believes that immigrant families who are held in
    20   family detention facilities under the Rule and obtain protection from deportation
    21   will settle in Virginia upon their release from federal custody.
    22         473. All children in Virginia, including immigrant children, are entitled to a
    23   free public education. The Virginia Department of Education provides the state
    24   share of the cost for educating students enrolled in public schools, and the enrolling
    25   local school division is responsible for paying the local share of the cost for
    26   educating students enrolled in public schools at a total per pupil statewide average
    27   expenditure in excess of $10,000. Virginia state and local support services
    28   available to immigrant children include trauma-informed care strategies in school
                                               113              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 115 of 126 Page ID #:115



     1   and school mental health/psychological services.
     2         474. The Virginia Department of Health and the Virginia Department of
     3   Behavioral Health and Developmental Services administer health and mental health
     4   programs that are accessible to immigrants. The Virginia Department of Health’s
     5   Newcomer Health Program is charged with identifying and eliminating health
     6   related barriers to the successful resettlement of Virginia’s refugee population.
     7   This program coordinates and facilitates initial health assessments for all newly
     8   arriving immigrants with a refugee or asylum status. The Virginia Department of
     9   Health’s Office of Multicultural and Community Engagement develops programs
    10   and partnerships to empower racial and ethnic minority communities, including
    11   immigrants, to promote awareness of health inequities. The Virginia Department of
    12   Behavioral Health and Developmental Services administers Virginia’s Refugee
    13   Healing Partnership, a program focused on refugee mental health. The Virginia
    14   Department of Behavioral Health and Developmental Services mental health
    15   program provides services for immigrant populations, including refugees and
    16   unaccompanied children.
    17         475. The Office of Newcomer Services in the Virginia Department of
    18   Social Services administers Virginia’s Refugee Resettlement Program, which
    19   provides assistance to newly arrived refugees to support long term social and
    20   economic integration. In Fiscal Year 2017, at least 4,268 refugees arrived in
    21   Virginia and were eligible to receive assistance from the Commonwealth in the
    22   form of nutrition assistance, cash assistance, energy assistance, medical services,
    23   medical screening, employment services, child care assistance, and refugee health
    24   education and outreach program and services for older refugees. The Office of
    25   Newcomer Services also administers the Unaccompanied Refugee Minors Program
    26   and the Virginia Refugee Student Achievement Program, two programs exclusively
    27   for immigrant children.
    28

                                               114             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 116 of 126 Page ID #:116



     1        T.   Washington
     2         476. Every year hundreds of children are released from ORR custody and
     3   reunified with family members or other adult sponsors in Washington. Many of
     4   these children become residents, attend Washington schools and, in some cases,
     5   grow into adults raising their own families in Washington communities. For Fiscal
     6   Year 2019, the last year for which complete data are available, ORR released more
     7   than 500 children with Washington resident sponsors, and dozens of other children
     8   were placed in the various state-licensed care facilities in Washington.
     9         477. Washington reasonably believes that immigrant families who are held
    10   in family detention facilities under the Rule and obtain protection from deportation
    11   will also settle in Washington upon their release from federal custody.
    12         478. Washington funds a State Refugee Coordinator to ensure that state
    13   agencies collaborate with local partners including clinicians, community based
    14   organizations, health coalitions, and voluntary agencies to address refugee health
    15   issues. In addition, the Washington State Refugee Health Promotion Project is a
    16   collaboration between state agencies, health providers, and resettlement agencies
    17   such as Seattle Children’s Hospital and Lutheran Community Services Northwest to
    18   improve health outcomes and enable successful resettlement for refugee
    19   populations. The City of Seattle’s New Americans Program is one of sixteen
    20   different community-based programs in Washington providing employment
    21   services, vocational English language programs, food assistance, and application
    22   and preparation assistance for the naturalization exam. The needs these programs
    23   address will only be increased by the additional trauma that migrants will endure
    24   while languishing in unlicensed federal facilities, without any state minimum
    25   regulatory standards governing the conditions of their confinement.
    26         479. Washington’s Office of Refugee and Immigrant Assistance provides
    27   comprehensive economic stability and immigration services to more than 10,000
    28   refugees and immigrants each year, including asylees and unaccompanied children,

                                              115             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 117 of 126 Page ID #:117



     1   using an annual budget of nearly $28 million. One of Washington’s state social
     2   service programs partners with local governments, community and technical
     3   colleges, ethnic community-based organizations, and other service provider
     4   agencies to deliver educational services, job training skills, assistance establishing
     5   housing and transportation, language classes, and other comprehensive support
     6   services. These programs are almost certain to require more state financial
     7   assistance to address the needs of families and children held indefinitely in
     8   unlicensed federal facilities.
     9         480. Educational services, which are largely state-funded, will be
    10   complicated by the trauma of family detention. All children in Washington are
    11   entitled to a free public education regardless of immigration status or natural origin.
    12   The Washington State Constitution declares that it is “the paramount duty of the
    13   state to make ample provision for the education of all children residing within its
    14   borders, without distinction or preference on account of race, color, caste, or sex.”
    15   Washington’s Legislature has also expressly prohibited discrimination in
    16   Washington public schools on the basis of, among other things, race, creed,
    17   religion, color, or national origin. Wash. Rev. Code § 28A.642.010.
    18         481. The public schools of the State of Washington make available a free,
    19   public education to all children residing within Washington, regardless of that
    20   child’s citizenship status or country of origin. The state’s public school educators
    21   welcome all children within Washington State and are deeply committed to
    22   ensuring that all children, regardless of their race, immigration status, or national
    23   origin, have an opportunity to receive basic education.
    24         482. Washington has almost 300 public school districts that serve over a
    25   million children. The State apportions state and federal funding to districts using
    26   numerous formulas and grants that recognize variable costs of districts and the
    27   special needs of disadvantaged students. Depending on the child’s needs and
    28   location, per pupil spending from the state general fund ranges anywhere from
                                               116              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 118 of 126 Page ID #:118



     1   $6,000 to $15,000 per child. Students with disabilities, for example, those who
     2   come from linguistically and culturally diverse backgrounds, and those who are
     3   struggling to meet state learning standards, will have greater needs and thus require
     4   more state funding to have those needs met.
     5         483. The average state general fund expenditure per pupil for 2016-17 was
     6   over $11,800 per child. More than 90% of Washington’s school funding comes
     7   from state and local, rather than federal, sources. For the 2017-19 biennium, state
     8   spending for basic education will total over $22 billion, with over $16 billion
     9   allocated to basic general education services.
    10         484. Defendants’ Rule will adversely affect Washington’s financial
    11   interests, as it must expend additional resources to address the harms inflicted on
    12   increasing numbers of immigrant parents and children. State programs, including
    13   those for housing assistance, foster care, child welfare services, social and health
    14   services, and educational services are all likely to experience significant fiscal
    15   impacts.
    16       ALLEGATIONS FOR INJUNCTIVE AND DECLARATORY RELIEF
    17         485. An actual controversy exists between the parties within the meaning of
    18   29 U.S.C. § 2201(a), in that Plaintiffs contend that the Rule is invalid and
    19   Defendants contend the opposite.
    20         486. The Rule, if implemented, will cause harm to the States and their
    21   residents for which there is no remedy at law.
    22                              FIRST CLAIM FOR RELIEF
    23                               (Ultra Vires Agency Action)
    24         487. Plaintiffs incorporate by reference all preceding paragraphs as if fully
    25   set forth herein.
    26         488. States have long been responsible for ensuring proper care and
    27   supervision of children in government custody, including the licensing of facilities
    28   that provide for the residential care of children in the custody of the government.
                                               117              COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 119 of 126 Page ID #:119



     1         489. The federal government has never licensed facilities for the care of
     2   children and lacks the authority—much less the expertise—to intrude into this area
     3   of law, traditionally reserved to the states.
     4         490. Congress has not authorized DHS to establish an alternative licensing
     5   scheme for facilities that provide residential care and supervision of children or
     6   families.
     7         491. The Rule replaces state standards for the care and supervision of
     8   children with ICE’s Residential Standards.
     9         492. The Rule replaces state oversight over the care and supervision of
    10   children in residential facilities with inspections by federal contractors.
    11         493. The Rule’s usurpation of traditional state authority over the care and
    12   supervision of children and its creation of an alternative federal licensing scheme
    13   for family detention facilities is ultra vires in excess of statutory authority granted
    14   to DHS by Congress.
    15                             SECOND CLAIM FOR RELIEF
    16           (Violation of Administrative Procedure Act, 5 U.S.C. §§ 701-706)
    17         494. Plaintiffs incorporate by reference all preceding paragraphs as if fully
    18   set forth herein.
    19         495. Although the stated purpose of the Rule is to implement the Flores
    20   Agreement, the Rule sets forth standards that violate critical, material requirements
    21   of that Agreement and fail to further its goals and core principles.
    22         496. The Defendant agencies’ explanation of the Rule runs counter to the
    23   evidence before them, the reasons proffered for the Rule are pretextual, and, in
    24   promulgating the Rule, Defendant agencies have failed to consider important
    25   aspects of the problem at issue.
    26         497. The Rule is unsupported by a reasoned basis for departure from the
    27   terms of the Flores Agreement, previous regulations, and past practice.
    28         498. The Rule is arbitrary, capricious, an abuse of discretion, and contrary
                                                118             COMPLAINT FOR DECLARATORY AND
                                                                               INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 120 of 126 Page ID #:120



     1   to law.
     2         499. The Rule is in excess of statutory jurisdiction, authority, and
     3   limitations and short of statutory right.
     4         500. The Rule is contrary to constitutional right.
     5         501.    For these reasons, the Rule violates the Administrative Procedure Act,
     6   5 U.S.C. §§ 701-706.
     7                              THIRD CLAIM FOR RELIEF
     8        (Due Process Clause of the Fifth Amendment of the U.S. Constitution)
     9         502. Plaintiffs incorporate by reference all preceding paragraphs as if fully
    10   set forth herein.
    11         503. Adults and children have a fundamental liberty interest in being free
    12   from imprisonment.
    13         504. The current presidential administration has repeatedly sought to
    14   terminate the release and licensed care requirements for children in federal
    15   immigration custody in order to subject children and families to detention
    16   throughout their immigration proceedings, without regard to their individual risk of
    17   flight or danger to the community.
    18         505. The Rule subjects children and their families—including individuals
    19   who have been found to have credible fear of persecution and referred to an
    20   immigration court for proceedings under Section 240 of the Immigration and
    21   Nationality Act—to prolonged and indefinite detention at Defendants’ discretion.
    22         506. The Rule provides for this detention without affording each individual
    23   an opportunity to be heard by a neutral magistrate and to seek release on the basis
    24   that he or she poses no risk of flight or danger to the community.
    25         507. The Rule fails to guard against the imposition of secure detention
    26   conditions on children that do not present a risk of flight or danger.
    27         508. The Rule interferes with parents’ ability to make choices regarding
    28   their children’s education and well-being. By preventing parents from allowing
                                                119            COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 121 of 126 Page ID #:121



     1   their children to reside at liberty with a trusted relative or friend, the Rule violates
     2   their rights as parents and their children’s rights to family integrity.
     3         509. Defendants’ stated interest in imposing mandatory detention upon
     4   children and families who pose no risk of flight or danger to the community to deter
     5   other noncitizens from entering the United States, including those seeking asylum
     6   and other protection under U.S. law and international treaty obligations, is an
     7   invalid and illegitimate basis for civil detention.
     8         510. The detention-related harms suffered by children and families who
     9   ultimately obtain protection from deportation and settle in the States as a result will
    10   also impact the communities in which they live and require additional support and
    11   services from the States.
    12         511. For the foregoing reasons, the Rule violates the procedural and
    13   substantive components of the Due Process Clause of the Fifth Amendment to the
    14   U.S. Constitution.
    15                                  PRAYER FOR RELIEF
    16         WHEREFORE, Plaintiffs State of California, Commonwealth of
    17   Massachusetts, State of Connecticut, State of Delaware, District of Columbia, State
    18   of Illinois, State of Maine, State of Maryland, State of Michigan, State of
    19   Minnesota, State of Nevada, State of New Jersey, State of New Mexico, State of
    20   New York, State of Oregon, Commonwealth of Pennsylvania, State of Rhode
    21   Island, State of Vermont, Commonwealth of Virginia, and State of Washington
    22   request that this Court:
    23         1.     Enter a preliminary and permanent injunction that enjoins Defendants
    24   from implementing the Rule;
    25         2.     Postpone the effective date of the Rule, pending judicial review,
    26   pursuant to 5 U.S.C. § 705;
    27         3.     Enter an order setting aside and vacating the Rule as unlawful,
    28   pursuant to 5 U.S.C. § 706(2);
                                                120              COMPLAINT FOR DECLARATORY AND
                                                                                INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 122 of 126 Page ID #:122



     1          4.    Issue a declaration that the Rule is
     2                a. ultra vires,
     3                b. violates the Administrative Procedure Act, and
     4                c. violates the Due Process Clause of the Fifth Amendment of the U.S.
     5                  Constitution;
     6          5.    Award the States their costs and expenses, including reasonable
     7   attorneys’ fees and expert witness fees; and
     8          6.    Award such further and additional relief as is just and proper.
     9

    10

    11
         Dated: August 26, 2019                      Respectfully submitted,

    12
         MAURA HEALEY                                XAVIER BECERRA
    13   Attorney General for the Commonwealth       Attorney General of California
    14   of Massachusetts                            MICHAEL L. NEWMAN
         ANGELA BROOKS                               Senior Assistant Attorney General
    15   ABIGAIL TAYLOR                              SARAH E. BELTON
    16   Assistant Attorneys General                 Supervising Deputy Attorney General
         One Ashburton Place
    17   Boston, MA 02108                            /S/ Julia Harumi Mass _
    18   Telephone: (617) 963-2590                   JULIA HARUMI MASS
         Email: Angela.Brooks@mass.gov               Deputy Attorney General
    19   Attorneys for Plaintiff the Commonwealth    Attorneys for Plaintiff State of
    20   of Massachusetts                            California

    21

    22

    23

    24

    25

    26

    27

    28

                                               121             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 123 of 126 Page ID #:123



     1   WILLIAM TONG                                  KATHLEEN JENNINGS
     2   Attorney General of Connecticut               Attorney General of Delaware
         JOSHUA PERRY                                  ILONA KIRSHON
     3   Special Counsel for Civil Rights              Deputy State Solicitor
     4   55 Elm Street                                 DONNA THOMPSON
         Hartford, CT 06106                            Deputy Attorney General
     5   Telephone: (860) 808-5372                     820 North French Street
     6   Email: Joshua.Perry@ct.gov                    Wilmington, DE 19801
         Attorneys for Plaintiff State of              Telephone: (302) 577-8367
     7   Connecticut                                   Email: Donna.Thompson@delaware.gov
     8                                                 Attorneys for Plaintiff State of Delaware
     9   KARL A. RACINE                                KWAME RAOUL
    10   Attorney General for the District of          Attorney General of Illinois
         Columbia                                      JEFF VANDAM
    11   JIMMY ROCK                                    Public Interest Counsel
    12   Acting Deputy Attorney General                100 W. Randolph Street, 12th Fl.
         VALERIE M. NANNERY (SBN 227394)               Chicago, IL 60601
    13   Assistant Attorney General                    Telephone: (312) 814-1188
    14   441 4th Street, N.W., Suite 630 South         Email: jvandam@atg.state.il.us
         Washington, DC 20001                          Attorneys for Plaintiff State of Illinois
    15   Telephone: (202) 442-9596
    16   Email: valerie.nannery@dc.gov
         Attorneys for Plaintiff District of
    17   Columbia
    18

    19
         AARON FREY                                    BRIAN E. FROSH
    20   Attorney General of Maine                     Attorney General of Maryland
         SUSAN P. HERMAN (pro hac vice pending)        STEVEN M. SULLIVAN
    21
         Deputy Attorney General                       Solicitor General
    22   6 State House Station                         JEFFREY P. DUNLAP
         Augusta, Maine 04333-0006                     Assistant Attorney General
    23
         Telephone: (207) 626-8814                     200 Saint Paul Place
    24   Email: susan.herman@maine.gov                 Baltimore, MD 21202
         Attorneys for Plaintiff State of Maine        Telephone: (410) 576-7906
    25
                                                       Email: jdunlap@oag.state.md.us
    26                                                 Attorneys for Plaintiff State of
                                                       Maryland
    27

    28

                                                 122             COMPLAINT FOR DECLARATORY AND
                                                                                INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 124 of 126 Page ID #:124



     1   DANA NESSEL                                 KEITH ELLISON
                                                     Attorney General of Minnesota
     2   Attorney General of Michigan                Janine Kimble
         B. ERIC RESTUCCIA                           Assistant Attorney General
     3   JOSEPH T. FROEHLICH                         102 State Capitol
                                                     75 Rev. Dr. Martin Luther King Jr. Blvd.
     4   Assistant Attorneys General                 St. Paul, MN 55155
         P.O. Box 30212                              Telephone: (651) 757-1415
     5   Lansing, MI 48909                           Email: janine.kimble@ag.state.mn.us
                                                     Attorneys for Plaintiff State of
     6   Telephone: (517) 335-7628                   Minnesota
         Email: restucciae@michigan.gov
     7   Attorneys for Plaintiff State of Michigan
     8

     9   AARON D. FORD                               GURBIR S. GREWAL
    10   Attorney General of Nevada                  Attorney General of New Jersey
         HEIDI PARRY STERN                           GLENN J. MORAMARCO
    11   Solicitor General                           Assistant Attorney General
    12   Office of the Nevada Attorney General       MARIE SOUEID
         555 E. Washington Ave., Ste. 3900           Deputy Attorney General
    13   Las Vegas, NV 89101                         25 Market Street
    14   Telephone: (702) 486-3420                   Trenton, NJ 08625
         Email: HStern@ag.nv.gov                     Telephone: (609) 376-3232
    15   Attorneys for Plaintiff State of Nevada     Email: Glenn.Moramarco@law.njoag.gov
    16                                               Attorneys for Plaintiff State of New Jersey
    17

    18   HECTOR BALDERAS                             LETITIA JAMES
         Attorney General of New Mexico              Attorney General of New York
    19
         TANIA MAESTAS                               ELENA GOLDSTEIN
    20   Chief Deputy Attorney General               Senior Trial Counsel
         408 Galisteo Street                         NANCY TRASANDE
    21
         Santa Fe, NM 87501                          Assistant Attorney General
    22   Telephone: (505) 490-4060                   28 Liberty Street
         Email: TMaestas@nmag.gov                    New York, NY 1005
    23
         Attorneys for Plaintiff State of            Telephone: (212) 416-8905
    24   New Mexico                                  Email: nancy.trasande@ag.ny.gov
                                                     Attorneys for Plaintiff State of New York
    25

    26

    27

    28

                                               123             COMPLAINT FOR DECLARATORY AND
                                                                              INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 125 of 126 Page ID #:125



     1   ELLEN F. ROSENBLUM                         JOSH SHAPIRO
     2   Attorney General of Oregon                 Attorney General for the Commonwealth
         J. NICOLE DEFEVER (SBN #191525)            of Pennsylvania
     3   Senior Assistant Attorney General          Aimee D. Thomson
     4   Oregon Department of Justice               Deputy Attorney General
         1162 Court Street N.E.                     1600 Arch St., Suite 300
     5   Salem, OR 97301                            Philadelphia, PA 19103
     6   Telephone: (971) 673-1880                  Telephone: (267) 940-6696
         Fax: (971) 673-5000                        Email: athomson@attorneygeneral.gov
     7   Email: Nicole.DeFever@doj.state.or.us      Attorneys for Plaintiff Commonwealth
     8   Attorneys for Plaintiff State of Oregon    of Pennsylvania
     9

    10
         PETER F. NERONHA                           THOMAS J. DONOVAN, JR.
    11   Attorney General of Rhode Island           Attorney General of Vermont
    12   ADAM D. ROACH                              BENJAMIN D. BATTLES
         Special Assistant Attorney General         Solicitor General
    13   150 South Main Street                      JULIO A. THOMPSON
    14   Providence, RI 02903                       Director, Civil Rights Unit
         Telephone: (401) 274-4400 x 2490           109 State Street
    15   Email: aroach@riag.ri.gov                  Montpelier, VT 05609
    16   Attorneys for Plaintiff State of           Telephone: (802) 828-5500
         Rhode Island                               Email: Julio.Thompson@vermont.gov
    17                                              Attorneys for Plaintiff State of Vermont
    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                              124             COMPLAINT FOR DECLARATORY AND
                                                                             INJUNCTIVE RELIEF
Case 2:19-cv-07390-DMG-AGR Document 1 Filed 08/26/19 Page 126 of 126 Page ID #:126



     1   MARK R. HERRING                           ROBERT W. FERGUSON
     2   Attorney General for the                  Attorney General of Washington
         Commonwealth of Virginia                  COLLEEN M. MELODY (WSBA #42275)
     3   MICHELLE S. KALLEN                        Division Chief, Civil Rights Unit
     4   Deputy Solicitor General                  LAURA K. CLINTON (WSBA #29846)
         202 North 9th Street                      Assistant Attorneys General
     5   Richmond, VA 23219                        800 Fifth Avenue, Suite 2000
     6   Telephone: (804) 786-2436                 Seattle, WA 98104
         Email: SolicitorGeneral@oag.state.va.us   Telephone: (206) 464-5342
     7   Attorneys for Plaintiff Commonwealth of   Email: Colleen.Melody@atg.wa.gov
     8   Virginia                                  Email: Laura.Clinton@atg.wa.gov
                                                   Attorneys for Plaintiff State of
     9                                             Washington
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                             125           COMPLAINT FOR DECLARATORY AND
                                                                          INJUNCTIVE RELIEF
